Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 1 of 133 PageID: 37427




             IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF NEW JERSEY
    ___________________________________
                                         )
    IN RE: JOHNSON & JOHNSON             )
    TALCUM POWDER PRODUCTS               )
    MARKETING, SALES PRACTICES AND )         MDL Docket No. 2738
    PRODUCTS LIABILITY LITIGATION        )
    ___________________________________ )
                                         )
    This Document Relates To All Cases   )
    ___________________________________ )


      DEFENDANTS JOHNSON & JOHNSON AND JOHNSON & JOHNSON
        CONSUMER INC.’S MEMORANDUM OF LAW IN SUPPORT OF
         MOTION TO EXCLUDE PLAINTIFFS’ EXPERTS’ GENERAL
                       CAUSATION OPINIONS


                                            DRINKER BIDDLE & REATH LLP
                                            A Delaware Limited Liability
                                            Partnership
                                            600 Campus Drive
                                            Florham Park, New Jersey 07932
                                            (973) 549-7000
                                            SKADDEN, ARPS, SLATE,
                                            MEAGHER & FLOM LLP
                                            1440 New York Avenue, N.W.
                                            Washington, D.C. 20005
                                            (202) 371-7000

                                            Attorneys for Defendants Johnson &
                                            Johnson and Johnson & Johnson
                                            Consumer Inc.
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 2 of 133 PageID: 37428




                                          TABLE OF CONTENTS

                                                                                                                Page
    BACKGROUND ....................................................................................................8

            A.       Fundamental Epidemiologic Principles ...............................................9

            B.       The Body Of Epidemiologic Literature Related To Talc And
                     Ovarian Cancer ................................................................................. 14

            C.       The Unreliable Methods Employed By Plaintiffs’ Experts ................ 26

    ARGUMENT........................................................................................................ 28

    I.      PLAINTIFFS’ EXPERTS ARRIVED AT THEIR CAUSATION
            OPINIONS THROUGH UNRELIABLE AND CONCLUSION-
            DRIVEN BRADFORD HILL ANALYSES................................................ 31

            A.       Plaintiffs’ Experts’ Conclusion That A Facially Weak
                     Association Is A Strong One Is Patently Unreliable. ......................... 31

            B.       Plaintiffs’ Experts Use Unreliable Methodologies To Conclude
                     That The Studies Are Consistent. ...................................................... 47

            C.       Plaintiffs’ Experts’ Opinion That The Epidemiological Studies
                     Show A Dose Response Contradicts Scientific Consensus And
                     Defies The Evidence. ........................................................................ 67

            D.       The Other Bradford Hill Factors Do Not Support Causation. ............ 78

    II.     DR. SMITH-BINDMAN’S META-ANALYSIS FLUNKS DAUBERT
            AND SHOULD BE EXCLUDED............................................................... 95

    III.    PLAINTIFFS’ EXPERTS’ OPINIONS ARE CONTRARY TO THE
            SCIENTIFIC CONSENSUS, AND DRS. SIEMIATYCKI AND
            MOORMAN’S OPINIONS ARE PARTICULARLY UNRELIABLE
            BECAUSE THEY CONTRADICT THEIR OWN PRE-LITIGATION
            PUBLICATIONS. .................................................................................... 108

    CONCLUSION .................................................................................................. 120



                                                             i
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 3 of 133 PageID: 37429




                                     TABLE OF AUTHORITIES

                                                                                                    Page(s)

                                            FEDERAL CASES

    Amorgianos v. National Railroad Passenger Corp.,
         137 F. Supp. 2d 147 (E.D.N.Y. 2001) .........................................................67

    Amorgianos v. National Railroad Passenger Corp.,
         303 F.3d 256 (2d Cir. 2002) ........................................................................98

    Anderson v. Ford Motor Co.,
         950 F. Supp. 2d 1217 (D. Utah 2013) .........................................................77

    In re Bextra & Celebrex Marketing Sales Practices & Product Liability
           Litigation,
           524 F. Supp. 2d 1166 (N.D. Cal. 2007) ................................................. 85, 97

    Bracco Diagnostics, Inc. v. Amersham Health, Inc.,
         627 F. Supp. 2d 384 (D.N.J. 2009)................................................ 62, 97, 106

    Burst v. Shell Oil Co.,
          No. 14-109, 2015 WL 3755953 (E.D. La. June 16, 2015) ................... 46, 107

    Buzzerd v. Flagship Carwash of Port St. Lucie, Inc.,
          669 F. Supp. 2d 514 (M.D. Pa. 2009)..........................................................94

    Caraker v. Sandoz Pharmaceuticals Corp.,
         172 F. Supp. 2d 1046 (S.D. Ill. 2001) .........................................................30

    Castellow v. Chevron USA,
          97 F. Supp. 2d 780 (S.D. Tex. 2000) .........................................................104

    Chapman v. Procter & Gamble Distributors, LLC,
         766 F.3d 1296 (11th Cir. 2014) ...................................................................67

    Dart v. Kitchen Brothers Manufacturing Co.,
          253 F. App’x 395 (5th Cir. 2007) ..............................................................104


                                                        ii
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 4 of 133 PageID: 37430




    Daubert v. Merrell Dow Pharmaceuticals, Inc.,
         509 U.S. 579 (1993) ............................................................................... 28,29

    In re Diet Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Products
           Liability Litigation,
           No. MDL 1203, 2001 WL 454586 (E.D. Pa. Feb. 1, 2001) .......................101

    Dunn v. Sandoz Pharmaceuticals Corp.,
         275 F. Supp. 2d 672 (M.D.N.C. 2003) ........................................................30

    E.R. Squibb & Sons, Inc. v. Stuart Pharmaceuticals,
          No. 90-1178 (AET), 1990 U.S. Dist. LEXIS 15788
          (D.N.J. Oct. 16, 1990) ........................................................................... 20, 66

    Eghnayem v. Boston Scientific Corp.,
         57 F. Supp. 3d 658 (S.D. W. Va. 2014).....................................................100

    Fireman’s Fund Insurance Co. v. Canon U.S.A., Inc.,
         394 F.3d 1054 (8th Cir. 2005) ............................................................. 75, 114

    In re Fosamax Products Liability Litigation,
           No. 1:06-md-1789 (JFK), 2009 WL 2878439
           (S.D.N.Y., Sept. 9, 2009) ..........................................................................114

    General Electric Co. v. Joiner,
         522 U.S. 136 (1997) ....................................................................................56

    Glastetter v. Novartis Pharmaceuticals Corp.,
          252 F.3d 986 (8th Cir. 2001) ............................................................... 90, 112

    Guinn v. AstraZeneca Pharmaceuticals LP,
         602 F.3d 1245 (11th Cir. 2010) ............................................................. 76, 94

    Henricksen v. ConocoPhillips Co.,
          605 F. Supp. 2d 1142 (E.D. Wash. 2009) ....................................................46

    J.M. v. Secretary of Health & Human Services,
          No. 02-10V, 2018 WL 1514433 (Fed. Cl. Feb. 13, 2018) .........................118



                                                          iii
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 5 of 133 PageID: 37431




    Johnson v. Manitowoc Boom Trucks, Inc.,
         484 F.3d 426 (6th Cir. 2007) .....................................................................114

    Kim v. Crocs, Inc.,
          No. 16-00460 JAO-KJM, 2019 WL 923879
          (D. Haw. Feb. 25, 2019).................................................................... 103, 106

    Kumho Tire Co. v. Carmichael,
        526 U.S. 137 (1999) ..................................................................................113

    In re Lipitor (Atorvastatin Calcium) Marketing, Sales Practices & Products
           Liability Litigation,
           892 F.3d 624 (4th Cir. 2018) .......................................................................62

    In re Lipitor (Atorvastatin Calcium) Marketing, Sales Practices & Products
           Liability Litigation,
           174 F. Supp. 3d 911 (D.S.C. 2016) .............................................................77

    Lust ex rel. Lust v. Merrell Dow Pharmaceuticals, Inc.,
          89 F.3d 594 (9th Cir. 1996) ....................................................... 114, 116, 117

    Magistrini v. One Hour Martinizing Dry Cleaning,
         180 F. Supp. 2d 584 (D.N.J. 2002).................................................. 30, 32, 44

    McClain v. Metabolife International, Inc.,
         401 F.3d 1233 (11th Cir. 2005) ............................................................passim

    McMunn v. Babcock & Wilcox Power Generation Group, Inc.,
        No. 10-143 et al., 2013 WL 3487560 (W.D. Pa. July 12, 2013) ................109

    McMunn v. Babcock & Wilcox Power Generation Group, Inc.,
        869 F.3d 246 (3d Cir. 2017) ........................................................................77

    Miller v. Pfizer, Inc.,
          196 F. Supp. 2d 1062 (D. Kan. 2002)........................................................109

    In re Mirena IUS Levonorgestrel-Related Products Liability Litigation
          (No. II),
          341 F. Supp. 3d 213 (S.D.N.Y. 2018) ..................................... 30, 41, 80, 105


                                                         iv
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 6 of 133 PageID: 37432




    Newman v. Motorola, Inc.,
        218 F. Supp. 2d 769 (D. Md. 2002).............................................................67

    Norris v. Baxter Healthcare Corp.,
          397 F.3d 878 (10th Cir. 2005) ...................................................................108

    Perry v. Novartis Pharmceuticals Corp.,
          564 F. Supp. 2d 452 (E.D. Pa. 2008) ..................................... 29, 76, 119, 120

    Planned Parenthood Federation of America v. Ashcroft,
         320 F. Supp. 2d 957 (N.D. Cal. 2004) .......................................................... 9

    Rider v. Sandoz Pharmaceuticals Corp.,
          295 F.3d 1194 (11th Cir. 2002) .................................................................112

    Rimbert v. Eli Lilly & Co.,
         No. 06-0874 JCH/LFG, 2009 WL 2208570 (D.N.M. July 21, 2009) .........108

    Robinson v. Sanctuary Record Groups, Ltd.,
          542 F. Supp. 2d 284 (S.D.N.Y. 2008) .......................................................104

    Roche v. Lincoln Property Co.,
         278 F. Supp. 2d 744 (E.D. Va. 2003) ..........................................................94

    Rosen v. Ciba-Geigy Corp.,
          78 F.3d 316 (7th Cir. 1996) .......................................................................119

    Rutigliano v. Valley Business Forms,
          929 F. Supp. 779 (D.N.J. 1996) ................................................................119

    Schepise v. Saturn Corp.,
          No. CIV.A., 94-385(MLP), 1997 WL 897676
          (D.N.J. July 30, 1997) ......................................................................... 72, 113

    Snodgrass v. Ford Motor Co.,
         No. 96-1814(JBS), 2002 WL 485688 (D.N.J. Mar. 28, 2002) ..... 96, 102, 103

    Soldo v. Sandoz Pharmaceuticals Corp.,
          244 F. Supp. 2d 434 (W.D. Pa. 2003) ..................................................passim


                                                          v
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 7 of 133 PageID: 37433




    Tamraz v. Lincoln Electric Co.,
         620 F.3d 665 (6th Cir. 2010) .......................................................................42

    In re TMI Litigation Cases Consolidated II,
           911 F. Supp. 775 (M.D. Pa. 1996) ............................................................106

    In re TMI Litigation,
           193 F.3d 613 (3d Cir. 1999) .................................................................. 3, 101

    Wagner v. ABW Legacy Corp.,
         No. CV-13-2245-PHX-JZB, 2016 WL 880371
         (D. Ariz. Mar. 8, 2016) .............................................................................104

    Watson v. Dillon Co.,
         797 F. Supp. 2d 1138 (D. Colo. 2011) ........................................................77

    In re Zicam Cold Remedy Marketing, Sales Practices, & Products Liability
           Litigation,
           No. 09-md-2096-PHX-FJM, 2011 WL 798898
           (D. Ariz. Feb. 24, 2011) ............................................................................112

    In re Zoloft (Sertraline Hydrochloride) Products Liability Litigation,
           26 F. Supp. 3d 449 (E.D. Pa. 2014)......................................................passim

    In re Zoloft (Sertraline Hydrochloride) Products Liability Litigation,
           No. 12-md-2342, 2015 WL 7776911 (E.D. Pa. Dec. 2, 2015) ............... 49, 96

    In re Zoloft (Sertraline Hydrochloride) Products Liability Litigation,
           858 F.3d 787 (3d Cir. 2017) .................................................................passim

                                                STATE CASES

    Carl v. Johnson & Johnson,
          Nos. ATL-L-6546-14, ATL-L-6540-14, 2016 WL 4580145
          (N.J. Super. Ct. Law Div. Sept. 2, 2016) ..............................................passim

    In re Johnson & Johnson Talcum Powder Cases,
           No. BC628228, 2017 WL 4780572 (Cal. Super. Ct. Oct. 20, 2017) ............. 4



                                                          vi
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 8 of 133 PageID: 37434




    Motorola Inc. v. Murray,
         147 A.3d 751 (D.C. 2016).........................................................................109

                                                 FEDERAL RULE

    Fed. R. Evid. 702 ..................................................................................................28

                                           OTHER AUTHORITIES

    Alberg et al., Socioeconomic Status in Relation to the Risk of Ovarian
          Cancer in African-American Women: A Population-Based Case-
          Control Study,
          184 J. Epidemiology 274 (2016) ...............................................................115

    Amrhein et al., Retire statistical significance,
         567 Nature 305 (Mar. 21, 2019) ............................................................ 63, 64

    Berge et al., Genital use of talc and risk of ovarian cancer: a meta-analysis,
          27(3) Eur J Cancer Prev. 248 (2018) ....................................................passim

    Bosch et al., The causal relation between human papillomavirus and
         cervical cancer,
         55(4) J. Clin. Pathol. 244 (2002) .................................................................32

    Brennan et al., Secondhand Smoke Exposure in Adulthood and Risk of Lung
         Cancer Among Never Smokers: A Pooled Analysis of Two Large
         Studies,
         109 Int’l J. Cancer 125 (2004) ....................................................................45

    Buz’Zard & Lau, Pycnogenol reduces Talc-induced Neoplastic
         Transformation in Human Ovarian Cancer Cultures,
         21 Phytotherapy Res. 579 (2007) ................................................................69

    Center for Evidence-Based Management, What are the levels of evidence? ......9, 10

    Coggiola et al., An Update of a Mortality Study of Talc Miners and Millers
         in Italy,
         44(1) Am J Ind Med. 63 (2003) ..................................................................91



                                                             vii
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 9 of 133 PageID: 37435




    Cook et al., Perineal Powder Exposure and the Risk of Ovarian Cancer,
         145(5) Am. J. Epidemiology 459 (1997) ............................................... 24, 77

    Cramer et al., Genital Talc Exposure and Risk of Ovarian Cancer,
         81 Int’l J. Cancer 351 (1999) ......................................................................24

    Cramer et al., Presence of Talc in Pelvic Lymph Nodes of a Woman With
         Ovarian Cancer and Long-Term Genital Exposure to Cosmetic Talc,
         110 Obstetrics & Gynecology 498 (2007) ...................................................18

    Egger et al., Rationale, potentials, and promise of systematic reviews, in
          Systematic Reviews in Health Care: Meta-Analysis in Context
          (M. Egger, G.D. Smith, D.G. Altman, eds. 2001)........................................19

    Fiume et al., Safety Assessment of Talc as Used in Cosmetics,
         34(1 Suppl.) Int’l J Toxicol. 66S (2015).......................................... 23, 54, 87

    Gates et al., Risk Factors for Epithelial Ovarian Cancer by Histologic
          Subtype,
          171(1) Am. J. Epidemiology 45 (2010) ................................................passim

    Gates et al., Talc use, variants of the GSTM1, GSTT1, and NAT2 genes, and
          risk of epithelial ovarian cancer,
          17(9) Cancer Epidemiol. Biomarkers Prev. 2436 (2008) ....................... 55, 60

    Gertig et al., Prospective Study of Talc Use and Ovarian Cancer,
           92 J. Nat. Cancer Inst. 249 (2000) ........................................................ 15, 16

    Gonzalez et al., Douching, Talc Use, and Risk of Ovarian Cancer,
         27(6) Epidemiology 797 (2016) ...........................................................passim

    Grant et al., Primary Peritoneal and Ovarian Cancers: An Epidemiological
          Comparative Analysis,
          21 Cancer Causes Control 991 (2010) .......................................................115

    Green et al., Fed. Judicial Ctr., Reference Guide on Epidemiology, in
          Reference Manual on Scientific Evidence
          549 (3d ed. 2011) .................................................................................passim



                                                         viii
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 10 of 133 PageID: 37436




    Gualtieri, Towards a quantitative model to predict the toxicity/pathogenicity
          potential of mineral fibers,
          361 Toxicol. & Applied Pharmacol. 89 (2018) ...........................................90

    Hamilton et al., Effects of Talc on the Rat Ovary,
         65(1) Br. J. Exp. Pathol. 101 (1984)............................................................86

    Hanchette et al., Ovarian Cancer Incidence in the U.S. and Toxic Emissions
         from Pulp and Paper Plants: A Geospatial Analysis,
         15 Int’l J. Envtl. Res. Pub. Health 1619 (2018) ...........................................54

    Harlow et al., Perineal Exposure to Talc and Ovarian Cancer,
         80(1) Obstet Gynecol. 19 (1992) .................................................................41

    Hartge et al., Talc and Ovarian Cancer,
          250(14) J. Am. Med. Assoc. 1844 (1983) ...................................................41

    Health Canada, Application of Weight of Evidence and Precaution in Risk
          Assessment (last updated June 15, 2017) ...................................................113

    Health Canada, Draft Screening Assessment: Talc (Mg3H2(SiO3)4)
          Chem. Abstracts Serv. Registry No. 14807-96-6 (2018) ......................passim

    Hill, The Environment and Disease: Association or Causation?,
           58(5) Proc. Royal Soc’y Med. 295 (1965)............................................passim

    Houghton et al., Perineal Powder Use and Risk of Ovarian Cancer,
         106(9) J. Nat. Cancer Inst. (2014) ........................................................passim

    International Agency for Research on Cancer, World Health Org., 100C
          Monographs on the Evaluation of Carcinogenic Risks to Humans:
          Arsenic, Metals, Fibres, and Dust 230 (2012) .............................................90

    International Agency for Research on Cancer, World Health Org., 93
          Monographs on the Evaluation of Carcinogenic Risks to Humans:
          Carbon Black, Titanium Dioxide, and Talc 277 (2010) ........................passim

    Ioannidis et al., The Importance of Predefined Rules and Prespecified
          Statistical Analyses: Do Not Abandon Significance, JAMA Online
          (Apr. 4, 2019) .............................................................................................64

                                                            ix
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 11 of 133 PageID: 37437




    Johnson, Retiring significance: raise the bar,
          567 Nature 461 (Mar. 28, 2019) ..................................................................64

    Keskin et al., Does Long-Term Talc Exposure Have a Carcinogenic Effect
         on the Female Genital System of Rats? An experimental pilot study,
         280 Archives Gynecol. Obstet. 925 (2009) .................................................86

    Langseth et al., Perineal Use of Talc and Risk of Ovarian Cancer,
         62 J. Epidemiology & Cmty. Health 358 (2008) ..................................passim

    Letter from Steven M. Musser, Ph.D., Deputy Director for Science
           Operations, Center for Food Safety & Applied Nutrition, to Samuel S.
           Epstein, M.D., Cancer Prev. Coalition, University of Illinois –
           Chicago School of Public Health (Apr. 1, 2014) ..................................passim

    Mills et al., Perineal talc exposure and epithelial ovarian cancer risk in the
           Central Valley of California,
           112(3) Int’l J. Cancer 458 (2004) .......................................................... 72, 77

    Moorman et al., Ovarian Cancer Risk Factors in African-American and
        White Women,
        170(5) Am. J. Epidemiology 598 (2009) ............................................. 18, 116

    Morice et al., Mucinous Ovarian Carcinoma,
         380(13) N. Engl. J. Med. 1256 (2019)................................................... 8, 110

    National Cancer Institute, Ovarian, Fallopian Tube, and Primary Peritoneal
          Cancer Prevention (PDQ®)–Health
          Professional Version ............................................................................passim

    Ness et al., Factors Related to Inflammation of the Ovarian Epithelium and
          Risk of Ovarian Cancer,
          11(2) Epidemiology 111 (2000) ..................................................................24

    Penninkilampi & Eslick, Perineal Talc Use and Ovarian Cancer: A
          Systematic Review and Meta-Analysis,
          29 Epidemiology 41 (2018) .................................................................passim




                                                         x
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 12 of 133 PageID: 37438




    Peres et al., Analgesic Medication Use and Risk of Epithelial Ovarian
          Cancer in African-American Women,
          114 Br J Cancer 819 (2016) ......................................................................115

    Peres et al., Racial/ethnic differences in the epidemiology of ovarian cancer:
          a pooled analysis of 12 case-control studies,
          Int’l J Epidemiol. 1 (2017) .................................................................... 23, 37

    Pike et al., Hormonal Factors and the Risk of Invasive Ovarian Cancer: A
          Population-Based Case-Control Study,
          82(1) Fertility & Sterility 186 (2004) ........................................................106

    Qin et al., Dietary Quality and Ovarian Cancer Risk in African-American
          Women,
          185 J. Epidemiology 1281 (2017) .............................................................115

    Rosenblatt et al., Characteristics of Women Who Use Perineal Powders,
         92(5) Obstetrics & Gynecology 753 (1998) ................................................38

    Rosenblatt et al., Genital Powder Exposure and the Risk of Epithelial
         Ovarian Cancer,
         25(2) Cancer Causes Control 737 (2011) .............................................. 71, 77

    Rothman et al., Interpretation of Epidemiologic Studies on Talc and Ovarian
         Cancer (2000) ....................................................................................... 12, 35

    Schildkraut et al., Association between Body Powder Use and Ovarian
          Cancer: The African American Cancer Epidemiology Study,
          25(10) Cancer Epidemiology,
          Biomarkers & Prevention 1411 (2016) ....................................... 5, 25, 36, 74

    Shukla et al., Alterations in Gene Expression in Human Mesothelial Cells
          Correlate with Mineral Pathogenicity,
          41 Am. J. Respiratory Cell Molecular Biology 114 (2009) .........................69

    Significant debate,
           567 Nature 283 (Mar. 21, 2019) ..................................................................64




                                                           xi
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 13 of 133 PageID: 37439




    Taher et al., Systematic Review and Meta-Analysis of the Association
          between Perineal Use of Talc and Risk of Ovarian
          Cancer (2018) ......................................................................... 21, 22, 24, 111

    Taylor et al., Meta-analysis of studies of passive smoking and lung cancer:
          effects of study type and continent,
          36 Int’l J. Epidemiol. 1048 (2007) ........................................................ 44, 45

    Terry et al., Genital Powder Use and Risk of Ovarian Cancer: A Pooled
          Analysis of 8,525 Cases and 9,859 Controls,
          6(8) Cancer Prevention Res. 811 (2013) ..............................................passim

    Terry et al., Supplemental Selenium May Decrease Ovarian Cancer Risk in
          African-American Women,
          147 J. Nutrition 621 (2017) .......................................................................115

    Wergeland et al., Morbidity and Mortality in Talc-Exposed Workers,
         17(4) Am J Ind Med. 505 (1990) ................................................................91

    Wild et al., A Cohort Mortality and Nested Case-Control Study of French
          and Austrian Talc Workers,
          59(2) Occup Environ Med. 98 (2002) .........................................................91

    World Cancer Research Fund & American Institute for Cancer Research,
         Continuous Update Project Expert Report: Judging the Evidence
         (2018) .......................................................................................................... 9

    World Cancer Research Fund International Continuous Update Project, Diet,
         Nutrition, Physical Activity and Ovarian Cancer (revised 2018) ..............110

    Wu et al., African Americans and Hispanics Remain at Lower Risk of
          Ovarian Cancer Than Non-Hispanic Whites after Considering
          Nongenetic Risk Factors and Oophorectomy Rates,
          24(7) Cancer Epidemiology Biomarkers Prev. 1094 (2015) ............ 55, 57, 59

    Wynder et al., Weak Associations in Epidemiology and Their Interpretation,
        11 Preventive Med. 464 (1982) ....................................................... 33, 35, 80




                                                              xii
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 14 of 133 PageID: 37440




          Plaintiffs’ experts’ general causation opinions are methodologically unsound

    and should be excluded under Daubert because they misapply scientific principles,

    engage in unsupported leaps of logic, and distort epidemiology in a results-oriented

    manner that transforms an important tool for advancing public health into an

    unprincipled weapon for litigation.1

          Throughout their reports, plaintiffs’ experts declare that a “strong”

    association exists between perineal talc use and ovarian cancer,2 when all

    epidemiological evidence is to the contrary.3 They assert that there is “consistent”


    1
           This motion seeks to exclude the opinions of the following witnesses in their
    entirety: Arch Carson, Daniel Clarke-Pearson, Sarah Kane, Anne McTiernan,
    Patricia Moorman, Jack Siemiatycki, Sonal Singh, Ellen Blair Smith, Rebecca
    Smith-Bindman and Judith Wolf. It also seeks to exclude Laura Plunkett’s
    opinions in part (Expert Report of Laura Plunkett, Ph.D., D.A.B.T. (“Plunkett
    Rep.”) at 48-52, 77, Nov. 16, 2018) (attached as Ex. C28 to Certification of Julie
    Tersigni, Esq. (“Tersigni Cert.”))), even though she attempted to disclaim offering
    a general causation opinion at her deposition (see Dep. of Laura Plunkett, Ph.D.,
    D.A.B.T. 33:22-34:1, Dec. 19, 2018 (attached as Ex. B33 to Tersigni Cert.)).
    2
          (E.g., Expert Report of Rebecca Smith-Bindman, M.D. (“Smith-Bindman
    Rep.”) at 37, Nov. 15, 2018 (attached as Ex. C36 to Tersigni Cert.) (“extremely
    strong”); Expert Report of Ellen Blair Smith, M.D. (“Smith Rep.”) at 19, Nov. 16,
    2018 (attached as Ex. C16 to Tersigni Cert.) (“significant” association); Expert
    Report of Jack Siemiatycki, M.Sc., Ph.D. (“Siemiatycki Rep.”) at 63, Nov. 16,
    2018 (attached as Ex. C21 to Tersigni Cert.) (“high” risk); Expert Report of Sonal
    Singh, M.D., M.P.H. (“Singh Rep.”) at 63, Nov. 16, 2018 (attached as Ex. C40 to
    Tersigni Cert.) (“strong”).)
    3
           E.g., Int’l Agency for Research on Cancer, World Health Org., 93
    Monographs on the Evaluation of Carcinogenic Risks to Humans: Carbon Black,
    Titanium Dioxide, and Talc 277, 411-13 (2010) (“IARC 2010 Monograph”)
    (attached as Ex. A72 to Tersigni Cert.) (“modest” elevation in risk).
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 15 of 133 PageID: 37441




    evidence of such an association across the literature,4 even though the results of the

    relevant epidemiological studies vary by study design.5 They insist that there is

    “convincing” evidence of a dose-response relationship between talc use and

    ovarian cancer,6 even though the scientific evidence is “inconsistent” with respect

    to dose-response.7 And they claim that there is “compelling” evidence of a


    4
          (E.g., Smith-Bindman Rep. at 38 (“highly consistent”); Smith Rep. at 20
    (“impressive” consistency); Siemiatycki Rep. at 64 (“consistently elevated risk”);
    Singh Rep. at 63 (“generally consistent”).)
    5
           Nat’l Cancer Inst., Ovarian, Fallopian Tube, and Primary Peritoneal
    Cancer Prevention (PDQ®)–Health Professional Version,
    https://www.cancer.gov/types/ovarian/hp/ovarian-prevention-pdq (last updated
    Mar. 1, 2019) (“2019 NCI PDQ”) (attached as Ex. A104 to Tersigni Cert.)
    (concluding the “weight of evidence does not support an association between
    perineal talc exposure and increased risk of ovarian cancer” and noting, among
    other things, the “[r]esults from case-control and cohort studies are inconsistent”);
    Berge et al., Genital use of talc and risk of ovarian cancer: a meta-analysis, 27(3)
    Eur J Cancer Prev. 248 (2018) (attached as Ex. A11 to Tersigni Cert.) (“Berge
    2018”) (noting that “[t]he fact that the association between genital talc use and risk
    of ovarian cancer is present in case-control, but not in cohort studies, can be
    attributed to bias in the former type of studies”).
    6
           (E.g., Expert Report of Anne McTiernan, M.D., Ph.D. (“McTiernan Rep.”)
    at 66, Nov. 16, 2018 (attached as Ex. C7 to Tersigni Cert.) (“placed significant
    weight” on dose-response evidence); Expert Report of Arch Carson, M.D., Ph.D.
    (“Carson Rep.”) at 9, Nov. 16, 2018 (attached as Ex. C9 to Tersigni Cert.) (“clear
    dose response”); Expert Report of Daniel L. Clarke-Pearson, M.D. (“Clarke-
    Pearson Rep.”) at 9, Nov. 16, 2018 (attached as Ex. C14 to Tersigni Cert.)
    (“anticipate[s]” that dose-response evidence will become stronger); Siemiatycki
    Rep. at 63 (“clear indication” of dose-response in preferred studies).)
    7
          IARC 2010 Monograph at 411-13; Terry et al., Genital Powder Use and
    Risk of Ovarian Cancer: A Pooled Analysis of 8,525 Cases and 9,859 Controls,
    6(8) Cancer Prevention Res. 811, 811 (abstract) (2013) (“Terry 2013”) (attached as
                                                                                    (cont’d)


                                              2
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 16 of 133 PageID: 37442




    mechanism by which talc can cause ovarian cancer,8 even though the very

    documents on which they rely have concluded that evidence of mechanism is

    “insufficient” and that a specific mechanism has “not been identified.”9 These

    opinions do not “reliably flow from the facts known to the expert[s] and the

    methodology used,” and instead “fly in the face of reality.” In re TMI Litig., 193

    F.3d 613, 683 (3d Cir. 1999), amended in nonmaterial part, 199 F.3d 158 (3d Cir.

    2000) (citation omitted). In a nutshell, this is science for the courtroom, not

    science for the laboratory.



    ________________________
    (cont’d from previous page)

    Ex. A139 to Tersigni Cert.) (“Whether risk increases with number of genital
    powder applications and for all histologic types of ovarian cancer also remains
    uncertain . . . . Among genital powder users, we observed no significant trend in
    risk with increasing number of lifetime applications.”) (emphasis added).
    8
          (E.g., Smith Rep. at 20 (“compelling”); Expert Report of Judith Zelikoff,
    Ph.D. (“Zelikoff Rep.”) at 8, Nov. 16, 2018 (attached as Ex. C24 to Tersigni Cert.)
    (“substantial evidence”); Expert Report of Patricia G. Moorman, M.S.P.H., Ph.D.
    (“Moorman Rep.”) at 37, Nov. 16, 2018 (attached as Ex. C35 to Tersigni Cert.)
    (“persuasive”); Singh Rep. at 65 (“highly . . . plausible”); Smith-Bindman Rep. at
    13 (“very strong”).)
    9
           See Health Canada, Draft Screening Assessment: Talc (Mg3H2(SiO3)4)
    (Chem. Abstracts Serv. Registry No. 14807-96-6) (“Draft Screening Assessment”)
    at 21 (2018) (emphasis added) (attached as Ex. A58 to Tersigni Cert.);
    Penninkilampi & Eslick, Perineal Talc Use and Ovarian Cancer: A Systematic
    Review and Meta-Analysis, 29 Epidemiology 41, 45 (2018) (“Penninkilampi 2018”)
    (attached as Ex. A109 to Tersigni Cert.) (cited by all 11 experts whose opinions are
    subject to this memorandum).


                                              3
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 17 of 133 PageID: 37443




          Two separate state courts in other talc litigation proceedings have already

    looked at similar opinions and thrown them out as unreliable. In New Jersey, the

    trial court overseeing statewide talc proceedings excluded the causation opinions

    of two plaintiffs’ experts espousing the same theories as scientifically invalid. See

    Carl v. Johnson & Johnson, Nos. ATL-L-6546-14, ATL-L-6540-14, 2016 WL

    4580145, at *19 (N.J. Super. Ct. Law Div. Sept. 2, 2016), appeal pending. And

    the court overseeing similar proceedings in California ultimately reached the same

    conclusion, deciding after a jury had awarded a plaintiff $417 million that the

    verdict could not stand “given the lack of anything other than a hypothesis about

    causation and the nature of the epidemiological evidence presented.” In re

    Johnson & Johnson Talcum Powder Cases, No. BC628228, 2017 WL 4780572, at

    *19, *25 (Cal. Super. Ct. Oct. 20, 2017), appeal pending. This Court should reach

    the same conclusions for several reasons.

          First, while plaintiffs’ experts claim that they undertook causation analyses

    using the “Bradford Hill” factors (a framework used by scientists to determine

    whether epidemiological associations are indicative of causation), their

    methodologies and analyses were flawed at virtually every step. Most notably:

          • The data do not show a strong association. It is well accepted that the
            claimed association between talc and ovarian cancer is either nonexistent
            or too weak to show causation, a conclusion that has been confirmed by
            recent large and well-designed prospective studies, as well as
            governmental organizations. This weak association is particularly
            suspect because it may well be the result of recall bias (essentially, the
                                              4
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 18 of 133 PageID: 37444




             propensity for study participants to over-report past talc use), as
             demonstrated in a recent talc study co-authored by plaintiffs’ own expert,
             Dr. Moorman.10 There is also a significant concern about confounding
             because the case-control studies did not consistently adjust for potential
             ovarian cancer risk factors. For example, a recent study found that
             women who used talc were more likely to douche, and that douching
             almost doubled incidences of ovarian cancer, while talc use alone did not
             show an elevated risk.11 Virtually none of the prior talc studies adjusted
             for douching, and studies have failed to control uniformly for many other
             confounding factors as well, calling their results into further question.

          • The data do not consistently show an association. Cohort studies do not
            show an increased risk of ovarian cancer with talc use, while only a
            subset of case-control studies do. This fact, by itself, compels a
            conclusion that the data are inconsistent, a conclusion that plaintiffs’
            experts are able to dispute only by brushing aside the literature with
            which they do not agree. Although plaintiffs’ experts proffer endless
            speculation as to why the talc cohort studies might be flawed, they do not
            apply their criticisms even-handedly to case-control studies, which are
            widely recognized to have significant limitations. And plaintiffs’ attack
            on the long-established concept of statistical significance highlights their
            willingness to buck the scientific consensus in order to reach their desired
            results.

          • There is no dose-response relationship. The literature is replete with
            statements that no consistent dose-response relationship has been
            demonstrated between talc use and ovarian cancer, which is significant
            because a fundamental tenet of epidemiology is that a disease-causing
            agent should pose greater risks of disease at higher doses. As
            defendants’ expert Dr. Christian Merlo explained, studies of dose-

    10
           Schildkraut et al., Association between Body Powder Use and Ovarian
    Cancer: The African American Cancer Epidemiology Study, 25(10) Cancer
    Epidemiology, Biomarkers & Prevention 1411, 1415 (2016) (“Schildkraut 2016”)
    (attached as Ex. A129 to Tersigni Cert.).
    11
            Gonzalez et al., Douching, Talc Use, and Risk of Ovarian Cancer, 27(6)
    Epidemiology 797 (2016) (“Gonzalez 2016”) (attached as Ex. A47 to Tersigni
    Cert.).


                                             5
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 19 of 133 PageID: 37445




              response have been all over the map – finding “(1) random or ‘sine wave’
              (up and down) risk; (2) convex (up then down) risk; (3) concave (down
              then up) risk; and (4) even decreasing risk” – a random pattern of results
              that “is a red flag to epidemiologists” evaluating study data.12
              “Moreover, study authors and plaintiffs’ experts all agree that there are
              major challenges to interpreting the study findings on dose-response
              because there can be no assurance that any estimates of talc use are
              accurate or valid,” since there is no way to measure how much talc a
              woman uses (let alone, how much – if any – actually enters the body).13

          •   The remaining Bradford Hill factors do not support causation. There is
              no plausible biological mechanism of injury (as discussed in more detail
              in defendants’ separate memorandum addressing biological plausibility);
              plaintiffs’ experts’ theory is not supported by experimental evidence; and
              it is incoherent with broader scientific knowledge, including the
              knowledge that genetic mutations are the established cause of cancer and
              that talc does not cause mutations. Plaintiffs’ experts’ opinions also fail
              to grapple with the improbability that talc exposure causes all (or even
              most) of the various different subtypes of ovarian cancer, which are
              essentially different diseases with different suspected etiologies.

          Second, plaintiffs have separately attempted to show that talc use causes

    high-grade serous ovarian cancer (“HGSOC”) – one of many diverse subtypes of

    ovarian cancer – through a flawed “systematic meta-analytic review” conducted by

    Dr. Smith-Bindman. But Dr. Smith-Bindman’s analysis is methodologically

    flawed and patently unreliable. Dr. Smith-Bindman reviewed the larger body of

    literature first and then analyzed particular subsets of data from prior cherry-picked


    12
          (Expert Report of Christian Merlo, M.D., M.P.H. (“Merlo Rep.”) at 32, Feb.
    25, 2019 (attached as Ex. C13 to Tersigni Cert.).)
    13
          (Expert Report of Gregory Diette, M.D., M.H.S. (“Diette Rep.”) at 3, Feb.
    25, 2019 (attached as Ex. C18 to Tersigni Cert.).)


                                              6
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 20 of 133 PageID: 37446




    studies in order to “prove” her pre-conceived thesis. This is known as a “post-hoc

    subgroup analysis,” a practice that is strongly frowned upon by the epidemiologic

    community as unreliable. And Dr. Smith-Bindman’s analysis was all the more

    unreliable because she used subjective, inconsistent inclusion and exclusion

    criteria, as well as inaccurate data, in assessing the body of epidemiologic literature.

          Third, plaintiffs’ experts’ opinions are independently unreliable because

    they contradict the overwhelming consensus that there is insufficient evidence of a

    causal association. Among other bodies, the International Agency for Research on

    Cancer (“IARC”), the National Cancer Institute (“NCI”) and the U.S. Food and

    Drug Administration (“FDA”) have concluded that existing science does not

    support the conclusion that talc is a cause of ovarian cancer.14 And a review article

    published in March in the New England Journal of Medicine (considered the top

    journal in the world) identified risk factors for two prominent subtypes of ovarian



    14
           See IARC 2010 Monograph at 411-13; 2019 NCI PDQ; Letter from Steven
    M. Musser, Ph.D., Deputy Dir. for Sci. Operations, Ctr. for Food Safety & Applied
    Nutrition, to Samuel S. Epstein, M.D., Cancer Prev. Coalition, Univ. of Ill. – Chi.
    School of Pub. Health, at 4-5 (Apr. 1, 2014) (“FDA Denial Letter”) (attached as Ex.
    A89 to Tersigni Cert.). Plaintiffs’ counsel and their experts rely heavily on various
    statements in a recent Draft Screening Assessment of talc by Health Canada, but its
    bottom-line conclusion does not go further than prior regulatory pronouncements,
    proposing only that a “potential concern for human health has been identified” in
    connection with perineal talc use. Draft Screening Assessment at iii (emphasis
    added).


                                               7
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 21 of 133 PageID: 37447




    cancer, but like numerous other reviews, did not list talc use.15 Plaintiffs are thus

    asking this Court to overrule the scientific consensus and declare that law knows

    better than science. Even two of plaintiffs’ experts (Siemiatycki and Moorman)

    recognized in their pre-litigation peer-reviewed publications that the evidence is

    insufficient to establish causation. The fact that these two experts have now

    changed their tune is one more reason to exclude their opinions from trial,

    especially because Dr. Moorman has frankly admitted that she only holds her

    causation opinion for purposes of litigation and would not assert it in her scientific

    work.

            For all of these reasons, discussed in more detail below, plaintiffs’ experts’

    general causation opinions should be excluded under Daubert.

                                       BACKGROUND

            The question whether talc use causes ovarian cancer has been investigated

    for nearly half a century, and in that time, there have been more than 30

    observational studies, numerous meta-analyses and several experimental studies

    published on the issue. None of these studies purports to have established a causal

    link between talc use and ovarian cancer; nor has the scientific community taken

    this position. Nevertheless, plaintiffs’ experts assert in unison that the scientific

    15
          See Morice et al., Mucinous Ovarian Carcinoma, 380(13) N. Engl. J. Med.
    1256 (2019) (“Morice 2019”) (attached as Ex. A96 to Tersigni Cert.).


                                                8
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 22 of 133 PageID: 37448




    evidence has established that talc use causes ovarian cancer. These opinions are

    based on an inherently unreliable and unscientific interpretation of the relevant

    literature that improperly elevates the importance of studies that are prone to bias

    and confounding over those that are generally deemed more reliable by the

    scientific community.

          A.     Fundamental Epidemiologic Principles

                 1.    The Hierarchy Of Scientific Evidence

          The “hierarchy of evidence” is a long-standing, well-established principle in

    the epidemiological community for weighing clinical and observational studies.16


    16
           See, e.g., Center for Evidence-Based Management, What are the levels of
    evidence?, https://www.cebma.org/faq/what-are-the-levels-of-evidence/ (last
    visited May 1, 2019) (attached as Ex. A19 to Tersigni Cert.); Green et al., Fed.
    Judicial Ctr., Reference Guide on Epidemiology, in Reference Manual on Scientific
    Evidence 549, 723-24 (3d ed. 2011) (attached as Ex. A51 to Tersigni Cert.)
    (“Epidemiology Reference Manual”); World Cancer Res. Fund & Am. Inst. for
    Cancer Res., Continuous Update Project Expert Report: Judging the Evidence at 7
    (2018) (attached as Ex. A153 to Tersigni Cert.) (panel Dr. McTiernan serves on
    explaining that “[t]he hierarchy of epidemiological evidence places cohort studies
    above case-control studies” and that “[c]ohort studies are likely to be the main
    source of evidence” due in part to their prospective design); Langseth et al.,
    Perineal Use of Talc and Risk of Ovarian Cancer, 62 J. Epidemiology & Cmty.
    Health 358, 358 (2008) (attached as Ex. A88 to Tersigni Cert.) (“Langseth 2008”)
    (study co-written by Dr. Siemiatycki explaining that a talc cohort study was
    “arguably the strongest study because of its partly prospective ascertainment of
    exposure” and conversely, that “the influence of . . . recall bias cannot be ruled out”
    in case-control studies); Carl, 2016 WL 4580145, at *12, *19 (case-control studies
    “are considered less reliable than a prospective cohort study”); Planned
    Parenthood Fed’n of Am. v. Ashcroft, 320 F. Supp. 2d 957, 985 (N.D. Cal. 2004)
    (recognizing that “[r]esearch methodology is evaluated on a hierarchy,” with
                                                                                    (cont’d)


                                              9
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 23 of 133 PageID: 37449




    Randomized clinical trials – wherein study participants are randomly assigned to a

    particular intervention or exposure and followed prospectively for the outcome of

    interest – are generally viewed as providing the strongest evidence to support a

    causal relationship between an exposure and an outcome in light of their lack of

    susceptibility to bias.17

            Randomized clinical trials are followed by “observational” studies, which

    include – in descending order of reliability – cohort studies, case-control studies

    and cross-sectional studies.18 Observational studies examine the incidence,

    distribution and causes of disease in human populations.19 The difference between

    cohort and case-control studies relates to design. Cohort studies are prospective:

    they begin by identifying a large group of healthy women and follow them forward

    in time with regard to the agent and disease at issue. Case-control studies, by

    contrast, are retrospective: they compare a group of women already diagnosed

    ________________________
    (cont’d from previous page)

    prospective studies ranking above retrospective studies), aff’d sub nom. Planned
    Parenthood Fed’n of Am., Inc. v. Gonzales, 435 F.3d 1163 (9th Cir. 2006), rev’d
    on other grounds sub nom. Gonzales v. Carhart, 550 U.S 124 (2007). (See
    generally Expert Report of Kevin Holcomb, M.D., F.A.C.O.G. (“Holcomb Rep.”)
    at 8, Feb. 25, 2019 (attached as Ex. C27 to Tersigni Cert.); Merlo Rep. at 35.)
    17
          See, e.g., Center for Evidence-Based Management, What are the levels of
    evidence?, https://www.cebma.org/faq/what-are-the-levels-of-evidence/.
    18
            Id.
    19
            See Epidemiology Reference Manual at 551.


                                              10
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 24 of 133 PageID: 37450




    with ovarian cancer (cases) to a matched group of women without the disease

    (controls) and attempt to compare risk based on both groups’ recollection of their

    past talc use.

           Cohort studies are “widely regarded as more reliable than retrospective case-

    control studies because they are not susceptible to recall bias, which is the

    propensity of participants with the disease that is being studied to inaccurately

    report their exposure to the agent at issue, a phenomenon that can generate inflated

    risk estimates.”20



    20
           (Diette Rep. at 5; see also Holcomb Rep. at 8-9; Merlo Rep. at 36; see also
    Dep. of Patricia G. Moorman, M.S.P.H., Ph.D. (“Moorman Dep.”) 301:21-302:4,
    Jan. 25, 2019 (attached as Ex. B39 to Tersigni Cert.) (“typically, the cohort study is
    ranked as a stronger study design”); Smith-Bindman Rep. at 16 (“The commonly
    held view is that cohort studies are better than case-control studies.”).)
    Notwithstanding these concessions, plaintiffs’ counsel challenged the accepted
    view that cohort studies generally offer higher quality evidence than case-control
    studies at depositions of several defendants’ experts, relying extensively on various
    publications by Kenneth Rothman, an epidemiologist from Boston University who
    has repeatedly endeavored to challenge the “‘conventional wisdom about case-
    control studies’” – i.e., that they provide less “‘valid measures [than those]
    obtained from cohort studies.’” (See, e.g., Dep. of Christian Merlo, M.D., M.P.H.
    (“Merlo Dep.”) 268:19-269:20, Apr. 18, 2019 (attached as Ex. B9 to Tersigni
    Cert.).) Of course, Rothman’s acknowledgment that he is challenging
    conventional wisdom confirms that his is an outlier view. In addition, when read
    in context, Rothman’s various papers suggest not that cohort studies are weaker
    than case-control studies as a general matter, but rather that the general rule might
    be subject to exceptions, where, for example, a particularly well-designed case-
    control study is compared to a poorly designed cohort study. (See id. 274:14-
    275:10.) Notably, plaintiffs ignore the fact that when Rothman himself evaluated
    the relationship between talc and ovarian cancer, he concluded that a causal
                                                                                    (cont’d)


                                              11
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 25 of 133 PageID: 37451




            The lowest quality of evidence comes from case reports, case series and

    other descriptive studies. Case reports are detailed reports of individual outcomes

    that investigators have found interesting. Although they are helpful tools in

    generating hypotheses about associations between exposures and outcomes, the

    lack of a comparison group and other issues limit their ability to establish causal

    associations between exposure and outcome.21

            To date, there have been no randomized clinical trials regarding talc use and

    ovarian cancer, and the parties’ experts do not generally rely on case reports.22 As

    a result, observational studies addressing this issue, including cohort studies and

    case-control studies, provide the most relevant epidemiologic data.




    ________________________
    (cont’d from previous page)

    relationship had not been established. See Rothman et al., Interpretation of
    Epidemiologic Studies on Talc and Ovarian Cancer at 1 (2000) (“Rothman 2000”)
    (attached as Ex. A126 to Tersigni Cert.) (concluding that “the evidence to date
    does not indicate that talc can be ‘reasonably anticipated to be a human
    carcinogen’” and that either recall bias or confounding could “readily” or “easily”
    account for the “overall weak association of a relative risk of 1.31” in case-control
    studies).
    21
            (Merlo Rep. at 9.)
    22
          The lack of randomized clinical trials is likely due to the fact that it is
    considered unethical to test exposures if the hypothesis of the study is that a
    substance is harmful to human health. (See, e.g., Holcomb Rep. at 8.)


                                               12
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 26 of 133 PageID: 37452




                 2.     Relative Risks And Odds Ratios

          Epidemiological studies generally report their results in terms of relative

    risks (“RR”) and odds ratios (“OR”) (sometimes additionally referred to as “point

    estimates” or hazard ratios (“HR”)). For purposes of evaluating general causation

    in this litigation, these are essentially interchangeable concepts that describe the

    increase (or decrease) in risk between exposure and disease. For example, an odds

    ratio of 1.0 means that the disease was found to occur no more frequently than in

    the general (referential) population.23 An odds ratio of 2.0 means that the disease

    was found to occur twice as frequently (representing a 100% increased risk), and

    an odds ratio of 0.5 means the disease was found to occur half as frequently

    (representing a 50% decrease in risk).

          In computing study results, epidemiologists provide a range of values,

    commonly referred to as a confidence interval, in order to determine whether their

    findings are statistically significant.24 A confidence interval provides 95%

    certainty of the true risk estimate and is intended to ensure that scientists do not

    advance theories that are based on pure chance.25 If the confidence interval

    includes 1.0 (i.e., the possibility of no association), it cannot be said with 95


    23
          See, e.g., Epidemiology Reference Manual at 627.
    24
          (Diette Rep. at 7.)
    25
          (Id.; Holcomb Rep. at 19.)


                                               13
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 27 of 133 PageID: 37453




    percent confidence that there is any association between the exposure and the

    outcome.26 A related concept is a p-value. A p-value provides a probability that

    the null hypothesis is true – i.e., that there is no association between exposure and

    outcome.27 A p-value less than 0.05 is generally considered to support an

    association in a study.28 As discussed below, see pp. 63-66, several of plaintiffs’

    experts support abandoning confidence intervals and p-values – despite the long-

    established role of these concepts in the scientific community – because doing so

    would make the case-control studies appear more consistent. This further

    demonstrates the results-oriented nature of their methodologies.

          B.     The Body Of Epidemiologic Literature Related To Talc And
                 Ovarian Cancer

          As plaintiffs’ own experts concede, no cohort study conducted to date

    shows an overall association between talc use and ovarian cancer – and

    approximately half of the talc case-control studies show a weak, statistically-

    significant association between the two.29 In the last 20 years, there have been four



    26
          (Diette Rep. at 7.)
    27
          (See Expert Report of Karla Ballman, Ph.D. (“Ballman Rep.”) at 17, Feb. 25,
    2019 (attached as Ex. C25 to Tersigni Cert.).)
    28
          (Id. at 27.)
    29
          (E.g., Expert Report of Cheryl Saenz, M.D. (“Saenz Rep.”) at 9, Feb. 25,
    2019 (attached as Ex. C12 to Tersigni Cert.) (explaining that 54% of the case-
    control studies have not shown a statistically significant increased risk); Moorman
                                                                                      (cont’d)


                                              14
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 28 of 133 PageID: 37454




    published studies reporting on the results of three large cohort studies examining

    the putative talc-ovarian cancer association:

            • Gertig 2000.30 This study reported on the Nurses’ Health Study
              (“NHS”), which initially followed 121,700 women for 14 years and later
              followed 108,870 women for another 10 years. After 14 years, the Gertig
              paper found no statistically significant association with ovarian cancer
              for perineal talc use (RR 1.09 (95% CI: 0.86-1.37)), use of talc on
              sanitary napkins, or for both uses combined, though it reported a weak
              statistically significant association for HGSOC (RR 1.40 (95% CI: 1.02-
              1.91)).31 The Gertig study further showed no statistically significant
              association for various different frequencies of use and no indication that
              risk increased with more frequent use. Id. The authors concluded that
              their “results provide little support for any substantial association
              between perineal talc use and ovarian cancer risk.”32

            • Gates 2010.33 This study reported on the NHS after 10 additional years
              of follow-up. It reported no statistically significant elevation in risk for
              any ovarian subtype.34 In other words, “with the passage of an
    ________________________
    (cont’d from previous page)

    Rep. at 18 (“[T]he cohort studies do not show a statistically significant association
    for ever use of talc and ovarian cancer overall.”); Dep. of Ellen Blair Smith, M.D.
    (“Smith Dep.”) 222:10-14, Jan. 9, 2019 (attached as Ex. B11 to Tersigni Cert.) (Q.
    “None of the cohorts performed today have found an association, correct?” A.
    “That is true.”).)
    30
         Gertig et al., Prospective Study of Talc Use and Ovarian Cancer, 92 J. Nat.
    Cancer Inst. 249 (2000) (“Gertig 2000”) (attached as Ex. A45 to Tersigni Cert.).
    31
            Id. at 251.
    32
            Id. at 252 (emphasis added).
    33
          Gates et al., Risk Factors for Epithelial Ovarian Cancer by Histologic
    Subtype, 171(1) Am. J. Epidemiology 45 (2010) (“Gates 2010”) (attached as Ex.
    A42 to Tersigni Cert.).
    34
          Id. at 45 (RR 1.06 (95% CI: 0.89-1.28) for all subtypes; RR 1.06 (95% CI:
    0.84-1.35) for HGSOC).


                                               15
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 29 of 133 PageID: 37455




             additional 10 years of time and the diagnosis of an additional 490 cases
             of ovarian cancer,” the slight increase in risk for HGSOC reported in
             Gertig 2000 had been erased.35

          • Houghton 2014.36 This study reported on the Women’s Health Initiative
            (“WHI”), which was one of the largest studies ever conducted on
            women’s health in the United States and followed 61,576 women for an
            average of 12.4 years.37 It reported no increased risk of ovarian cancer
            generally from genital use of talc (HR 1.12 (95% CI: 0.92-1.36)) and no
            evidence that risk increased the longer women used talc.38 The authors
            concluded: “Based on our results, perineal powder use does not appear
            to influence ovarian cancer risk.”39

          • Gonzalez 2016.40 This article reported on the Sister Study – a third large
            cohort study of more than 50,000 women who had sisters who were
            diagnosed with breast cancer (and were therefore “more likely than the
            general population to develop ovarian cancer”).41 After 6.5 years of
            follow-up, it failed to report an association between talc use and ovarian
            cancer among study subjects (who were 61, on average, at the end of the
            study).42 As noted above, the study did report an association between
            douching and ovarian cancer and further noted that douching and talc use

    35
          (Saenz Rep. at 14.)
    36
          Houghton et al., Perineal Powder Use and Risk of Ovarian Cancer, 106(9) J.
    Nat. Cancer Inst. (2014) (“Houghton 2014”) (attached as Ex. A65 to Tersigni
    Cert.).
    37
          Id. at 1.
    38
           Id. The study reported no increased risk of ovarian cancer from genital talc
    use for 10 or more years (HR 0.98 (95% CI: 0.75-1.29)) or 20 or more years (HR
    1.10 (95% CI: 0.82-1.48)); it further reported no increased risk of ovarian cancer
    with talc use on sanitary napkins (HR 0.95 (95% CI: 0.76-1.20)) or contraceptive
    diaphragms (HR 0.92 (95% CI: 0.68-1.23)). Id.
    39
          Id. (emphasis added).
    40
          Gonzalez 2016.
    41
          Id. at 800.
    42
          Id. at 800-02 (HR 0.73 (95% CI: 0.44-1.2)).


                                             16
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 30 of 133 PageID: 37456




              were correlated, suggesting that douching may be a confounding variable
              in the relevant case-control studies.43

    In short, the cohort studies have followed more than 200,000 women and

    collectively reached the same conclusion: perineal talc use does not elevate

    ovarian cancer risk.44

          In addition to the cohort studies, there have been approximately 33 case-

    control studies (26 population-based and seven hospital-based)45 on talc and

    ovarian cancer.46 Approximately half of the case-control studies (and all the

    hospital-based studies) have not found a statistically significant association


    43
          Id. at 800.
    44
           Some of plaintiffs’ experts have speculated that the lack of a significant
    overall association between ever use of talc and ovarian cancer in the cohort
    studies may be due to the fact that they were not adequately powered to detect the
    weak relative risk identified in certain case-control studies. (See, e.g., Moorman
    Rep. at 25.) But, as explained below, the peer-reviewed Berge 2018 meta-analysis
    analyzed this issue and concluded that the cohort studies are adequately powered.
    See Berge 2018 at 253 (the “[l]ow power of cohort studies cannot be invoked as
    [an] explanation” for the lack of an association reported in the cohort studies).
    45
           There are two types of case-control studies at issue here: hospital-based
    studies, which generally gather “cases” of women who have ovarian cancer and
    “controls” who are hospitalized for other reasons; and population-based studies, in
    which the “cases” are women (often from a specified community) who have
    ovarian cancer and the “controls” are healthy women in the general population,
    who are typically selected by random telephone dialing.
    46
          (E.g., Merlo Rep. at 12.) It is unsurprising that there have been many more
    case-control than cohort studies because case-control studies can be conducted
    much more quickly and are far less expensive than cohort studies. See, e.g.,
    Penninkilampi 2018 at 47.


                                              17
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 31 of 133 PageID: 37457




    between talc use and ovarian cancer.47 The remaining case-control studies report

    relative risks ranging from approximately 1.2 to 1.6.48 None of these studies has

    taken the position that its findings, whether by their own force or in combination

    with other studies, prove a causal relationship between perineal talc use and

    ovarian cancer. To the contrary, individual studies – including studies by

    plaintiffs’ experts – have repeatedly expressed that their findings do not establish

    causation.49

          Finally, meta-analyses and pooled studies have generally reported an overall

    relative risk of approximately 1.3. A meta-analysis is a “type of systematic

    [literature] review that utilizes a comprehensive, rigorous and standardized

    approach to selecting, assessing and synthesizing all relevant studies on a given




    47
          (E.g., Saenz Rep. at 9; Diette Rep. at 11; Holcomb Rep. at 10 & tbl. 1.)
    48
          (Holcomb Rep. at 10 & tbl. 1.)
    49
           See, e.g., Moorman et al., Ovarian Cancer Risk Factors in African-American
    and White Women, 170(5) Am. J. Epidemiology 598, 605 (2009) (“Moorman
    2009”) (attached as Ex. A95 to Tersigni Cert.) (cautioning that “there is a clear
    need for additional studies in order to deepen our understanding of causative and
    protective factors in this population”); see also, e.g., Cramer et al., Presence of
    Talc in Pelvic Lymph Nodes of a Woman With Ovarian Cancer and Long-Term
    Genital Exposure to Cosmetic Talc, 110 Obstetrics & Gynecology 498, 500 (2007)
    (attached as Ex. A24 to Tersigni Cert.) (case study co-authored by plaintiffs’
    experts in state-court talc litigation stating “we are not claiming that a causal
    relationship between ovarian cancer and talc use is proven for this case or in
    general”).


                                             18
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 32 of 133 PageID: 37458




    topic.”50 Epidemiologists use meta-analyses to derive an overall statistical

    summary of the results of multiple studies that address the same research

    question.51 Meta-analyses are particularly useful when individual studies are not

    conclusive because of small sample size.52 The term meta-analysis includes both

    pooled studies (which synthesize the underlying, individual patient data from

    published studies) and true meta-analyses (which synthesize the summary results

    of the individual studies and do not incorporate individual patient data).53 It is

    well-recognized that the value of both meta-analyses and pooled studies depends

    on the quality of the underlying studies they examine as well as the soundness of

    the methods used to select and synthesize the data included.54 While a well-

    conducted meta-analysis of randomized clinical trials would in some instances be

    considered the highest form of causation evidence, a poorly conducted meta-

    analysis focusing on case-control studies would provide only weak evidence.55



    50
          (Merlo Rep. at 11.)
    51
          (Id.)
    52
          (Id.)
    53
          (Ballman Rep. at 2-3.)
    54
          (See generally, e.g., Holcomb Rep. at 13; Saenz Rep. at 8.)
    55
           See, e.g., Egger et al., Rationale, potentials, and promise of systematic
    reviews, in Systematic Reviews in Health Care: Meta-Analysis in Context 3, 5 (M.
    Egger, G.D. Smith, D.G. Altman, eds. 2001) (attached as Ex. A30 to Tersigni
    Cert.); id. at 5 (distinguishing between meta-analyses of randomized trials and
                                                                                     (cont’d)


                                              19
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 33 of 133 PageID: 37459




    This is because meta-analyses and pooled studies simply aggregate information

    from the individual studies on which they report, and therefore are limited by all of

    the same biases and confounding factors that may skew the results of the

    underlying studies.56 See E.R. Squibb & Sons, Inc. v. Stuart Pharm., No. 90-1178

    (AET), 1990 U.S. Dist. LEXIS 15788, at *41-42 (D.N.J. Oct. 16, 1990)

    (acknowledging theoretical utility of meta-analysis but rejecting use of one that

    included a poor-quality study).

            Here, the 1.3 relative risk observed in several meta-analyses stems entirely

    from the case-control studies. For example, Berge 2018 reported an overall

    relative risk of 1.22 (95% CI 1.13-1.30), but stratified its results to report relative

    risks of 1.26 and 1.02 (non-statistically significant) for case-control and cohort

    studies, respectively.57 Similarly, Penninkilampi 2018 reported an overall odds

    ratio of 1.31, but its stratified results showed an odds ratio of 1.35 for case-control




    ________________________
    (cont’d from previous page)

    meta-analyses of observational studies by noting that, due to confounding and bias,
    “[c]ombining a set of [observational] studies will [] often provide spuriously
    precise, but biased, estimates of associations”).
    56
            (Saenz Rep. at 16.)
    57
            Berge 2018 at 251.


                                               20
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 34 of 133 PageID: 37460




    studies and a non-statistically significant odds ratio of 1.06 (95% CI 0.90-1.25) for

    cohort studies.58

          The meta-analyses and pooled studies have consistently acknowledged that

    the available evidence does not establish causation. For example, a 2008 meta-

    analysis co-authored by plaintiffs’ expert Dr. Siemiatycki concluded: “The current

    body of experimental and epidemiological evidence is insufficient to establish a

    causal association between perineal use of talc and ovarian cancer risk.”59 The

    two meta-analyses published last year similarly concluded that “a certain causal

    link between talc use and ovarian cancer has not yet been established,”60 and that


    58
           Penninkilampi 2018 at 44. Two of plaintiffs’ favored meta-analyses
    excluded the Gates follow-up from the Nurses’ Health Study, but do not indicate
    why. See Penninkilampi 2018 at 46; Taher et al., Systematic Review and Meta-
    Analysis of the Association between Perineal Use of Talc and Risk of Ovarian
    Cancer (2018) (unpublished manuscript) (“Taher 2018”) (attached as Ex. A137 to
    Tersigni Cert.) at 29 fig. 2 (both excluding Gates). Notably, Dr. Siemiatycki took a
    different position in his report, excluding Gertig 2000 rather than Gates 2010 from
    his meta-analysis because the latter “[s]ubsumed” the former. (Siemiatycki Rep. at
    95 & tbl. A1.)
    59
            Langseth 2008 at 359 (emphasis added); see also, e.g., Terry 2013 at 811
    (abstract) (“Whether risk increases with number of genital powder applications and
    for all histologic types of ovarian cancer also remains uncertain . . . . Among
    genital powder users, we observed no significant trend in risk with increasing
    number of lifetime applications.”) (emphases added). The Terry authors also
    stated that “[t]he main epidemiological evidence against the association is the
    absence of clear exposure-response associations in most studies, as well as the
    absence of an overall excess risk in the cohort study.” Terry 2013 (emphases
    added).
    60
          Penninkilampi 2018 at 42 (emphasis added).


                                             21
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 35 of 133 PageID: 37461




    the available evidence did “not support a causal interpretation of the

    association.”61

          As detailed below, all observational studies have a number of inherent

    limitations, including the fact that it is impossible to accurately measure

    participants’ talc exposure. As plaintiffs’ experts variously acknowledge,

    “[m]easuring the ‘dose’ of talcum powder used by an individual woman is

    difficult . . . and has been dependent on recall by the woman,” with inconsistent

    “patterns of talc exposure” additionally contributing to “inaccurate estimates of

    total exposure.”62 Studies therefore cannot determine how much talcum powder


    61
           Berge 2018 at 256 (emphasis added). Plaintiffs’ experts have indicated that
    they will additionally rely on an unpublished 2018 meta-analysis (Taher 2018),
    which was not peer-reviewed but was nevertheless prominently cited in the “Draft
    screening assessment” of talc promulgated by Health Canada in December 2018.
    See Draft Screening Assessment. The Taher paper was first “published” on a
    website sponsored by the Beasley Allen law firm. See
    https://truthabouttalc.com/wp-content/uploads/2018/12/2018-Taher.pdf. As set
    forth below, the Taher meta-analysis and Draft Screening Assessment report odds
    ratios similar to the other 2018 meta-analyses and likewise fail to conclude that the
    evidence establishes causation.
    62
           (See, e.g., Clarke-Pearson Rep. at 9; Moorman Rep. at 30; see also, e.g.,
    McTiernan Rep. at 23; Singh Rep. at 64; Expert Report of Judith Wolf, M.D.
    (“Wolf Rep.”) at 15, Nov. 16, 2018 (attached as Ex. C23 to Tersigni Cert.) (all
    similar).) As a 2015 review of the talc literature further explained, studies have
    also failed to “characterize[] . . . the feminine hygiene habits involving the use of
    cosmetic talc products,” in part because the studies have not used specific enough
    questionnaires, potentially confusing participants as to “the distinction between
    talc or talcum powders and talc-free powders when answering the questions.”
    Fiume et al., Safety Assessment of Talc as Used in Cosmetics, 34(1 Suppl.) Int’l J
                                                                                    (cont’d)


                                              22
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 36 of 133 PageID: 37462




    reportedly used by participants was actually applied to the perineum, let alone how

    much, if any, “actually reache[d] the [fallopian] tubes and ovaries” (where pre-

    cancerous biological effects are alleged to take place).63

            Further, a number of studies have noted that the weak association reported in

    many of the case-control studies (but no cohort studies) could be explained entirely

    by limitations inherent in the case-control study design, including recall bias and

    confounding factors. As one recent study explained, recall bias (i.e., cases and

    controls remembering past exposures differently, even if the usage rate between

    the groups is the same) is especially problematic when studying talc use because it

    is exceedingly difficult for study subjects to accurately report the extent of their

    use, which “require[s] subjective summarization or can be influenced by the

    investigator, media or similar factors.”64 Similarly, the 2018 Berge meta-analysis

    ________________________
    (cont’d from previous page)

    Toxicol. 66S, 117S (2015) (“Fiume 2015”) (attached as Ex. A37 to Tersigni Cert.).
    According to Fiume, “[t]hese factors contribute substantially to the uncertainties
    associated with the risk estimates” from the relevant studies. Id. In short, across
    the many studies that have evaluated perineal talc use, there is no uniformity
    concerning the products used, the amount that constitutes a “dose” of the products,
    or the means of application of those products (i.e., whether applied by sprinkling
    on the perineum or to sanitary pads or underwear, for example).
    63
            (Wolf Rep. at 15; Smith Rep. at 20 (similar).)
    64
          Peres et al., Racial/ethnic differences in the epidemiology of ovarian cancer:
    a pooled analysis of 12 case-control studies, Int’l J Epidemiol. 1, 10 (2017)
    (“Peres 2017”) (attached as Ex. A111 to Tersigni Cert.).


                                              23
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 37 of 133 PageID: 37463




    noted that “[t]he fact that the association between genital talc use and risk of

    ovarian cancer is present in case-control, but not in cohort studies, can be

    attributed to bias in the former type of studies.”65 And the 2008 meta-analysis co-

    authored by plaintiffs’ expert Dr. Siemiatycki noted that “women with the cancer

    tend to remember or overreport their use of body powder” and that the “influence

    of this type of recall bias cannot be ruled out.”66

          The recall-bias problem associated with case-control studies has been

    exacerbated by media coverage of talcum powder litigation. A 2016 study co-


    65
          Berge 2018 at 253 (emphasis added).
    66
            Langseth 2008 at 358 (emphasis added). The studies plaintiffs’ experts rely
    on resoundingly acknowledge this concept. Terry 2013 at 820 (“These [case-
    control] studies were retrospective in nature and therefore potentially susceptible to
    bias if cases were more likely to report genital powder use than controls.”); Taher
    2018 at 42 (“Potentially important sources of bias reported in the included studies
    include . . . exposure misclassification due to recall bias inherent in case control
    studies.”); Cramer et al., Genital Talc Exposure and Risk of Ovarian Cancer, 81
    Int’l J. Cancer 351, 354 (1999) (“Cramer 1999”) (attached as Ex. A23 to Tersigni
    Cert.) (noting that “[r]ecall bias is possible because talc exposure in these studies is
    based on personal recollection”) (emphasis added); see also, e.g., Ness et al.,
    Factors Related to Inflammation of the Ovarian Epithelium and Risk of Ovarian
    Cancer, 11(2) Epidemiology 111, 116 (2000) (“Ness 2000”) (attached as Ex. A106
    to Tersigni Cert.) (“Another limitation of our study is the potential for recall bias,
    which is a concern with any case-control study.”); Cook et al., Perineal Powder
    Exposure and the Risk of Ovarian Cancer, 145(5) Am. J. Epidemiology 459, 459
    (1997) (“Cook 1997”) (attached as Ex. A21 to Tersigni Cert.) (“Limitations of the
    present study include . . . the potential differential recall of powder usage.”); see
    also IARC 2010 Monograph at 31 (evaluating talc studies and concluding that
    “chance, bias or confounding could not be ruled out with reasonable confidence”
    as the cause of the observed association).


                                              24
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 38 of 133 PageID: 37464




    authored by plaintiffs’ expert Dr. Moorman and others sought to evaluate “the

    possibility of differential misclassification” (in other words, recall bias) “due to the

    heightened awareness of” talc-ovarian cancer litigation that resulted from media

    reports in 2014.67 The study found that women with ovarian cancer who were

    interviewed for the study after 2014 reported markedly higher talc use than those

    interviewed before 2014 (51.5% versus 36.5%), while reported talc use for controls

    was essentially the same regardless of when they were interviewed.68 Of particular

    note, the study found no statistically significant association between talc use and

    ovarian cancer in the women who were interviewed before 2014.69

          Confounding (i.e., study participants having risk factors for ovarian cancer

    unrelated to talc) is also a potential explanation for the weak association between

    talc use and ovarian cancer in some case-control studies. For example, one study

    67
          Schildkraut 2016 at 1416.
    68
          Id.
    69
            Id. (post-2014 OR 2.91 (95% CI 1.70-4.97); pre-2014 OR 1.19 (95% CI
    0.87-1.63)). (See also Saenz Rep. at 13 (explaining that recall bias “result[ed] in
    the inflation of the odds ratio from a non-statistically significant value to a
    statistically significant one almost 2.5 times higher”).) While the Schildkraut study
    demonstrates the heightened recall bias stemming from recent media coverage of
    talc lawsuits, its findings do not mean that pre-2014 studies were not susceptible to
    recall bias. As Dr. Diette explains in his report, there was substantial publicity
    about the alleged risks of perineal talc use prior to 2014 as well. (Diette Rep. at
    19-20; Merlo Rep. at 39.) And recall bias is not limited to situations with
    substantial publicity – rather, it is an inherent limitation of all case-control studies
    that are based on personal recollection.


                                              25
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 39 of 133 PageID: 37465




    observed that talc users are more likely than nonusers to have a number of risk-

    increasing characteristics, such as a high BMI,70 but many studies did not control

    for these characteristics. And a recent cohort study found that talc users were more

    likely to douche and that douching doubled the risk of ovarian cancer,71 but the

    vast majority of case-control studies did not adjust for douching.72

          C.     The Unreliable Methods Employed By Plaintiffs’ Experts

          Plaintiffs’ experts purport to apply the nine Bradford Hill considerations,73

    which are “metrics that epidemiologists use to distinguish a causal connection from

    a mere association.” In re Zoloft (Sertraline Hydrochloride) Prods. Liab. Litig.,

    858 F.3d 787, 795 (3d Cir. 2017) (“Zoloft III”). As Hill explained in a 1965

    speech, the nine considerations come into play when “observations reveal an

    association between two variables, perfectly clear-cut and beyond what we would

    70
          Houghton 2014 at 3.
    71
          Gonzalez 2016 at 799, 800-02.
    72
           (Merlo Rep. at 33 (“As previous studies (except for Harlow et al. (1992)) did
    not account for douching, the relatively weak statistically significant associations
    could potentially be explained by confounding.”).) In addition, as Dr. Holcomb
    explains, previously unknown confounders have been discovered late in the study
    of diseases and subsequently been confirmed to be true causes. (Holcomb Rep. at
    12 (explaining that Herpes Simplex Virus was once thought to cause cervical
    cancer before improved detection techniques demonstrated that Human Papilloma
    Virus is instead the cause).)
    73
          See generally Hill, The Environment and Disease: Association or
    Causation?, 58(5) Proc. Royal Soc’y Med. 295 (1965) (“Hill 1965”) (attached as
    Ex. A63 to Tersigni Cert.).


                                             26
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 40 of 133 PageID: 37466




    care to attribute to the play of chance.”74 Once such a “clear-cut” association has

    been established, these considerations can guide a determination of whether “the

    most likely interpretation of [such an association] is causation.”75 The nine

    considerations enumerated by Hill are: (1) strength of association (the magnitude

    of the reported association); (2) consistency of association (whether different

    studies consistently report the association); (3) specificity (whether the variable is

    associated with a specific disease); (4) temporality (whether the exposure precedes

    disease onset); (5) coherence (whether the causal hypothesis is logical or

    contradicts existing knowledge); (6) dose response or biological gradient (whether

    greater exposure increases risk or vice versa); (7) biological plausibility (whether

    there is a valid means through which an agent could cause the disease); (8)

    experimental evidence (whether experimental studies support the posited

    association); and (9) analogy (whether the association can reasonably be compared

    to other associations that have been accepted as causal).76




    74
          Hill 1965 at 295 (emphasis added).
    75
          Id.
    76
          Id. at 295-99.


                                              27
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 41 of 133 PageID: 37467




          Plaintiffs’ experts generally opine that each of these considerations weighs

    in favor of causation or is neutral/irrelevant,77 but a review of their opinions against

    the backdrop of the relevant studies and regulatory pronouncements makes clear

    that their analyses are not grounded in science or the scientific method.

                                        ARGUMENT

          Rule 702 provides that expert testimony is admissible only if the witness is

    qualified and the opinion is “based on sufficient facts or data” and “the product of

    reliable principles and methods” that have been “reliably applied . . . to the facts of

    the case.” Fed. R. Evid. 702.78

          To determine whether expert testimony is reliable, a court must assess

    “whether the reasoning or methodology underlying the testimony is scientifically

    valid and . . . whether that reasoning or methodology properly can be applied to the

    77
          (Carson Rep. at 8-11; Clarke-Pearson Rep. at 8-9; Expert Report of Sarah
    Kane, M.D. (“Kane Rep.”) at 33-37, Nov. 15, 2018 (attached as Ex. C38 to
    Tersigni Cert.); McTiernan Rep. at 63-68; Moorman Rep. at 10-40; Siemiatycki
    Rep. at 61-67; Singh Rep. at 62-66; Smith-Bindman Rep. at 35-41; Smith Rep. at
    19-21; Wolf Rep. at 13-16.)
    78
           An expert must qualify as an expert under Rule 702 “by knowledge, skill,
    experience, training, or education.” Fed. R. Evid. 702. Additionally, an expert’s
    opinion is only admissible if it “help[s] the trier of fact to understand the evidence
    or to determine a fact in issue.” Id. As the Supreme Court explained in Daubert,
    this “‘helpfulness’ standard requires a valid scientific connection to the pertinent
    injury as a precondition to admissibility.” Daubert v. Merrell Dow Pharm., Inc.,
    509 U.S. 579, 591-92 (1993). “The consideration has been aptly described . . . as
    one of ‘fit,’” which “goes primarily to relevance.” Id. at 591 (citation omitted).


                                              28
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 42 of 133 PageID: 37468




    facts in issue.” Daubert, 509 U.S. at 600 (citation omitted). “[C]ourts can

    consider multiple factors, including the testability of the hypothesis, whether it has

    been peer reviewed or published, the error rate, whether standards controlling the

    technique’s operation exist, and whether the methodology is generally

    accepted.” Zoloft III, 858 F.3d at 792. “Both an expert’s methodology and the

    application of that methodology must be reviewed for reliability”; in other words,

    “the ‘techniques’ used to implement the [expert’s] analysis must be 1) reliable and

    2) reliably applied.” Id. at 792, 796.

          As the Third Circuit has stressed, “any step that renders the analysis

    unreliable under the Daubert factors renders the expert’s testimony

    inadmissible.” Id. at 797 (citation omitted); see also, e.g., Perry v. Novartis Pharm.

    Corp., 564 F. Supp. 2d 452, 459 (E.D. Pa. 2008) (explaining that this principle

    holds regardless of “whether the step completely changes a reliable methodology

    or merely misapplies that methodology”) (citation omitted). Moreover, for multi-

    factorial methodologies such as analyzing the Bradford Hill considerations, “all of

    the relevant evidence must be gathered, and the assessment or weighing of that

    evidence must not be arbitrary, but must itself be based on methods of science.”

    Zoloft III, 858 F.3d at 796 (citation omitted). Such analyses should be excluded if

    they are “mere conclusion-oriented selection process[es].” Id. (citation omitted).

    As a different court put it, experts may not advance “unscientific ‘black box’


                                              29
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 43 of 133 PageID: 37469




    approach[es] to Bradford Hill.” In re Mirena IUS Levonorgestrel-Related Prods.

    Liab. Litig. (No. II), 341 F. Supp. 3d 213, 248-49 (S.D.N.Y. 2018).

          Consistent with these principles, courts have repeatedly excluded the

    opinions of experts who apply the Bradford Hill factors in name only to reach

    conclusions that the underlying science does not support. See, e.g., Zoloft III, 858

    F.3d at 798-800 (affirming exclusion of expert whose Bradford Hill analysis relied

    on, inter alia, a “conclusion-driven” re-analysis of past studies, unreliable “ad hoc

    adjustments” to epidemiological data and an inconsistent consideration of

    statistically insignificant study results); Soldo v. Sandoz Pharm. Corp., 244 F.

    Supp. 2d 434, 514 (W.D. Pa. 2003) (excluding expert witnesses whose “efforts to

    apply the Bradford Hill considerations to the available evidence” were “not

    scientifically reliable” and granting summary judgment for the defendant);

    Magistrini v. One Hour Martinizing Dry Cleaning, 180 F. Supp. 2d 584, 604

    (D.N.J. 2002) (excluding Bradford Hill-based causation opinion where the expert

    “did not adequately explain his methods for assessing the[ir] internal validity”),

    aff’d, 68 F. App’x 356 (3d Cir. 2003).79



    79
           See also, e.g., Dunn v. Sandoz Pharm. Corp., 275 F. Supp. 2d 672, 679
    (M.D.N.C. 2003) (excluding expert whose “application of the Bradford Hill
    criteria does not satisfy the reliability prong of Daubert”); Caraker v. Sandoz
    Pharm. Corp., 172 F. Supp. 2d 1046, 1049 n.5 (S.D. Ill. 2001) (excluding
    causation expert whose Bradford Hill analysis consisted largely of “curt
                                                                                       (cont’d)


                                               30
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 44 of 133 PageID: 37470




            As set forth below, plaintiffs’ experts’ general causation opinions are

    inadmissible under these standards because they have engaged in the exact sort of

    unscientific, results-oriented analysis that the Third Circuit and other courts have

    deemed unreliable. In addition, Dr. Smith-Bindman’s meta-analysis was

    unreliable because she undertook a “post hoc” analysis after reviewing the data and

    used inconsistent inclusion and exclusion criteria. Finally, Drs. Moorman and

    Siemiatycki’s litigation opinions are separately invalid because they contradict

    these experts’ pre-litigation published writings.

    I.      PLAINTIFFS’ EXPERTS ARRIVED AT THEIR CAUSATION
            OPINIONS THROUGH UNRELIABLE AND CONCLUSION-
            DRIVEN BRADFORD HILL ANALYSES.

            A.      Plaintiffs’ Experts’ Conclusion That A Facially Weak Association
                    Is A Strong One Is Patently Unreliable.

                    1.      The Only Possible Conclusion From The Relevant Data Is That
                            Any Association Is Weak.

            “[S]trength of association” is “first upon [the] list” of factors to be

    considered in determining whether an association between two variables is

    causal.80 The epidemiological studies addressing the posited link between talc and

    ovarian cancer collectively show, at most, an approximately 1.2-1.6 relative risk
    ________________________
    (cont’d from previous page)

    conclusions making vast assumptions” and whose analysis appeared to be an
    “afterthought” designed to justify the expert’s conclusions).
    80
            Hill 1965 at 295.


                                                31
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 45 of 133 PageID: 37471




    between perineal talc use and ovarian cancer.81 As courts have recognized, this is a

    weak, not strong, association by any objective measure. See Carl, 2016 WL

    4580145, at *18 (observing that the talc studies showed a “uniformly weak . . .

    association”).82 Further, such an association is a far cry from the examples of a

    200% to 1000% increase in risk that Hill originally identified as supportive of

    causation.83

          While a number of plaintiffs’ experts assert in their reports that a

    “significant” or “strong” association has been reported between talc use and

    ovarian cancer,84 many were forced to concede at their depositions that this is not


    81
          While several of plaintiffs’ experts identify a relative risk of 1.5 or 1.6 (see
    Singh Rep. at 17, 63 (reporting a 30% to 60% increased risk); Smith Rep. at 16
    (reporting an “increased risk [of] “approximately 20-50%”)), the meta-analyses on
    which plaintiffs’ experts rely report a relative risk ranging from 1.2 to 1.3, e.g.,
    Berge 2018 at 248; Penninkilampi 2018 at 41.
    82
           These risk ratios also fall well short of the 2.0 figure courts often require as a
    lower threshold for proving that a variable more likely than not caused a disease.
    See, e.g., Magistrini, 180 F. Supp. 2d at 591 (“[T]he threshold for concluding that
    an agent was more likely than not the cause of an individual’s disease is a relative
    risk greater than 2.0.”) (citation omitted).
    83
           Hill 1965 at 297. (See also Holcomb Rep. at 19-20 (smoking is associated
    with a 10- to 30-fold increased risk of lung cancer and HPV is associated with a
    50- to 100-fold increased risk of cervical cancer (compared to the, at most, 1.6-fold
    increase reported for talc)); Bosch et al., The causal relation between human
    papillomavirus and cervical cancer, 55(4) J. Clin. Pathol. 244 (2002) (attached as
    Ex. A13 to Tersigni Cert.) (reporting an odds ratio of 83.3 for HPB and cervical
    cancer).
    84
          (See Singh Rep. at 17 (asserting that the “strength of association . . . is
                                                                                        (cont’d)


                                               32
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 46 of 133 PageID: 37472




    the case – and that a risk ratio in the range of 1.2-1.6 is instead only a “weak” or, at

    best, “modest” association.85 Others in the scientific community have similarly

    characterized relative risks in this range as “weak” or “small,” i.e., not strong.86


    ________________________
    (cont’d from previous page)

    significant”); Smith-Bindman Rep. at 37 (noting an “extremely strong”
    association); Smith Rep. at 19 (noting a “significant” association); Carson Rep. at
    9-10 (“strong” and “compelling strength of association” assigned the “most weight”
    in opining that talcum powder causes ovarian cancer); McTiernan Rep. at 63-64
    (increased risk of 22-31% “strongly supports a causal association” and given “high
    weight” for causality opinion); Siemiatycki Rep. at 62-63 (asserting that “the meta-
    [risk ratio] of 1.28” is “high and significant”); Singh Rep. at 63 (“I place
    significant weight on the fact that studies demonstrate a strong association between
    talcum powder use and ovarian cancer . . . ”).)
    85
           (E.g., Dep. of Arch I. Carson, M.D., Ph.D. (“Carson Dep.”) 230:18-231:5,
    232:13-233:23, Jan. 19, 2019 (attached as Ex. B5 to Tersigni Cert.) (“weak or
    modest”); Dep. of Sarah E. Kane, M.D. (“Kane Dep.”) 256:24-257:4 (attached as
    Ex. B45 to Tersigni Cert.) (similar); Dep. of Sonal Singh, M.D., M.P.H. (“Singh
    Dep.”) 140:19-25, Jan. 16, 2019 (attached as Ex. B47 to Tersigni Cert.) (similar).)
    Correspondingly, plaintiffs’ experts have been unable to identify any scientific
    source characterizing a relative risk in the 1.2-1.6 range as probative of a strong
    association. (E.g., Dep. of Daniel L. Clarke-Pearson, M.D. (“Clarke-Pearson
    Dep.”) 130:10-15, Nov. 16, 2018 (attached as Ex. B10 to Tersigni Cert.) (failing to
    identify any peer-reviewed literature on talc and ovarian cancer that states 1.3 is a
    strong association); Moorman Dep. 251:9-13 (same); Singh Dep. 140:19-141:20
    (same); Smith Dep. 289:19-290:3 (same).)
    86
          Wynder et al., Weak Associations in Epidemiology and Their Interpretation,
    11 Preventive Med. 464, 465 (1982) (“Wynder 1982”) (attached as Ex. A157 to
    Tersigni Cert.) (“the term ‘weak’ refers to relative risks between 1.0 and 2.0”);
    Draft Screening Assessment at 21 (“small” association); FDA Denial Letter at 4
    (“small positive associations”); Berge 2018 at 248 (“weak” association). (See also
    Dep. of Anne McTiernan, M.D., Ph.D. (“McTiernan Dep.”) 101:5-17, Jan. 28,
    2019 (attached as Ex. B2 to Tersigni Cert.) (testifying that the World Cancer
    Research Fund concluded that “[e]ven if there were an increased risk, scientists
                                                                                      (cont’d)


                                              33
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 47 of 133 PageID: 37473




            The mere fact that plaintiffs’ experts opine that strength of association

    supports a causal conclusion based on an objectively weak magnitude of risk itself

    highlights the unreliability of their methodologies. See, e.g., Soldo, 244 F. Supp.

    2d at 515 (excluding experts who did not establish an association between the drug

    Parlodel and stroke, “much less a strong association,” and did not “cite[] reliable

    scientific evidence establishing such an association”); In re Zoloft (Sertraline

    Hydrochloride) Prods. Liab. Litig., 26 F. Supp. 3d 449, 463 (E.D. Pa. 2014)

    (“Zoloft I”) (excluding general causation opinion where, inter alia, “the strength of

    the associations between exposure to Zoloft and the various birth defects at issue

    [wa]s weak, often not greater than one would expect by chance alone”).

            And it is especially unreliable for plaintiffs’ experts to characterize the

    objectively “weak” 1.2-1.6 figure as indicative of a strong association because that

    figure itself is artificially inflated by the fact that it is based primarily on case-

    control studies.87 As set forth above, because case-control studies are retrospective

    in nature, and rely on subjects’ recall of the extent or nature of their exposure, they

    are more likely than cohort studies to report a false association as a result of bias,


    ________________________
    (cont’d from previous page)

    estimate it would be small”).)
    87
          See Berge 2018 at 253 (“the association between genital talc use and risk of
    ovarian cancer is present in case-control, but not in cohort studies”).


                                                34
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 48 of 133 PageID: 37474




    confounding or small study size.88 Indeed, scientists have expressly cautioned that

    low relative risks observed in case-control studies – including the relative risk

    range of 1.2-1.6 observed with respect to talc and ovarian cancer – could be

    entirely attributable to bias, confounding or chance.89 For this reason, scientists

    and courts recognize that weak associations do not support causation, and other

    convincing scientific evidence is needed to overcome the absence of a strong

    association.90

          As explained above, there is significant evidence that the weak association

    reported in a subset of the case-control studies is in fact attributable to recall bias

    88
          (See, e.g., Diette Rep. at 5, 19; Merlo Rep. at 10, 27.)
    89
           Wynder 1982 at 471; Epidemiology Reference Manual at 602; Rothman
    2000 at 4 (“Recall bias can readily introduce enough bias to produce the
    modestly-sized overall effect (RR = 1.3) that emerges from these [talc] studies.”)
    (emphasis added). (See also Moorman Dep. 251:2-7 (conceding that “with a
    smaller association, there is more concern that it could be due to bias”); Dep. of
    Patricia Moorman, Ph.D., M.S.P.H. (“Moorman Ingham Dep.”) 59:16-60:3,
    Ingham v. Johnson & Johnson, No. 1522-CC10417-01 (Mo. Cir. Ct. Mar. 12, 2018)
    (attached as Ex. E2 to Tersigni Cert.) (conceding that “potential bias” “can lead to
    making an inaccurate conclusion . . . either the overall conclusion or the – the
    strength of the association that you’re looking at”).)
    90
          See, e.g., Wynder 1982 at 465 (“the need to seek supporting evidence is
    greater with weak than with strong associations”); Epidemiology Reference
    Manual at 602 (explaining that “epidemiologist[s] will scrutinize [weak]
    associations more closely”); Zoloft I, 26 F. Supp. 3d at 456 (“[A]n equally
    plausible conclusion from multiple studies finding only weak associations, not
    greater than one would expect by chance, is that the true association is weak; so
    weak that one cannot conclude that the risk is greater than that seen in the general
    population.”).


                                               35
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 49 of 133 PageID: 37475




    and confounding. As noted above, the Schildkraut study found that women

    interviewed after 2014 (when talc lawsuits began receiving more significant media

    attention) reported a 15% higher rate of talc use, resulting in a relative risk 2.5

    times higher than the non-statistically significant relative risk reported for women

    interviewed before 2014.91 Although some of plaintiffs’ experts assert that

    Schildkraut shows that studies published before 2014 are not susceptible to recall

    bias,92 these assertions are pure ipse dixit. None of plaintiffs’ experts has analyzed

    the historical record to confirm their unsupported supposition that participants in

    pre-2014 studies were not aware of the allegations linking talc use to ovarian

    cancer. See Soldo, 244 F. Supp. 2d at 563 (refusing to admit “opinion evidence

    that is connected to existing data only by the ipse dixit of the expert” because a

    court “is not required to simply take the expert’s word for it”). By contrast,

    defendants’ expert Dr. Diette notes in his report that there was in fact media




    91
           Schildkraut 2016 at 1414 tbl. 2 (reporting, for post-2014 and pre-2014
    interviewees, respectively, 51.5% versus 36.5% talc use and relative risks of 2.91
    (95% CI 1.70-4.97) versus 1.19 (95% CI 0.87-1.63)). (See also Saenz Rep. at 13
    (explaining these findings); Clarke-Pearson Dep. 164:2-11 (conceding that
    Schildkraut 2016 demonstrated the effect of recall bias); Singh Dep. 261:7- 267:19
    (similar).)
    92
          (E.g., Siemiatycki Rep. at 55; McTiernan Rep. at 24.)


                                              36
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 50 of 133 PageID: 37476




    publicity about this issue long before 2014, including in major U.S. newspapers

    such as the Chicago Tribune, Washington Post and San Francisco Chronicle.93

          In any event, media attention “is just one element of recall bias,” as Dr.

    Singh conceded.94 Other causes – including the propensity of “cases” to search

    their memories for behaviors that they think could have caused their disease and

    the general difficulty of accurately recalling historical details – exist independently

    of media coverage and lawsuits.95 This is particularly so because many talc studies

    did not blind the participants to the purpose of the study, potentially alerting them

    that talc use was of interest, even if they had not previously heard about it in the

    news.96



    93
          (Diette Rep. at 19-20; Merlo Rep. at 39.)
    94
          (Singh Dep. 267:5-16.)
    95
           (See, e.g., Saenz Rep. at 12 (explaining how non-media-driven recall bias
    operates); Moorman Rep. at 21 (recall bias is possible in case-control studies
    because “people affected with a disease may have given more thought to possible
    causes of that disease and have more accurate recall of risk factors than a person
    serving as a control in the study”).) See also Peres 2017 at 10 (study co-authored
    by Dr. Moorman explaining that “self-reported data” inherently presents the
    “concern” of “recall bias,” “especially for characteristics” such as talc use “that are
    difficult to report with accuracy [and] require subjective summarization”).
    96
          (Ballman Rep. at 7; Moorman Rep. at 21-22 (“recall bias would be
    considered a particular threat to a study’s validity” where, inter alia, “the study
    hypotheses are known to the study subjects or interviewers”); Singh Rep. at 11
    “Case-control studies, by their design, are generally not blinded and are also
    susceptible to bias as a result.”).)


                                              37
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 51 of 133 PageID: 37477




          In addition, although plaintiffs’ own expert, Patricia Moorman, has noted

    that “[i]f you do not control for confounding” factors in a study, “it is a potential

    bias” that can “lead to making an inaccurate conclusion” about causation,97

    plaintiffs’ experts generally ignore several confounding factors that have been tied

    to talc use and ovarian cancer. Most notably, the 2016 Gonzalez study suggests

    that douching – not talc use – might account for the association observed in case-

    control studies. Specifically, that study found that talc users are more likely to

    douche than the general population,98 and that douching nearly doubled the risk of

    ovarian cancer.99 This is a significant finding because only a couple of case-

    control studies have adjusted for douching.100


    97
          (Moorman Ingham Dep. 59:16-60:3.)
    98
           Gonzalez 2016 at 800 (concluding that douching and talc use “are
    correlated”); id. at 797 (“Behavioral correlation between talc use and douching
    could produce confounding.”); see also Rosenblatt et al., Characteristics of Women
    Who Use Perineal Powders, 92(5) Obstetrics & Gynecology 753, 754 (1998)
    (“Rosenblatt 1998”) (attached as Ex. A124 to Tersigni Cert.) (“A relatively higher
    proportion of women who used [talcum] powder . . . also had douched . . .,
    consumed alcohol . . ., or smoked cigarettes. Women in the highest BMI were
    relatively more likely ever to have used powder in the perineal area”); Houghton
    2014 at 3 (similarly observing that talc users are more likely than nonusers to have
    a number of risk-increasing characteristics).
    99
           Gonzalez 2016 at 801 (“Ever douching during 12 months prior to study
    entry was associated with increased ovarian cancer risk (adjusted HR: 1.8, 95% CI:
    1.2, 2.8; Table 2).”).
    100
          Gonzalez 2016 at 797. (See Merlo Rep. at 33 (explaining that only Gonzalez
    2016 and a 1992 case-control study accounted for douching); Siemiatycki Rep. at
                                                                                      (cont’d)


                                              38
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 52 of 133 PageID: 37478




            And douching is only one example of this problem. As Dr. Merlo notes, the

    case-control studies failed to consistently adjust for various potential confounding

    factors, with some studies failing to consider confounders at all and others

    accounting for only some of the factors that might explain an association with

    ovarian cancer, e.g., family history of cancer, menopausal status, BMI and

    contraceptive use.101 Dr. Smith-Bindman acknowledges this point, conceding that

    talc case-control studies have not uniformly assessed and controlled for

    confounders.102

            Adjustment for confounding is particularly important because, in addition to

    numerous established risk factors for ovarian cancer, most cases of ovarian cancer

    ________________________
    (cont’d from previous page)

    100-102 (table identifying covariates analyzed in the talc literature showing
    douching only considered in one study).) A small hospital-based study by Hartge
    discussed in note 105, infra, considered douching as well, but that study had a very
    small sample size and, in any event, found no association between talc use and
    ovarian cancer either.
    101
            (See Merlo Rep. at 13.)
    102
           (Dep. of Rebecca Smith-Bindman, M.D., Vol. II (“Smith-Bindman 2/8/19
    Dep.”) 307:21-308:24, Feb. 8, 2019 (attached as Ex. B42 to Tersigni Cert.) (talc
    studies “didn’t all adjust for the same covariates”).) The failure to adjust for
    confounders in a uniform manner is particularly problematic for meta-analyses
    because, as noted above, compiling the studies does not eliminate the various
    confounding issues in the underlying studies (e.g., Moorman Dep. 159:11-14); to
    the contrary, merging inconsistent confounding data can exacerbate the problem
    and generate misleading results (Saenz Rep. at 16; Diette Rep. at 21; Merlo Rep. at
    8).


                                             39
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 53 of 133 PageID: 37479




    have no known cause, and previously undiscovered risk factors can account for

    positive associations in observational studies.103 Nevertheless, the majority of

    plaintiffs’ experts fail to meaningfully address whether the small association

    reported in case-control studies could be explained by confounding.104 And only

    Dr. Moorman addresses douching as a potential confounder (and then rejects it

    without a reliable basis for doing so).105 Plaintiffs’ experts have thus failed to


    103
           (See, e.g., Dep. of Jack Siemiatycki, Ph.D. (“Siemiatycki Dep.”) 173:6-9,
    Jan. 31, 2019 (attached as Ex. B29 to Tersigni Cert.) (agreeing that “all of the
    factors that might make someone susceptible to developing ovarian cancer are not
    currently known”); Saenz Rep. at 4-6 (identifying established and histology-
    specific risk factors for ovarian cancer); Holcomb Rep. at 12 (explaining that
    unknown factors can account for associations previously attributed to different
    factors); Diette Rep. at 4 (“confounding factors are not always identifiable, even
    after extended study, and these and other factors can consistently drive statistical
    associations that are not causal in nature”).) For example, as Dr. Neel explains,
    numerous genes increasing the risk of ovarian cancer have been identified since the
    publication of most talc epidemiological studies, and were accordingly not
    accounted for in those studies. (Expert Report of Benjamin Neel, M.D., Ph.D.
    (“Neel Rep.”) at 27, Feb. 25, 2019 (attached as Ex. C10 to Tersigni Cert.).)
    104
          (See, e.g., Clarke-Pearson Rep. (not discussing confounding); Carson Rep. at
    8; Smith Rep. at 16; Wolf Rep. at 8 (all dismissing confounding in single
    conclusory sentences); see also, e.g., McTiernan Rep. at 24 (opining that
    confounding is not a problem only because “the studies reviewed performed
    adjustment for several potential confounding variables”).)
    105
           (Moorman Rep. at 28.) Dr. Moorman opines, among other things, that the
    Gonzalez study “showed that adjusting for douching using statistical modelling
    had a negligible effect on the association between talc use and ovarian cancer” (id.),
    but this assertion is contradicted by the authors’ statement that “[i]f douching is a
    risk factor for ovarian cancer, some of the earlier reports on talc could have been
    subject to confounding bias,” Gonzalez 2016 at 800 (emphasis added). Moorman
    additionally argues that Harlow 1992 still showed an association for talc use when
                                                                                         (cont’d)


                                              40
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 54 of 133 PageID: 37480




    “adequately account[] for obvious alternative explanations.” Mirena, 341 F. Supp.

    3d at 262 (citation omitted) (criticizing Dr. Plunkett for making “no . . . effort” to

    address confounding factors); Zoloft I, 26 F. Supp. 3d at 464 (excluding expert

    who “d[id] not address” “significant issues with regard to . . . confounding factors”

    raised by a study; “[the expert] must also consider alternative explanations for the

    associations seen in the studies she relies upon, especially in light of the lack of

    consistency and replication”).

                    2.      Plaintiffs’ Experts Tacitly Admit That The “Strength” Criterion
                            Is Not Satisfied By Improperly Attempting To Redefine The
                            Word Strength As Something Else.

            Several of plaintiffs’ experts also engage in an unreliable effort to redefine

    “strength,” an effort that only serves to underscore the methodologically flawed

    nature of their conclusions.



    ________________________
    (cont’d from previous page)

    controlling for douching, but the results of that small study (146 combined cases
    and controls) say nothing about the unaccounted-for effect of douching in the
    remainder of the talc literature. See Harlow et al., Perineal Exposure to Talc and
    Ovarian Cancer, 80(1) Obstet Gynecol. 19, 22 (1992) (“Harlow 1992”) (attached
    as Ex. A55 to Tersigni Cert.). She further argues that a different, older case-
    control study (Hartge 1983) reported no association between douching and ovarian
    cancer, but ignores that the Hartge study also reported “no overall association
    between talc use and ovarian cancer.” Hartge et al., Talc and Ovarian Cancer,
    250(14) J. Am. Med. Assoc., 1844, 1844 (1983) (attached as Ex. A56 to Tersigni
    Cert.) (emphasis added).


                                                 41
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 55 of 133 PageID: 37481




          Public Policy Arguments. Several of plaintiffs’ experts take the position

    that a 1.2-1.6 relative risk, although mathematically weak, nevertheless should be

    deemed significant as a matter of policy because it can have a “great[] impact on a

    number of people” considering the number of women who use talc and the grim

    prognosis for many ovarian cancers.106

          This is a litigation argument, rather than a scientific assessment. As Dr.

    Ballman explains in her report, “[d]etermining the strength of the relationship

    between an exposure and a disease is not made on the basis of the potential public

    health impact.”107 After all, the question in a Bradford Hill analysis is whether an

    exposure causes a disease – not the gravity of the disease at issue.

          For similar reasons, courts have repeatedly recognized that precautionary

    approaches to public health (which might take account of the seriousness of a

    disease in deciding whether to suggest limiting exposure) are of little relevance to

    proving causation in litigation. See, e.g., Tamraz v. Lincoln Elec. Co., 620 F.3d

    665, 673 (6th Cir. 2010) (explaining that “low threshold” and “precautionary
    106
           (Smith-Bindman Rep. at 36-38 (further concluding that strength of
    association is “important and met” because of the “very large number of cancers to
    be caused by a product that provides no medical benefit”); see also, e.g.,
    McTiernan Rep. at 64 (“plac[ing] high weight on” strength of association “given
    the high prevalence of use of talcum powder products in this population,” creating
    a “significant public health concern”); Moorman Rep. at 14; Smith Rep. at 19;
    Clarke-Pearson Rep. at 8 (all similar).)
    107
          (Ballman Rep. at 24.)


                                             42
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 56 of 133 PageID: 37482




    principle” may “serve[] well in the clinic” – where advising a patient to avoid an

    exposure “can do little harm, and might do a lot of good” – but it does “not in the

    courtroom, where decision requires not just an educated hunch but at least a

    preponderance of the evidence”); McClain v. Metabolife Int’l, Inc., 401 F.3d 1233,

    1249 (11th Cir. 2005) (explaining that “the type of risk assessment that a

    government agency follows for establishing public health guidelines” differs from

    “an expert analysis of toxicity and causation in a toxic tort case”). In short, a

    plaintiff’s causation burden cannot be diminished simply because the alleged

    disease is severe.

          Emphasis On Causal Relationships With Weak Associations. Plaintiffs’

    experts additionally attempt to cast a 1.2-1.6 association as “strong” by comparing

    it to other exposures that have been deemed to cause disease despite low relative

    risks, such as second-hand smoking and lung cancer, or hormone therapy and

    breast cancer.108 But the fact that some low elevations in risk have been regarded




    108
          (E.g., Moorman Rep. at 12-13 (discussing “some other well-accepted
    exposure-disease associations that have relative risks of similar magnitude and are
    generally accepted to be causal”); Moorman Dep. 245:10-16 (testifying that the
    association is “strong enough” because there are “numerous examples of well-
    accepted causal associations that are of a similar magnitude”); Siemiatycki Rep. at
    62, 87-88 tbl. 11 (identifying other exposures that he opines have similar risk ratios
    and are “well-recognized risk factors for cancer and other diseases”); Singh Rep. at
    63 (“There are several noteworthy examples of well-established causal
                                                                                        (cont’d)


                                              43
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 57 of 133 PageID: 37483




    as causal in other circumstances where other Bradford Hill factors – such as dose-

    response, consistency and biological plausibility – were particularly compelling

    does not mean that all low observed associations may be considered causal. To the

    contrary, it is a fundamental principle of epidemiology (and a premise of the

    Bradford Hill criteria) that “lower relative risks” must be “scrutinize[d] . . . more

    closely.” See, e.g., Epidemiology Reference Manual at 602; cf. Magistrini, 180 F.

    Supp. 2d at 606 (“[A] relative risk of 2.0 is not so much a password to a finding of

    causation as one piece of evidence . . . .”).

            Here, because none of plaintiffs’ experts has conducted a systematic review

    of the literature with respect to second-hand smoke or hormone therapy, they are in

    no position to say that the evidence supporting causal associations for those

    exposures is of similar quality to the data on talc use. The expert who comes

    closest is Dr. Moorman, who provides a single paragraph summarizing the findings

    of one meta-analysis of studies on second-hand smoking and lung cancer.109 But

    Dr. Moorman conceded that she did not conduct a thorough review of these data or


    ________________________
    (cont’d from previous page)

    relationships (e.g. second hand smoking and lung cancer) . . . where the strength
    of association is in the order of 20-40%.”) (endnote omitted).)
    109
          (Moorman Rep. at 13 (citing Taylor et al., Meta-analysis of studies of
    passive smoking and lung cancer: effects of study type and continent, 36 Int’l J.
    Epidemiol. 1048 (2007) (“Taylor 2007”) (attached as Ex. A138 to Tersigni Cert.)).)


                                               44
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 58 of 133 PageID: 37484




    the data supporting the other associations she identifies.110 And Dr. Moorman

    completely ignores that the Taylor study reported: (1) nearly identical results

    between cohort studies and both types of case-control studies (each type

    collectively showing a similar and statistically significant positive association); and

    (2) a clear dose-response relationship.111

          Dr. Moorman and her colleagues also failed to consider whether stronger

    evidence supported causal inferences for the other associations they discuss. For

    example, as Dr. Diette explains, the association between hormone therapy drugs

    and breast cancer was demonstrated by controlled clinical trials (i.e., the highest

    form of scientific evidence).112




    110
          (Moorman Dep. 253:19-255:11, 259:19-260:19.)
    111
           Taylor 2007 at 1051 tbl. 4, 1052 (reporting statistically significant relative
    risks of 1.22 for seven cohort studies, 1.18 for 25 population-based case-control
    studies and 1.33 for 23 non-population-based case-control studies; further
    reporting that 20 of 36 studies reporting dose-response data showed a statistically
    significant trend); see also Brennan et al., Secondhand Smoke Exposure in
    Adulthood and Risk of Lung Cancer Among Never Smokers: A Pooled Analysis of
    Two Large Studies, 109 Int’l J. Cancer 125, 125 (abstract) (2004) (attached as Ex.
    A14 to Tersigni Cert.) (finding that the data on second-hand smoking and lung
    cancer demonstrate a “[c]lear dose response”). Second-hand smoke is also
    different from talc use because it is well accepted that smoking causes lung cancer.
    Second-hand smoke is a less direct way of being exposed to a known carcinogen,
    whereas talc use involves exposure to a substance that is not generally accepted as
    harmful.
    112
          (Diette Rep. at 23.)


                                                 45
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 59 of 133 PageID: 37485




          The fact that the other causal determinations plaintiffs’ experts cite were

    based on different (and stronger) data renders them irrelevant and unsupportive of

    plaintiffs’ experts’ causation opinions. See McClain, 401 F.3d at 1245 (expert’s

    failure to “show the reliability of each of his steps in deducing Metabolife’s

    toxicity from [an] analogy” to a different drug was “a fatal defect under Daubert”);

    Henricksen v. ConocoPhillips Co., 605 F. Supp. 2d 1142, 1164-65 (E.D. Wash.

    2009) (excluding expert opinion where expert was unable to “demonstrate a

    scientifically valid basis for projecting the findings of a study to the proffered

    causal theory”); Burst v. Shell Oil Co., No. 14-109, 2015 WL 3755953, at *16 (E.D.

    La. June 16, 2015) (excluding expert testimony for “rel[ying] on a universe of

    divergent studies that either did not examine the substance at issue, [or] did not

    examine the disease at issue”).

          For all of these reasons, the strength of association consideration is not met

    and does not support a causal inference, and plaintiffs’ experts’ opinions to the

    contrary are unreliable.




                                              46
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 60 of 133 PageID: 37486




          B.     Plaintiffs’ Experts Use Unreliable Methodologies To Conclude
                 That The Studies Are Consistent.

          The consistency prong of Bradford Hill asks whether the association “[h]as

    been repeatedly observed by different persons, in different places, circumstances

    and times.”113

          Plaintiffs’ experts’ opinions that consistency of association weighs

    “significantly” in favor of causation are based on a blatant distortion of the

    scientific evidence.114 Unless “consistency” is understood to mean its opposite,

    plaintiffs’ experts’ opinions are irreconcilable with the fact that only half of the

    population-based case-control studies show a weak or modest statistically

    significant association between perineal talc use and ovarian cancer, and none of

    the cohort studies or hospital-based case-control studies shows such an increase.

          Consistency of association means that “[d]ifferent studies that examine the

    same exposure-disease should yield similar results,”115 and that an observed

    association should be “repeatedly observed by different persons, in different places,




    113
          Hill 1965 at 296.
    114
           (McTiernan Rep. at 64-65; Singh Rep. at 63; see also Carson Rep. at 9;
    Clarke-Pearson Rep. at 7-8; Kane Rep. at 34; Moorman Rep. at 29; Siemiatycki
    Rep. at 64; Smith Rep. at 20; Smith-Bindman Rep. at 38, 41; Wolf Rep. at 14-15
    (all similar).)
    115
          Epidemiology Reference Manual at 604.


                                              47
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 61 of 133 PageID: 37487




    circumstances and times.”116 Here, not only have “different studies” conducted

    under different “circumstances” not shown an increased risk, but the studies that

    the epidemiological community regards as more reliable have failed to find any

    association.117 This is particularly concerning because the most reasonable

    explanation for the inconsistency between case-control and cohort studies is that

    the former are reporting false positives due to recall bias and/or confounding, as

    discussed above (see pp. 23-25).

          Plaintiffs’ experts mostly ignore the inconsistency between cohort and case-

    control studies,118 or brush the cohort studies aside as flawed and irrelevant.119 But


    116
          Hill 1965 at 296.
    117
           Although IARC stated in 2010 that the risk reported in studies of ovarian
    cancer and talc is “unusually consistent,” only one cohort study had been published
    at the time. See IARC 2010 Monograph at 412. As set forth above, there have
    now been three additional cohort studies, which have each failed to find an
    association between perineal talc use and ovarian cancer.
    118
           (See, e.g., Smith Rep. at 16 (opining that there is a consistency of association
    based only on case-control studies and meta-analyses); Wolf Rep. at 8 (“Results
    are generally consistent across case-control, meta-analysis, and pooled analysis
    studies.”) (citation omitted); Wolf Rep. at 15 (“Results are generally consistent
    across case-control, meta-analysis, and pooled analysis studies.”); Carson Rep. at 8
    (“Most, but not all, of these studies show a consistent positive relationship.”); Kane
    Rep. at 9 (opining “there is general consistency”) (citation omitted).) Dr. Clarke-
    Pearson does not even discuss the cohort studies in his report other than to note
    that they “are compelling.” (Clarke-Pearson Rep. at 7.)
    119
          (See, e.g., McTiernan Rep. at 64 (arguing that case-control studies are
    consistent and that the “more attenuated” results from cohort studies “do not
    negate the significant case-control study findings”); Singh Rep. at 17 (finding
                                                                                      (cont’d)


                                              48
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 62 of 133 PageID: 37488




    courts have recognized that experts cannot manufacture consistency under a

    Bradford Hill analysis by simply ignoring an entire category of relevant studies.

            In Carl, for example, Judge Johnson excluded the opinions of two plaintiffs’

    experts who “looked askance upon the three large cohort studies presented by

    [d]efendants,” which did not identify an association between talc use and ovarian

    cancer, and instead relied only on case-control studies favorable to their causation

    opinions.120 2016 WL 4580145, at *12, *19. As the court explained, the plaintiffs’

    experts’ “rigidly dismissive” approach to cohort studies was unreliable, especially

    in light of the accepted understanding that case-control studies are generally “less

    reliable than a prospective cohort study.” Id. at *19. Other courts have ruled

    similarly. See In re Zoloft (Sertraline Hydrochloride) Prods. Liab. Litig., No. 12-

    md-2342, 2015 WL 7776911, at *10 (E.D. Pa. Dec. 2, 2015) (“Zoloft II”)

    (excluding expert whose “selective emphasis on trends and general consistency


    ________________________
    (cont’d from previous page)

    “evidence of consistency” in part because “[t]he number of ovarian cancers in the
    case-control studies exceeds the number of ovarian cancers in the cohort studies”);
    Smith-Bindman Rep. at 38 (arguing that there is consistency because studies
    collectively show a roughly 40% increased risk, ignoring that cohort studies show
    no increased risk).)
    120
           Those experts, Drs. Daniel Cramer and Graham Colditz, have apparently
    been abandoned by plaintiffs in light of Judge Johnson’s ruling, but several of
    plaintiffs’ experts rely on Dr. Cramer’s studies as supposed support for their
    positions.


                                             49
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 63 of 133 PageID: 37489




    only when such concepts support his opinion is one example of ‘situational science’

    which renders his opinion unreliable”), aff’d, Zoloft III, 858 F.3d 787.

          Here, too, plaintiffs’ experts are “rigidly dismissive” of cohort studies in

    their consistency analyses. And while they have imagined several bases for

    ignoring cohort studies in these analyses, their justifications all lack scientific

    support.

                 1.     Plaintiffs’ Experts Advance Unreliable Arguments In An Effort
                        To Minimize The Significance Of The Relevant Cohort Studies.

          Plaintiffs’ experts advance a number of arguments in an attempt to explain

    away the fact that cohort studies examining perineal talc use have not shown an

    increased risk of ovarian cancer, but these arguments are scientifically unsound

    and should be disregarded. See Zoloft III, 858 F.3d at 800 (“Claiming a consistent

    result without meaningfully addressing” studies finding no significant association

    “undermines reliability”).

          Size And Power Of Cohort Studies. One of plaintiffs’ experts’ primary

    arguments is that cohort studies do not show a statistically significant association

    because they did not follow a sufficient number of women who developed ovarian




                                               50
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 64 of 133 PageID: 37490




    cancer – i.e., that the cohort studies lack sufficient statistical power.121 This

    argument fails on its own logic.

          A recent meta-analysis specifically considered whether low statistical power

    could explain the fact that talc cohort studies show negative results and rejected

    that theory, concluding: “[T]he statistical power of the meta-analysis of these

    cohort studies to detect a RR of 1.25, similar to the result of the meta-analysis of

    case-control studies, was 0.99. Thus, low power of cohort studies cannot be

    invoked as [an] explanation of the heterogeneity results.”122 Several of plaintiffs’

    experts testified that they do not dispute the validity of the peer-reviewed Berge

    calculation – yet they still place more weight on case-control studies based on the

    erroneous premise that the cohort studies are underpowered.123




    121
          (E.g., McTiernan Rep. at 46-48; Smith Rep. at 20; Carson Dep. 251:17-
    253:3; Moorman Rep. at 24-25; Siemiatycki Rep. at 15-16; Singh Rep. at 16; Wolf
    Rep. at 6.)
    122
           Berge 2018 at 253 (emphasis added). (See also Merlo Rep. at 33
    (conducting similar power calculation and reaching the same conclusion).) The
    0.99 figure means that “there would be a 1% chance of being incorrect and
    concluding that there is no difference in risk of ovarian cancer between participants
    exposed and unexposed to talc if there was a true increase in risk of ovarian cancer
    with talc exposure.” (Merlo Rep. at 37.)
    123
          (E.g., Moorman Dep. 215:17-23; Dep. of Judith Wolf, M.D. (“Wolf Dep.”)
    261:23-262:9, Jan. 7, 2019 (attached as Ex. B30 to Tersigni Cert.); Singh Dep.
    157:14-18, 159:6-160:1.)


                                               51
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 65 of 133 PageID: 37491




           Although Dr. McTiernan conducted her own analysis of statistical power in

    an effort to discredit the cohort studies, and several other witnesses rely on a

    similar calculation set forth in a commentary by Narod,124 those calculations

    actually show that the cohort studies do have sufficient statistical power. Dr.

    McTiernan calculates that studies need to have 931 ovarian cases to detect a

    statistically significant relative risk of 1.3,125 and Narod calculates that studies need

    at least 200,000 total participants to detect a statistically significant relative risk of

    1.2.126 Even if these calculations were correct (and Dr. Merlo explains why they

    are not),127 the talc cohort studies collectively studied almost 1,400 women who

    developed ovarian cancer and more than 200,000 who did not, easily surpassing

    these supposed thresholds.128 Thus, the cohort studies had the power to detect a


    124
           (See Moorman Rep. at 25; Smith Rep. at 20; Wolf Rep. at 6.)
    125
           (McTiernan Rep. at 48.)
    126
           Narod, Talc and Ovarian Cancer, 141(3) Gynecol. Oncol. 410, 411 (2016)
    (attached as Ex. A97 to Tersigni Cert.).
    127
           As Dr. Merlo explains, these calculations are incorrectly based on the
    incidence of ovarian cancer in the general population; when studies are restricted
    to higher-risk population segments, as the cohort studies were (because they
    focused on older women, who have a much higher risk of disease), smaller samples
    can detect increased risk. (Merlo Rep. at 37-38.)
    128
           (See McTiernan Dep. 219:19-220:10 (acknowledging that the cohort studies
    collectively included 1,372 ovarian cancer cases); Wolf Dep. 256:3-18 (testifying
    that the cohort studies collectively studied more than 200,000 women, surpassing
    the Narod cutoff).) See also Gates 2010 at 47, 48 tbl. 1 (reporting 108,073 non-
    cases for NHS and 112,869 non-cases for NHSII, 797 ovarian cancer cases for
                                                                                         (cont’d)


                                                52
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 66 of 133 PageID: 37492




    statistically significant risk if it existed – and their failure to do so precludes a

    finding of consistency.

            Disease Latency And Study Follow-Up. Plaintiffs’ experts also criticize the

    cohort studies for having supposedly insufficient follow-up periods given the

    putative latency period of ovarian cancer.129 This argument is speculative and

    circular for several reasons.

            For one thing, the latency argument depends on the unsubstantiated premise

    that ovarian cancer takes at least 20 years to develop; yet, even plaintiffs’

    witnesses concede that a precise latency period for ovarian cancer has not been

    established and offer wildly divergent guesses as to what any latency period might




    ________________________
    (cont’d from previous page)

    NHS and 127 ovarian cancer cases for NHSII); Houghton 2014 at 2 (reporting
    61,576 participants with 429 ovarian cancer cases); Gonzalez 2016 at 797
    (reporting 41,654 participants with 154 ovarian cancer cases). The Gonzalez study
    was published in November 2016, months after the Narod editorial was finalized in
    April 2016; thus, Narod did not account for the additional 50,884 participants in
    the Gonzalez study. The fact that plaintiffs’ experts argue that cohort studies are
    underpowered via the Narod calculation is further evidence that they have
    haphazardly and uncritically assessed the literature.
    129
           (E.g., McTiernan Dep. 226:20-227:17 (criticizing cohort studies for “not
    follow[ing] the women for very long”); Siemiatycki Dep. 169:19-172:6 (testifying
    that, among other biases, “short follow-up periods . . . would be a source of bias in
    cohort studies”); Wolf Rep. at 8 (similar).)


                                                53
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 67 of 133 PageID: 37493




    be.130 And any conclusion that there is a latency period between talc exposure and

    ovarian cancer is even more speculative because there is no evidence that talc

    exposure causes ovarian cancer in the first place.131

          In any event, the notion that cohort studies reflect only limited spans of talc

    use is likewise incorrect. For one thing, Gates 2010 actually followed women for

    24 years, longer than plaintiffs’ claimed latency period.132 Although some of the

    cohort studies studied women for less than 20 years (for example, the Houghton

    study followed women for 12.5 years), nothing in these studies suggests that the

    study populations’ use of talc began at the same time as the study.133 The contrary

    assumption is far more reasonable – that most study participants began talc use

    130
          (Singh Dep. 171:3-6 (“I don’t know a specific number. It’s, you know,
    several years”); Carson Dep. 168:7-9 (testifying that the latency period for ovarian
    cancer is 20-40 years); Wolf Dep. 325:23-327:4 (testifying that the latency period
    could be 15 to 20 years, but she “d[idn’t] know the latency period for sure”);
    Clark-Pearson Dep. 52:8-22 (unable to be more precise about latency than
    “decades of exposure”).)
    131
           See Fiume 2015 at 117S (positing that “no studies have characterized . . . the
    latency of purported talc-induced ovarian cancer”); see also Hanchette et al.,
    Ovarian Cancer Incidence in the U.S. and Toxic Emissions from Pulp and Paper
    Plants: A Geospatial Analysis, 15 Int’l J. Envtl. Res. Pub. Health 1619, 1619 (2018)
    (attached as Ex. A54 to Tersigni Cert.) (noting that latency period for ovarian
    cancer is unknown). (See also Diette Rep. at 11.)
    132
          Gates 2010 at 50 tbl. 4.
    133
           Notably, the Houghton study queried participants about length of use, and it
    expressly reported that perineal use of talcum powder for “20 or more years was
    not associated with increased risk of ovarian cancer compared with never users.”
    Houghton 2014 at 3.


                                             54
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 68 of 133 PageID: 37494




    prior to the study, years or decades before. (See Merlo Rep. at 39 (“the women

    followed in all of these studies presumably did not start using talc for the first time

    the day the studies began and therefore would have had longer durations of use

    than the time period of the study – in most cases many years more”).) As studies

    have shown (and even plaintiffs’ witnesses have admitted), “ever users” of talc

    average at least 20 years of talc use, and women typically begin using talcum

    powder by age 20.134 In short, a substantial number of cohort study participants




    134
            Wu et al., African Americans and Hispanics Remain at Lower Risk of
    Ovarian Cancer Than Non-Hispanic Whites after Considering Nongenetic Risk
    Factors and Oophorectomy Rates, 24(7) Cancer Epidemiology Biomarkers Prev.
    1094, 1097 tbl. 2 (2015) (“Wu 2015”) (attached as Ex. A155 to Tersigni Cert.)
    (reporting mean talc use of more than 20 years for all groups for both cases and
    controls); Cramer et al., The association between talc use and ovarian cancer: a
    retrospective case-control study in two US states, 27 Epidemiology 334, 335 (2016)
    (“Cramer 2016”) (attached as Ex. A25 to Tersigni Cert.) (reporting that the
    “average age women began using talc was 20.0 for cases and 19.8 for controls” in
    population-based study of 3,957 women diagnosed with ovarian cancer in eastern
    Massachusetts and New Hampshire); IARC 2010 Monograph at 205 (“The use of
    talcum powder for feminine hygiene is acquired in young adulthood, since 80% of
    women who use body powder start before the age of 25 years . . . .”); Harlow 1992
    at 21 tbl. 2 (indicating that 81.6% of cases and 80.9% of controls who reported age
    of first use of talc responded that they were age 25 or younger); Gates et al., Talc
    use, variants of the GSTM1, GSTT1, and NAT2 genes, and risk of epithelial
    ovarian cancer, 17(9) Cancer Epidemiol. Biomarkers Prev. 2436, 2443 (2008)
    (“Gates 2008”) (attached as Ex. A43 to Tersigni Cert.) (“[A]pproximately 95% of
    controls with a history of regular genital talc use reported first using talc before age
    35 years.”). (See also Singh Dep. 165:2-8 (recognizing these figures); Wolf Dep.
    320:16-321:1 (same); Clarke-Pearson Dep. 167:24-168:2 (same).)


                                              55
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 69 of 133 PageID: 37495




    would have been using talcum powder for decades before the follow-up periods

    even began, putting to rest any scientifically-grounded concerns about latency.

          Ascertainment Of Talc Exposure. Plaintiffs’ witnesses additionally

    criticize the cohort studies for supposedly failing to accurately ascertain enrollees’

    talc use for various reasons, principally that they did not ask sufficiently specific

    questions about talc use to gather meaningful exposure data135 and potentially

    misclassified participants as talc users or non-talc users because they did not

    repeatedly update survey data on talc use.136 These criticisms are unreliable

    because plaintiffs’ experts do not apply them evenhandedly.

          As several defense experts explain,137 the inability to accurately measure

    how much talc a woman uses is a limitation of both cohort and case-control studies.

    And plaintiffs’ experts do not provide any basis to conclude that the case-control

    studies captured women’s talc exposure more accurately, rendering their opinions

    pure ipse dixit. See, e.g., Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)

    (expert opinions inadmissible if connected to data only by ipse dixit of expert);

    Soldo, 244 F. Supp. 2d at 527 (“When an expert’s testimony ‘relies in part on his




    135
          (See McTiernan Rep. at 46; Smith Rep. at 16.)
    136
          (Smith-Bindman Rep. at 19; Singh Rep. at 11-12.)
    137
          (Diette Rep. at 32; Merlo Rep. at 26-27.)


                                              56
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 70 of 133 PageID: 37496




    own ipse dixit, rather than on something more readily verifiable . . . it is open to

    attack.’”) (citation omitted).138

          Any concern that talc users and nonusers are misclassified in cohort studies

    in a way that artificially reduced relative risks is likewise speculative. This

    argument requires an assumption that many participants in cohort studies initially

    reported that they did not use talc, but later became talc users. Such usage patterns

    are highly improbable in light of the studies that have reported that most talc users

    begin using talc by their mid-20s (the average age of women at the end of each

    cohort study was over 50) and that the mean duration of talc use is greater than 20

    years.139

          Arguments Regarding Gates 2010. Finally, plaintiffs’ witnesses

    specifically criticize the Gates 2010 study – which reported no association between

    talc use and HGSOC (or any other subtypes of ovarian cancer) after 10 years of


    138
           Plaintiffs’ experts’ exposure-measurement argument is primarily directed at
    attempting to explain why cohort studies do not show a dose response – i.e., they
    contend that cohort studies might correctly determine whether or not participants
    ever used talcum powder, but that too many did not ask the right questions about
    how frequently talc was used and for how long. In so arguing, plaintiffs’ experts
    ignore that numerous studies that have measured “cumulative” talc use (plaintiffs’
    experts’ preferred means of measuring talc dose) have not shown a dose response,
    as discussed further below (see pp. 71-73).
    139
           See, e.g., Wu 2015 at 1097 tbl. 2 (showing mean talc use of more than 20
    years across all groups); IARC 2010 Monograph at 305 (positing that 80% of talc
    users begin by age 25).


                                              57
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 71 of 133 PageID: 37497




    additional follow-up from the Gertig 2000 study. Specifically, plaintiffs’ experts

    argue that Gates 2010 should be disregarded because it did not: (1) update data on

    participants’ talc use beyond the baseline assessment in Gertig 2000;140 or (2) use

    the same talc usage categories as Gertig 2000 to evaluate the risk of HGSOC.141

    While every observational study has limitations, these limitations do not invalidate

    the validity of the Gates findings.

          As an initial matter, plaintiffs’ experts cannot dispute that the additional

    decade of follow-up provided by the Gates 2010 study provides valuable data;

    indeed, arguing otherwise would contradict their general contention that the cohort

    studies did not follow participants long enough. Moreover, plaintiffs’ experts have

    not provided any reason to believe that relying on the baseline talc use data from

    Gertig 2000 made the Gates 2010 results inaccurate. For one thing, if women who

    initially used talc stopped during the ten years of additional follow-up provided by

    the Gates study, they would still have used talc at some point during the cohort

    period and would properly be considered “ever” talc users. And in any event, the


    140
          (See, e.g., Singh Dep. 164:16-23; Moorman Dep. 190:4-24; McTiernan Dep.
    224:3-7; Smith-Bindman Rep. at 20.)
    141
           (McTiernan Rep. at 45-46 (arguing that the two studies cannot be compared
    because Gertig 2000 reported on ever/never use and Gates 2010 combined “never
    use” and “less than once per week” into one referent category); Siemiatycki Rep. at
    61 (Gates 2010 “almost certainly suffered from an attenuated RR estimate because
    of the compromised reference category of ‘unexposed’”).)


                                              58
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 72 of 133 PageID: 37498




    evidence suggests that study participants are unlikely to have changed their use

    habits because, as noted above: (1) most women start talc use by their mid-20s

    (and thus would not be expected to switch categories in the Nurses’ Health Study,

    which enrolled women between the ages of 30 and 55); and (2) women use talc on

    average for more than 20 years (meaning it is also unlikely that many women

    would have ceased using talc midway through the study).142 Accordingly, even if

    the lack of additional questioning on talc use is a weakness of the Gates study (as

    the authors acknowledge), it is not a reason to exclude the study from the causation

    analysis.143 As Dr. Diette explains, “even though the participants were only asked

    about their talcum powder use once, the data collected on perineal talcum powder

    application would have likely reflected chronic, habitual use.”144

          The use of different comparators is also not a scientifically sound reason to

    reject the Gates 2010 study. For one thing, in their 2008 nested case-control study

    (a case-control study using data from the Nurses’ Health Study cohort), the Gates

    authors provided an explanation for their categorization of talc use, explaining that

    142
           See Gertig 2000 at 249 (noting ages on enrollment and date of talc use
    ascertainment); Wu 2015 at 1097 tbl. 2 (mean talc use of more than 20 years);
    IARC 2010 Monograph at 305 (80% of talc users begin by age 25).
    143
          (Smith-Bindman 2/8/19 Dep. 343:8-12; see also McTiernan Dep. 187:22-
    188:9 (arguing that it was reasonable for Penninkilampi 2018 to exclude Gates
    2010).)
    144
          (Diette Rep. at 10.)


                                             59
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 73 of 133 PageID: 37499




    their “assumption [was] that habitual use is more likely to be associated with

    ovarian cancer” and “likely to be recalled more accurately than sporadic use.”145

    Moreover, a number of plaintiffs’ experts hypothesize that a certain threshold of

    talc exposure must be exceeded before there is a risk of ovarian cancer.146 If this

    were true, any association would be better captured by the comparison used in the

    Gates study (which grouped never users and “less than once per week” users in a

    single, low-exposure category). As Dr. Ballman explains, “If there is a threshold

    effect, as has been put forward by some of plaintiffs’ experts, then grouping no use

    with infrequent use should better detect an association because placing the

    infrequent users with regular users would make the association weaker if

    infrequent use is not above the threshold value.”147

          Finally, it is worth noting that in their 2008 nested case-control study, Gates

    et al. separately broke out the data for never users from three different subgroups

    of ever users, one of which was “[l]ess than once a week” users.148 None of the

    three categories of ever users had a statistically significant increase in risk for



    145
          Gates 2008 at 6, 8.
    146
          (E.g., Clarke-Pearson Rep. at 9; Wolf Rep. at 14-15; McTiernan Rep. at 14;
    Siemiatycki Rep. at 15; Singh Rep. at 18; Smith-Bindman Rep. at 40.)
    147
          (Ballman Rep. at 48.)
    148
          Gates 2008 at 6 tbl. 3.


                                               60
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 74 of 133 PageID: 37500




    epithelial or serous invasive ovarian cancer over never users.149 In other words, the

    change in categorization clearly is not the reason why the association for HGSOC

    disappeared upon further follow-up of the NHS participants.

                 2.     Plaintiffs’ Experts Improperly Disregard Statistical Significance
                        In Reaching Their Conclusions On Consistency.

          Finally, in an effort to bolster their claims that the epidemiological data are

    consistent, plaintiffs’ experts attack the long-established concept of statistical

    significance as “irrelevant” and obsolete.150 This categorical dismissal of statistical

    significance further renders their opinions unreliable.

          The Third Circuit addressed the importance of statistical significance in

    Zoloft III, 858 F.3d at 793-94, 799. There, the court “decline[d] to state a bright-

    line rule” as to “whether statistical significance is necessary to prove causality,”

    149
          Id.
    150
            (E.g., Siemiatycki Rep. at 64 (stating that he is “impressed by the
    consistently elevated risk across studies” because “[a]lmost all of the 30 or so
    studies have produced an RR greater than the null (neutral) value of 1.0”; it is
    “irrelevant” that “individual study RRs are not all necessarily statistically
    significant”); McTiernan Rep. at 41-42, 44 (opining that “8 studies did not have
    statistically significant results, [but] provide relevant data because their relative
    risk estimates were consistent with the 16 studies that showed statistically
    significant results” and that the results of cohort studies, “while not statistically
    significant, are consistent with an association between” talc use and ovarian
    cancer); Singh Rep. at 63 (finding consistency because “nearly all point estimates
    show[] a direction of increased risk of ovarian cancer”); Plunkett Rep. at 49
    (finding consistency because the non-statistically significant findings “often”
    reported “a trend towards an increased risk in women who used talcum powder
    products”).)


                                              61
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 75 of 133 PageID: 37501




    but maintained that statistical significance is “an important metric to distinguish

    between results supporting a true association and those resulting from mere

    chance.” Id. at 793. The court ultimately affirmed exclusion of an expert who

    inappropriately “classified insignificant odds ratios above one as supporting a

    ‘consistent’ causality result, downplaying the possibility that they support no

    association.” Id. at 799. In so ruling, the court explained that “[w]hile an

    insignificant result may be consistent with a causal effect,” the expert’s approach

    was “too far-reaching” and “understat[ed] the importance of statistical

    significance.” Id. The Third Circuit’s ruling is consistent with a decision last year

    by the Fourth Circuit, which affirmed the exclusion of Dr. Singh’s general

    causation opinion regarding the drug Lipitor because the plaintiffs “failed to

    demonstrate that Dr. Singh’s reliance on non-statistically significant ‘trends’ is

    accepted in [the] field” or has “served as the basis for any epidemiologist’s

    causation opinion in peer-reviewed literature.” In re Lipitor (Atorvastatin Calcium)

    Mktg., Sales Practices & Prods. Liab. Litig., 892 F.3d 624, 641-42 (4th Cir. 2018)

    (citation omitted); see also Bracco Diagnostics, Inc. v. Amersham Health, Inc., 627

    F. Supp. 2d 384, 452 (D.N.J. 2009) (Wolfson, J.) (excluding expert who rejected

    the generally accepted practice of using p-values to test for statistical significance;

    the expert’s position “regarding the use of the p-value is not properly based upon

    science and is not reliable”).


                                              62
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 76 of 133 PageID: 37502




          Plaintiffs’ experts have committed the same methodological errors here. Dr.

    Siemiatycki, for example, attests that the consistency consideration is satisfied

    because the majority of studies have “produced an RR greater than . . . 1.0.”151 But

    that conclusion holds only if the statistical significance of those findings is entirely

    ignored. Thus, just as in Zoloft, plaintiffs’ experts’ approach is “too far-reaching”

    because it “understat[es] the importance of statistical significance” and

    “downplay[s] the possibility that [the insignificant positive results] support no

    association.” Zoloft III, 858 F.3d at 799.

          Plaintiffs’ attack on statistical significance was also evident at the

    depositions of defendants’ experts, where plaintiffs’ counsel asked numerous

    questions about a “Comment” (co-authored by one of their consulting experts) that

    was recently published in the journal Nature, “call[ing] for the entire concept of

    statistical significance to be abandoned.”152 But the practices under attack in the

    Amrhein commentary – in essence, treating statistical significance as dispositive of

    every study, regardless of context – have no bearing here. Defendants are not


    151
          (Siemiatycki Rep. at 64; see also Carson Dep. 110:18-111:10; McTiernan
    Rep. at 41-42; Moorman Dep. 262:9-25; Singh Dep. 117:6-22.)
    152
           Amrhein et al., Retire statistical significance, 567 Nature 305, 306 (Mar. 21,
    2019) (“Amrhein 2019”) (attached as Ex. A8 to Tersigni Cert.). Sander Greenland,
    one of three co-authors of the “Comment,” was disclosed as a consulting expert for
    plaintiffs. (Pls.’ Steering Committee’s Initial Designation & Disclosure of Non-
    Case Specific Expert Witnesses at 6 (attached as Ex. I3 to Tersigni Cert.).)


                                               63
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 77 of 133 PageID: 37503




    arguing that positive yet insignificant results should be ignored altogether – only

    that, consistent with the Zoloft decision, blindly counting such studies as

    affirmative evidence of consistency of association commits the same kind of error

    at the opposite extreme. Notably, the Amrhein proposal expressly did “not

    advocat[e] a ban on P values, confidence intervals or other statistical measures –

    only that we should not treat them categorically”; nor did it “advocat[e] for an

    anything goes situation, in which weak evidence suddenly becomes credible.”153

          Moreover, Nature’s editorial board clarified in its preface that it has no plans

    to “change how [the journal] considers statistical significance.”154 In short, the

    commentary’s recommendations are largely consistent with defendants’ position

    and, to the extent they are not, the recommendations have not gained general

    scientific acceptance.155


    153
          Amrhein 2019 at 306 (emphasis added).
    154
         See Significant debate, 567 Nature 283 (Mar. 21, 2019) (attached as Ex.
    A132 to Tersigni Cert.).
    155
           Not surprisingly, the controversial proposal to “retire statistical significance”
    has been heavily criticized in the scientific community. See, e.g., Johnson,
    Retiring significance: raise the bar, 567 Nature 461 (2019) (attached as Ex. A81 to
    Tersigni Cert.) (explaining that results that are barely statistically significant often
    “provide evidence supporting the null hypothesis of no association” when carefully
    examined) ; Ioannidis et al., The Importance of Predefined Rules and Prespecified
    Statistical Analyses: Do Not Abandon Significance, JAMA Online (2019),
    https://jamanetwork.com/
    journals/jama/fullarticle/2730486 (attached as Ex. A79 to Tersigni Cert.)
    (explaining that objective pre-defined standards like statistical significance remove
                                                                                      (cont’d)


                                              64
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 78 of 133 PageID: 37504




            Plaintiffs’ experts generally argue that the reason they can ignore statistical

    significance is that studies that reported insignificant results only did so because

    they lacked adequate power.156 This argument echoes their unsupported critique of

    the power of the cohort studies, and it is just as unreliable. Specifically, plaintiffs’

    experts posit that insignificant results from different studies may be combined.157

    But in so arguing, they ignore the fact that, when combined, the cohort studies

    continue to yield a non-statistically significant relative risk that is barely above




    ________________________
    (cont’d from previous page)

    “leeway to manipulate the data and hack the results to claim important signals” and
    that without such standards, “science and policy may rely less on data and
    evidence and more on subjective opinions and interpretations”).
    156
           (E.g., Siemiatycki Rep. at 64 (lack of statistical significance “is irrelevant
    because most individual studies did not have sufficient statistical power to detect
    RR in the range of 1.2-1.4”); McTiernan Rep. at 45 (arguing that cohort study’s
    “lack of statistical significance is likely due to [its] insufficient sample size”);
    Moorman Rep. at 25 (“the lack of a significant overall association between ever
    use of talc and ovarian cancer in the cohort studies may be due to the fact that the
    [sic] despite the large size of the cohorts, the studies were not adequately powered
    to detect a relative risk of approximately 1.2”).)
    157
          (See Siemiatycki Rep. at 64 (“It is the statistical significance of the meta-RR,
    representing the combined evidence that has the requisite power, and that excess
    RR is highly statistically significant.” (emphasis added)); Smith Dep. 290:4-20
    (agreeing that “[i]ndividually” “there is an inconsistency between the results by the
    cohort studies as compared to the results produced by the case control studies,” but
    arguing that “when they go into the whole stew pot it becomes statistically
    significant and consistent”); see also § I.B.1, supra.)


                                               65
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 79 of 133 PageID: 37505




    1.0, which cannot be attributed to a lack of power, as explained above.158

    Accordingly, even adopting plaintiffs’ experts’ approach of aggregating

    insignificant results, the fundamental problem of inconsistency between the results

    of cohort studies and case-control studies remains, rendering any opinion that these

    sets of studies somehow evince consistency entirely unreliable. See Zoloft III, 858

    F.3d at 799 (explaining that it was unreliable for an expert to consider insignificant

    results from a larger study consistent with significant results from smaller

    studies).159

           For all of these reasons, the consistency of association factor does not

    support a conclusion that causation has been established, and plaintiffs’ experts’

    arguments to the contrary are unreliable.
    158
           See Berge 2018 at 6-7 & fig. 2 (combined RR 1.02 (0.55-1.20)). (See also §
    I.B.1, supra.)
    159
            Several of plaintiffs’ experts also opine that consistency is satisfied because
    the talc meta-analyses have consistently reported an aggregate relative risk of
    roughly 1.2-1.3 (e.g., Clarke-Pearson Rep. at 8; Smith Rep. at 20; Wolf Rep. at 14-
    15), but consistency among meta-analyses is not remarkable or meaningful. As Dr.
    Saenz explains, “[t]his is not consistency; it is simply repetition” because the meta-
    analyses “dr[e]w from many of the same” underlying studies. (Saenz Rep. at 24 &
    tbl. 2; accord id. at 16-17.) Moreover, gleaning a supposed consistency of
    association from the talc meta-analyses is problematic because meta-analyses are
    generally “subject to the same weaknesses and biases that were embedded in the
    smaller original studies” – i.e., the bias and confounding issues, which, as
    explained above, could account for the small association reported in case-control
    studies. (Id. at 16.) See also E.R. Squibb & Sons, Inc., 1990 U.S. Dist. LEXIS
    15788, at *41-42 (acknowledging theoretical utility of meta-analysis but rejecting
    use of one that included a poor-quality study).


                                                66
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 80 of 133 PageID: 37506




          C.    Plaintiffs’ Experts’ Opinion That The Epidemiological Studies
                Show A Dose Response Contradicts Scientific Consensus And
                Defies The Evidence.

          Plaintiffs’ experts also attempt to extract evidence of a dose response from a

    subset of studies (and even from subsets of data within these cherry-picked studies),

    even though the body of data clearly does not show a dose response.160 This too is

    an unreliable approach to Bradford Hill.

          Dose response is considered by some to be the “single most important factor

    to consider in evaluating whether an alleged exposure caused a specific adverse

    effect.” McClain, 401 F.3d at 1242 (citation omitted); see also Chapman v.

    Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1308 (11th Cir. 2014) (a dose

    response is “indispensable to proving the effect of an ingested substance” and

    “establish[ing] general causation”); Newman v. Motorola, Inc., 218 F. Supp. 2d

    769, 778 (D. Md. 2002) (excluding causation expert in part because of the “lack of

    any demonstrated dose-response relationship” between cell phone use and brain

    cancer), aff’d, 78 F. App’x 292 (4th Cir. 2003) (per curiam); Amorgianos v. Nat’l

    160
           Unsurprisingly given the dearth of data demonstrating a dose response,
    plaintiffs’ experts assign a range of weights (or lack thereof) to this factor.
    (Compare, e.g., McTiernan Rep. at 66 (“significant” evidence of a causal
    relationship), and Siemiatycki Rep. at 63 (referring to dose response as “an
    important consideration in my assessment of causality”), with, e.g., Smith Rep. at
    20 (additional research needed to “help clarify dose response relationships”), and
    Clarke-Pearson Rep. at 9 (calling for molecular research to “elucidate” dose
    response).)


                                               67
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 81 of 133 PageID: 37507




    R.R. Passenger Corp., 137 F. Supp. 2d 147, 188 (E.D.N.Y. 2001) (excluding

    general causation expert who cited literature in which “[f]ew, if any, dose-response

    relationships were reported”), aff’d, 303 F.3d 256 (2d Cir. 2002); Soldo, 244 F.

    Supp. 2d at 515 (excluding experts where “[n]o dose response relationship for

    Parlodel and the occurrence of Intracerebral hemorrhage ha[d] been documented”)

    (citation omitted).

          Here, the scientific consensus is that a dose response has not been

    established between talc use and ovarian cancer – as pronounced by plaintiffs’

    experts outside the litigation context, as well as by public health authorities.161

    Even a number of plaintiffs’ experts concede that there is weak, if any, evidence of

    a dose response, variously opining that the relevant evidence is “equivocal,”

    161
           See, e.g., Langseth 2008 at 359 (meta-analysis co-authored by Dr.
    Siemiatycki explaining that a crucial missing piece of causation evidence was “the
    absence of clear exposure-response associations in most studies.”) (emphasis
    added); FDA Denial Letter at 4 (arguing that “dose-response evidence is lacking”)
    (emphasis added); 2019 NCI PDQ (reporting that “a dose response relationship
    was not found” and “there was no increased risk observed for increasing duration
    of use”); IARC 2010 Monograph at 412 (“inconsistent” evidence of a dose
    response). Notably, the Health Canada Draft Screening Assessment that has been
    touted (and potentially influenced) by plaintiffs and their experts reported that
    “[t]here is a lack of an available exposure-effect relationship in the human
    epidemiological data”; that “a relationship between the concentration/dose of talc
    in the powder and the incidence of ovarian cancer could not be investigated”; and
    that even among “studies that provided some evidence of increased risk of ovarian
    cancer with increasing perineal applications of talc,” “none demonstrate both a
    clear dose-response trend and statistical significance.” Draft Screening
    Assessment at 20-21 (emphasis added).


                                              68
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 82 of 133 PageID: 37508




    “inconsistent,” “less compelling” and should be “given [] lesser weight” in the

    causation analysis.162

          Nevertheless, several of these same experts consider the weak evidence of a

    dose response to be strongly supportive of causation.163 These contradictions


    162
           (See, e.g., Kane Rep. at 35 (“equivocal”); Singh Rep. at 65 (“less
    compelling”); Smith-Bindman Rep. at 40 (“inconsistent”); Wolf Rep. at 15 (“less
    important factor”); see also Saed Rep. at 11 (observing that the epidemiological
    studies “have shown conflicting results regarding the presence of a dose-response,
    largely due to the failure of many studies to obtain necessary information on the
    frequency and duration of usage and the inherent challenge of quantifying actual
    exposure”); Siemiatycki Dep. 123:8-14 (agreeing that the data are “compatible
    with no dose-response relationship”; “it could be a chance finding”).)
    163
           (Kane Rep. at 35 (the “equivocal” “evidence of biological gradient supports
    cause and effect” and “was an important factor in my analysis”); Singh. Rep. at 65
    (the “less compelling” evidence of a dose response is “still compelling [support] of
    my causation analysis”); see also McTiernan Rep. at 65 (“I placed significant
    weight on this factor . . . .”); Siemiatycki Rep. at 63 (an “important consideration
    in my assessment of causality”); Plunkett Rep. at 50, 52 (finding, among data that
    support causation, that “there are sufficient scientific data supporting the existence
    of a dose-response relationship”).) Drs. McTiernan, Siemiatycki and Plunkett all
    contradict their peers and argue that there is strong evidence of a dose response.
    But the epidemiological studies they point to (i.e., cherry-picked studies such as
    the Terry 2013 study) are not reliable evidence of dose response, as set forth below.
    Dr. Plunkett additionally claims that “in vitro and animal study data” demonstrate a
    dose response (Plunkett Rep. at 50), but the studies she cites (Buz’Zard & Lau,
    Pycnogenol reduces Talc-induced Neoplastic Transformation in Human Ovarian
    Cancer Cultures, 21 Phytotherapy Res. 579 (2007) (attached as Ex. A16 to
    Tersigni Cert.), and Shukla et al., Alterations in Gene Expression in Human
    Mesothelial Cells Correlate with Mineral Pathogenicity, 41 Am. J. Respiratory
    Cell Molecular Biology 114 (2009) (attached as Ex. A131 to Tersigni Cert.),
    among others) are inapposite, as explained in Defendants’ Memorandum of Law in
    Support of Motion to Exclude Plaintiffs’ Experts’ Opinions Related to Biological
    Plausibility (“Biological Plausibility Brief”).


                                             69
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 83 of 133 PageID: 37509




    demonstrate an unreliable methodology; as courts have recognized, the lack of a

    clear dose response is actually strong evidence against causation, not merely “less

    compelling” evidence in support of it. See, e.g., McClain, 401 F.3d at 1242.

          The remainder of plaintiffs’ experts also fail to adequately consider dose

    response in the context of their Bradford Hill analyses. Drs. Carson, Moorman,

    Smith-Bindman, Smith and Wolf state that they did not heavily weigh whether

    there is a dose response in assessing causation.164 These experts generally state

    that their causation conclusions rest more heavily on other factors – particularly

    strength of association, consistency of association and biological plausibility.165

    But those factors do not support a causal inference. As explained throughout this

    memorandum, there is an objectively weak association in some case-control

    studies, the remaining studies are facially inconsistent and the other Bradford Hill

    factors are not close to satisfied (as set forth below). Thus, these witnesses’

    suggestion that a dose response is less relevant due to other considerations being

    satisfied is simply pulled from whole cloth and not supported by the science.




    164
           (See Carson Rep. at 10; Moorman Rep. at 31; Smith-Bindman Rep. at 40;
    see also Smith Rep. at 21; Wolf. Rep. at 15.)
    165
          (See, e.g., Carson Rep. at 8-11; Smith Rep. at 19-20.)


                                              70
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 84 of 133 PageID: 37510




          Finally, several of plaintiffs’ experts attempt to speculate as to why the talc

    studies have not shown clear evidence of a dose response.166 But these arguments

    only further underscore the unreliability of their opinions.

          First, there is no merit to plaintiffs’ experts’ contention that studies finding

    no dose-response should be disregarded because they do not measure the frequency

    and duration of the subjects’ talc use (otherwise known as “cumulative use” or

    “lifetime applications”). For one thing, a number of studies have measured

    cumulative use and found no dose-response relationship.167 For example, Terry

    2013 – which Dr. Siemiatycki calls “the most important piece of evidence we have

    on dose-response”168 – measured cumulative use and “observed no significant

    trend . . . in risk with increasing number of lifetime applications.”169 Similarly,


    166
          (See, e.g., Kane Rep. at 35; McTiernan Rep. at 65-66; Moorman Rep. at 30-
    31; Singh Rep. at 63-64; Plunkett Rep. at 50.)
    167
           (See, e.g., Smith Dep. 294:14-18 (conceding this fact).) The cumulative use
    metric is itself problematic because it amplifies the already significant problem of
    recall bias by doubling the information that study participants have to recall (i.e.,
    not merely the number of years of use, but also how often they used talc during
    those years). (See Moorman Rep. at 30 (“[T]here is some inherent inaccuracy in
    the measurement of the exposure, as the participants in most studies were asked to
    recall their duration and/or frequency of use over many years.”).)
    168
          (Siemiatycki Rep. at 45.)
    169
           Terry 2013 at 811 (abstract) (emphasis added); see also, e.g., Rosenblatt et
    al., Genital Powder Exposure and the Risk of Epithelial Ovarian Cancer, 25(2)
    Cancer Causes Control 737, 739-40 tbl. 2 (2011) (“Rosenblatt 2011”) (attached as
    Ex. A125 to Tersigni Cert.) (“We noted no evidence that risk of ovarian cancer
                                                                                     (cont’d)


                                              71
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 85 of 133 PageID: 37511




    although some of plaintiffs’ experts claim that Cramer 2016 provides supportive

    evidence of a dose-response relationship,170 “[t]here was no clear pattern

    suggesting a dose-response effect” in that study; to the contrary, there was a

    random sine wave pattern with increasing risk, then decreasing risk, then

    increasing risk with total genital talc applications.”171 And although the cohort

    ________________________
    (cont’d from previous page)

    increased in association with increasing extent of the use of perineal dusting
    powder (assessed as . . . lifetime number of applications).”); Mills et al., Perineal
    talc exposure and epithelial ovarian cancer risk in the Central Valley of California,
    112(3) Int’l J. Cancer 458, 460, 463 (2004) (“Mills 2004”) (attached as Ex. A94 to
    Tersigni Cert.) (“As in other studies, the present study did not find a clear dose
    response based on duration of use or cumulative use.”). Several additional
    witnesses similarly cite to studies that did not observe a dose response as evidence
    of a dose response. (See, e.g., Kane Rep. at 35 (opining that “most” studies
    assessing cumulative use “have found an increased risk of ovarian cancer with
    increased exposure,” when four of the seven cited studies did not); Moorman Rep.
    at 31 (citing Terry 2013 and Mills 2004); Plunkett Rep. at 50 (asserting that
    “[t]here are several human studies that provide evidence of a dose-response
    relationship,” even though three of six cited studies did not observe one).) This
    Court has recognized that citing studies that do not support experts’ conclusions is
    unreliable. See, e.g., Schepise v. Saturn Corp., No. CIV.A. 94-385(MLP), 1997
    WL 897676, at *17 (D.N.J. July 30, 1997) (Wolfson, J.).
    170
            (See, e.g., Clarke-Pearson Rep. at 6; Wolf Rep. at 7; McTiernan Rep. at 32.)
    171
           (Merlo Rep. at 24, 32.) See also Cramer et al., The Association Between
    Talc Use and Ovarian Cancer: A Retrospective Case-Control Study in Two US
    States, 27(3) Epidemiology 334, 336-37 tbl. 1 (2016) (attached as Ex. A25 to
    Tersigni Cert.) (reporting 1-5 years of daily use being significant, > 5-20 years of
    daily use being not significant and > 20 years of daily use being significant).
    (Clarke-Pearson Dep. 192:12-14 (admitting “[t]here is not a consistent dose
    response” in Cramer 2016); Saenz Rep. at 10, 26-27 (explaining that the Cramer
    2016 dose-response “data was sinusoidal”).)


                                              72
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 86 of 133 PageID: 37512




    studies did not specifically measure cumulative use, each included data on

    frequency or duration of talc use and found no evidence whatsoever of a dose

    response.172 Accordingly, plaintiffs’ experts’ “cumulative use” argument is not

    supported by the data and is unreliable.173

          Second, several plaintiffs’ experts improperly rely on dose-response

    calculations that include non-exposed individuals (i.e., individuals with no

    reported talc use) as one of the exposure groups in the analysis.174 This approach


    172
          (Saenz Rep. at 15-16.)
    173
            Although plaintiffs’ experts maintain that Penninkilampi 2018 likewise
    shows a dose response by comparing women with more and fewer than 3,600
    cumulative applications (see, e.g., Smith-Bindman Rep. at 40; Clarke-Pearson Rep.
    at 9), their reliance on this study is again misplaced. For one thing, the modest
    trend observed between the two groups was not statistically significant, since the
    confidence intervals for the two groups overlapped. (See Singh Rep. at 65
    (acknowledging those results had “overlapping confidence intervals”).) Moreover,
    the “dichotomous categorization of lifetime use” was arbitrary, “undercut[ting] the
    significance of this finding.” (See Diette Rep. at 29.)
    174
           Specifically, a significant dose trend is reported in the data from the Terry
    2013 study only when nonusers are included in the comparison, and, as noted
    above, the Terry authors themselves concluded that their overall data reflect “no
    significant” dose trend. See Terry 2013 at 817 (“Taken together, these
    observations suggest that the significant trend test largely reflects the comparison
    of ever-regular use with never use.”). Nevertheless, Dr. Siemiatycki and others
    heavily rely on this study to support the existence of a dose response. (See, e.g.,
    Siemiatycki Rep. at 43-44 (arguing that the data from Terry 2013 are “compatible
    with the presence of an underlying dose-response relationship” and that the Terry
    study is “the most important piece of evidence we have on dose-response”);
    McTiernan Rep. at 54 (stating that a “clear dose-response trend was evident” in
    Terry 2013 when “[c]ompar[ing] . . . never users of genital powder” to various use
    categories); Clark-Pearson Rep. at 9; Kane Rep. at 35; Smith-Bindman Rep. at 40;
                                                                                   (cont’d)


                                             73
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 87 of 133 PageID: 37513




    creates a risk of false positives because, to the extent the study has reported an

    association between exposure and risk, that same association could be the driver

    behind a positive dose-response calculation. The true test of a dose-response

    relationship is whether there is a difference in incidence between modest and high

    exposures – and there is no reason to include non-exposed individuals in that

    analysis. Dr. Siemiatycki agreed with this principle as recently as 2016, when he

    wrote in a report for a different talc case that “the appropriate statistical test for

    [dose] trend is one that excludes the baseline unexposed category (since the

    baseline category is used for the overall binary RR estimate, and it is preferable to

    keep the trend test independent of the test for overall RR).”175 This opinion is

    ________________________
    (cont’d from previous page)

    Smith Rep. at 20 (all relying on Terry 2013).) This amounts to second-level cherry
    picking, since plaintiffs’ experts have both singled out that study to support their
    opinions and focused on a cherry-picked subset of data within it to reach a
    conclusion at odds with the conclusion of the article itself. Similarly, as Dr.
    Ballman explains, three other studies relied on by plaintiffs’ experts (Wu 2009,
    Cramer 2016 and Schildkraut 2016) “include women with no perineal/genital
    talcum powder exposure” when reporting on dose trends, “which means [such
    trends] may only be significant because of the observed association between ever
    use and never use of perineal/genital talcum powder, rather than a true dose-
    response relationship.” (Ballman Rep. at 29.)
    175
           (Expert Report of Jack Siemiatycki M.Sc., Ph.D. on Talc Use and Ovarian
    Cancer at 35-36 (Oct. 4, 2016) (submitted in Lloyd v. Johnson & Johnson (Plaintiff
    Eva Echeverria only), No. BC628228 (JCCP No. 4872) (Cal. Super Ct.)) (attached
    as Ex. E13 to Tersigni Cert.) (emphasis added); see also Dep. of Jack Siemiatycki,
    Ph.D. 334:17-345:6, 347:18-348:16, Oules v. Johnson & Johnson, No. 2014 CA
    088327 B (D.C. Super. Ct. Dec. 16, 2016) (attached as Ex. E1 to Tersigni Cert.)
                                                                                        (cont’d)


                                                74
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 88 of 133 PageID: 37514




    absent from his MDL report, and his “sudden reversal of opinion . . . seriously

    undermines the reliability of” his methodology. Fireman’s Fund Ins. Co. v. Canon

    U.S.A., Inc., 394 F.3d 1054, 1059 (8th Cir. 2005).

            Third, plaintiffs’ experts suggest that the lack of precise data regarding the

    quantity of talcum powder used by study participants somehow obviates the need

    to establish a dose-response.176 While plaintiffs are correct that the data are

    imprecise (indeed, this a significant limitation of all the relevant studies),177 the

    burden to prove causation does not diminish when an element of proof is difficult

    ________________________
    (cont’d from previous page)

    (explaining he “favor[s] excluding the nonusers” because “the trend test should be
    kept separate from the ever never result”).) Dr. Siemiatycki now opines that it is
    sometimes appropriate to include nonusers in the analysis, specifically when a
    study does not separately report on whether there is an association between any
    talc use and no talc use. (Siemiatycki Rep. at 43.) Even if this view were correct
    or supported by anything other than his ipse dixit, the Terry study would not satisfy
    his condition, since it reported on both ever/never use and dose trends. See Terry
    2013 at 817 tbl. 4.
    176
           (See, e.g., Singh Rep. at 55 (“Ascertaining dose response relationship with
    talc and ovarian cancer is difficult because of the challenges in quantifying talcum
    powder use usually collected by self-reported data . . . .”); Clarke-Pearson Rep. at 9
    (similar); Kane Rep. at 34-35 (similar); McTiernan Dep. 53:18-22 (similar).)
    177
           (See Diette Rep. at 30-31 (recognizing that “it is impossible from the studies
    to determine how much, if any, talcum powder was applied to the perineum, and
    likewise impossible to measure how much, if any, talcum powder migrated into the
    vagina, across the cervix, up through the uterus and eventually reached the ovaries,”
    but further noting that “these same issues of validity of the exposure measure are
    just as important for assessing the overall proposition of whether or not talcum
    powder causes ovarian cancer” as they are for assessing dose response).)



                                               75
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 89 of 133 PageID: 37515




    to study. See, e.g., Guinn v. AstraZeneca Pharm. LP, 602 F.3d 1245, 1250, 1255

    (11th Cir. 2010) (per curiam) (expert was “still required to” conduct a differential

    diagnosis to eliminate alternative causes for her opinion to be reliable, even though

    she testified that “there was no scientific way to” do so); Perry, 564 F. Supp. 2d at

    467-68 (“[M]ak[ing] clear that the non-existence of good data does not allow

    expert witnesses to speculate or base their conclusions on inadequate supporting

    science”).

          Finally, several of plaintiffs’ experts hypothesize that the dose response for

    talc and ovarian cancer may not be “monotonic” or “linear,” but rather may be a

    “threshold” response – i.e., a risk that uniformly increases after a certain minimal

    level of exposure.178 But this is pure speculation; as Dr. Siemiatycki explains,

    “[m]ost commonly . . . the relationship between exposure and risk is monotonic;

    that is, as one increases, so does the other.”179 And, in any event, if there really

    were a threshold effect, studies would reflect a consistently increased risk over a




    178
           (See, e.g., Moorman Rep. at 31 (one “possible reason[] why not all studies
    observed dose-response relationships” is because “the dose-response relationship
    may not be a simple linear trend”); Wolf Rep. at 15 (similar); Clarke-Pearson Rep.
    at 9 (“asbestos exposure and mesothelioma is generally thought to have a
    ‘threshold response’”).)
    179
          (Siemiatycki Rep. at 15.)


                                              76
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 90 of 133 PageID: 37516




    certain threshold; yet, the studies report highly inconsistent risks,180 and plaintiffs’

    experts are unable to estimate what the putative threshold is.181 Courts recognize

    that experts who “offer[] no testimony about the dose of [the chemical] required to

    [cause] injur[y]” have not undertaken a reliable causation methodology. See, e.g.,

    McClain, 401 F.3d at 1241; In re Lipitor (Atorvastatin Calcium) Mktg., Sales

    Practices & Prods. Liab. Litig., 174 F. Supp. 3d 911, 933, 935 (D.S.C. 2016)

    (excluding expert opinion where there was no “meaningful or reliable analysis[] of

    whether particular dosages are capable of causing [the disease]”); Watson v. Dillon

    Co., 797 F. Supp. 2d 1138, 1154 (D. Colo. 2011) (finding the expert’s “opinion . . .

    [wa]s not based on a reliable foundation” where “there [wa]s little to no reliable

    evidence establishing a threshold dose”).


    180
           See, e.g., Mills 2004 at 460 (reporting risks of 1.03, 1.81, 1.74 and 1.06 for
    ascending quartiles); Cook 1997 at 463 (reporting risks of 1.8, 1.6, 1.2 and 1.8
    across four categories of “cumulative lifetime days”); Rosenblatt 2011 at 740
    (reporting risks of 1.21, 2.08, 0.87 and 0.87 across four categories of increasing
    lifetime applications ).
    181
           To the extent Dr. McTiernan speculates that any dose of talc can increase
    the risk of ovarian cancer (see McTiernan Dep. 54:5-56:19), this would be a radical
    view that is even less supported than the “‘any exposure’ to asbestos” theory that
    courts have resoundingly rejected, see, e.g., Anderson v. Ford Motor Co., 950 F.
    Supp. 2d 1217, 1223-24 (D. Utah 2013) (rejecting the “every exposure” theory as
    “based on [a] lack of information sufficient to show the level of exposure which
    does not create a risk”); McMunn v. Babcock & Wilcox Power Generation Grp.,
    Inc., 869 F.3d 246, 271 (3d Cir. 2017) (expert opinion that any exposure to
    radiation causes disease is insufficient to create genuine issue of fact), cert. denied,
    138 S. Ct. 1012 (2018).


                                               77
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 91 of 133 PageID: 37517




          Because plaintiffs’ experts have failed to demonstrate the existence of a dose

    response, their causation analyses are all the more unreliable and should be

    excluded under Daubert.

          D.     The Other Bradford Hill Factors Do Not Support Causation.

          Plaintiffs’ experts’ opinions regarding the remaining Bradford Hill factors –

    biological plausibility, specificity, coherence, analogy, experiment and temporality

    – also do not reliably support a causal inference.182 As Dr. Merlo testified, the

    Court need not even consider these factors because causation cannot be established

    when an association is weak, the studies are inconsistent, and there is no evidence

    of dose response.183 But even if it were necessary to assess these factors, they only

    further highlight the unreliability of plaintiffs’ experts’ causation analyses, as

    discussed further below.

          Biological Plausibility. Plaintiffs’ expert’s opinions regarding biological

    plausibility are unreliable and inadmissible for all the reasons set forth in


    182
           The consideration of alternative explanations – which some consider an
    additional factor in the Bradford Hill analysis – also does not support drawing a
    causal inference because, as explained in Section I.A, supra, plaintiffs’ experts
    have failed to rule out that confounding variables or recall bias may account for the
    small association reported in a subset of the literature.
    183
          (See Merlo Dep. 178:24-179:5 (“[W]ith a lack of strength of association,
    with a lack of consistency between studies and with a lack of dose response,
    biologic plausibility doesn’t matter because there’s no causal association between
    talcum powder and ovarian cancer based on the medical literature.”).)


                                              78
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 92 of 133 PageID: 37518




    defendants’ Biological Plausibility Brief, incorporated herein. Simply put, and as

    the Penninkilampi meta-analysis notes, “the evidence remains insufficient to

    understand the mechanisms [by which talc purportedly causes ovarian cancer] with

    any reasonable certainty.”184

          Presumably because their biological evidence is so weak, some of plaintiffs’

    experts have taken the position that biological plausibility is not a required part of

    the causation analysis, relying on statements by Bradford Hill, in a 1965 address,

    that the biological plausibility factor of his famed causation analysis was “a feature

    I am convinced we cannot demand” in every case.185 That statement, however,

    was made in the context of defending the Bradford Hill method against critiques

    that it would not allow for a finding of causation in circumstances where there was

    an overwhelming statistical association between an agent and disease, and science

    had not yet conclusively proven the precise method by which the disease occurred.

    By way of example, the speech referenced the “enormous increase of scrotal

    cancer in the chimney sweeps” in the late-18th century and early-19th century, the

    mortality rate of whom was “some 200 times that of workers who were not



    184
          Penninkilampi 2018 at 45.
    185
           Hill 1965 at 298. (See also, e.g., Siemiatycki Rep. at 52-53; Moorman Rep.
    at 32-33; but see Clarke-Pearson Rep. at 9 (biological plausibility “is obviously a
    critical factor when forming opinions on causation”).)


                                              79
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 93 of 133 PageID: 37519




    specially exposed to tar or mineral oils.”186 Hill stated that the fact that there was

    “no biological knowledge to support (or to refute)” the observation of such a strong

    association between tar/oil exposures and scrotal cancer in the 18th century did not

    mean that the association should have been “dismiss[ed]” out of hand by science.

    Id. at 298. In so concluding, Hill expressly noted that “[w]hat is biologically

    plausible depends upon the biological knowledge of the day.” Id.

          The “knowledge of the day” is different now than it was in the 18th century.

    It is no longer true that there is “no biological knowledge” of what causes cancer.

    To the contrary, it is well established that cancer results from genetic cellular

    changes, and plaintiffs lack any evidence that talc is mutagenic. Nor do plaintiffs

    have any evidence of an overwhelming association between perineal talc use and

    ovarian cancer that would allow causation to be presumed absent a cogent

    biological mechanism by which it occurs. Rather, as discussed extensively above,

    the risk ratios at issue are, at most, weak, and in the cohort studies, non-existent.

    In these circumstances, it is all the more essential that plaintiffs be able to

    demonstrate the biological plausibility of their causation theory.187


    186
          Hill 1965 at 295 (second emphasis added).
    187
          See, e.g., Wynder 1982 at 465 (“Because chance or bias can easily produce a
    spurious weak association, the need to seek supporting evidence is greater with
    weak than with strong associations.”) (emphasis added); Mirena, 341 F. Supp. 3d
    at 286 (holding that where “scholarship has not shown more than a correlation,
                                                                                        (cont’d)


                                               80
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 94 of 133 PageID: 37520




            This was a significant consideration in the Carl ruling. There, Judge

    Johnson concluded that the plaintiffs’ experts had conducted a “narrow and

    shallow examination of the science” to support their causal opinions, emphasizing

    their “failure to provide a coherent explanation to support their hypothesis for

    biologic plausibility.” 2016 WL 4580145, at *12. In excluding their causation

    opinions, Judge Johnson also observed that their failure to address talc’s lack of

    mutagenicity was a crucial flaw; that they could not reliably articulate “what it is

    about talc in the ovaries . . . that sets off a chain of events which purportedly

    causes ovarian cancer”; and that merely “[u]ttering the term inflammation does not

    explain the etiology of ovarian cancer.” Id. at *14, *21.

            Although a number of plaintiffs’ experts point to the alleged presence of

    asbestos and other alleged harmful constituents in talc as supporting a plausible

    biological mechanism188 (in an apparent attempt to overcome Judge Johnson’s

    ruling), this theory is unavailing because, as plaintiffs’ experts concede, the effect

    of alleged asbestos contamination would be reflected in the epidemiological
    ________________________
    (cont’d from previous page)

    subject to identifiable confounders, between [the product and the disease],” “it is
    not enough” “for an expert as to general causation to opine that a biological
    pathway exists but is not well understood”) (second emphasis added);
    Epidemiology Reference Manual at 602 (explaining that “epidemiologist[s] will
    scrutinize [weak] associations more closely”).
    188
            (See, e.g., McTiernan Rep. at 56; Smith Rep. at 19; Singh Rep. at 19.)


                                              81
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 95 of 133 PageID: 37521




    studies on talc.189 As Dr. Diette explains, “if talc products have generally

    contained asbestos, the epidemiological literature would reflect the risks of

    asbestos in talc.”190 In any event, plaintiffs’ experts’ opinions regarding asbestos

    and other allegedly harmful constituents are unreliable and inadmissible as fully

    explained in Defendants’ Memorandum of Law in Support of Motion to Exclude

    Plaintiffs’ Experts’ Opinions Related to Asbestos.

          Specificity Of Association. Plaintiffs’ experts generally place minimal

    weight on the specificity factor, which considers whether the exposure at issue has

    been associated with a specific disease.191 In truth, the proposed association in this

    litigation is highly unspecific, because most of plaintiffs’ experts take the position




    189
           (See, e.g., Moorman Dep. 124:20-126:6 (stating that her opinion is “based
    on talcum powder products, whatever is contained them -- in them” and that the
    alleged presence of asbestos “doesn’t change the . . . epidemiologic studies”);
    Singh Dep. 273:6-9 (similar); Dep. of Michael Birrer, M.D., Ph.D. 57:11-58:2,
    Mar. 29, 2019 (attached as Ex. B36 to Tersigni Cert.) (explaining that any effect of
    asbestos “would have been obvious from the [talc] data and it’s not”).)
    190
          (Diette Rep. at 3, 6.)
    191
           (See, e.g., Kane Rep. at 34; Siemiatycki Rep. at 66; Smith-Bindman Rep. at
    39; Singh Rep. at 63-64 (“I placed less weight on absolute specificity of the
    association between talcum powder exposure and ovarian cancer given the multi-
    causal nature of the outcome . . . .”).) Defendants do not dispute that the
    specificity factor is considered by many to be less important today than it was
    when first proposed by Bradford Hill. That does not mean, however, that it should
    be wholly disregarded, especially where, as here, it clearly weighs against a causal
    inference.


                                              82
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 96 of 133 PageID: 37522




    that talc use causes every subtype of epithelial ovarian cancer, even though these

    are effectively different diseases.

          As Dr. Smith-Bindman explains, the subtypes of ovarian cancer “vary in

    their pathological appearance, molecular biology, risk factors, etiology, and

    prognosis.”192 The different subtypes also arise from different tissues – for

    example HGSOC, largely arises from the fallopian tubes, while endometrioid and

    clear cell carcinoma develop in the uterine endometrium – and they develop as a

    result of different sets of genetic mutations. Unsurprisingly, then, the different

    subtypes of ovarian cancer all have different risk factors,193 and it is unlikely that

    one substance could cause all (or even most) of them.194 This lack of specificity

    further highlights the unreliable nature of plaintiffs’ experts’ opinions. See Zoloft I,

    26 F. Supp. 3d at 463 (excluding expert’s testimony on causation because,

    although the expert cited studies demonstrating that “Zoloft [wa]s significantly


    192
           (Smith-Bindman Rep. at 9.) The remainder of plaintiffs’ experts generally
    gloss over the differences between the ovarian cancer subtypes. As set forth in
    defendants’ Biological Plausibility Brief, those differences have important
    implications for plaintiffs’ experts’ biological plausibility theories, and their failure
    to account for them underscores the unreliability and superficiality of their
    analyses.
    193
          (See Neel Rep. at 13-14.)
    194
           (Cf., e.g., Dep. of Michael Crowley, Ph.D. 212:14-213:2, Jan. 4, 2019
    (attached as Ex. B37 to Tersigni Cert.) (agreeing that is possible that an agent can
    cause one type of cancer but not another).)


                                               83
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 97 of 133 PageID: 37523




    associated with septal defects in the heart,” the expert’s “opinion [wa]s not limited

    to [that] one injury”).

          Coherence. Coherence means that “the cause-and-effect interpretation of

    our data should not seriously conflict with the generally known facts of the natural

    history and biology of the disease.”195 In other words, there should be “coherence

    across all the available data, e.g., cell line, animal and human data.”196 The theory

    that talc use causes ovarian cancer is not coherent with existing scientific

    knowledge, and plaintiffs’ experts’ contrary conclusions are unreliable.197

          Plaintiffs’ experts are able to conclude that the coherence factor favors

    causation only by ignoring numerous contradictions in the available data.198 As


    195
          Hill 1965 at 298.
    196
          (Ballman Rep. at 20.)
    197
           Of note, several of plaintiffs’ experts give the coherence factor “considerable
    weight” (e.g., Moorman Rep. at 37-38; Singh Rep. at 65-66; Kane Rep. at 36),
    while others discount it (e.g., Siemiatycki Rep. at 67 (giving coherence “[not]
    much weight in this context”); McTiernan Rep. at 29, 67 (stating that “it would be
    difficult to determine” whether coherence is satisfied and that she does not weigh
    this factor as heavily as others)).
    198
          (See Carson Rep. at 10 (discussing several “factors related to ovarian cancer”
    but ignoring the issues discussed in the text); Kane Rep. at 36 (arguing that
    coherence is satisfied simply because consistency of association and biological
    plausibility are purportedly satisfied); Clarke-Pearson Rep. at 9; Wolf Rep. at 16
    (both arguing coherence is satisfied because “[t]he findings and conclusions from
    epidemiological, animal, and in vitro studies are coherent with what is known
    about ovarian cancer,” and because “[t]here is also consistency with what is known
    about other” types of cancer); Moorman Rep. at 38; McTiernan Rep. at 67; Singh
                                                                                      (cont’d)


                                              84
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 98 of 133 PageID: 37524




    courts have held, this type of methodology – selectively addressing certain data

    and failing to explain contradictory evidence – renders their opinions unreliable.

    Zoloft I, 26 F. Supp. 3d 460-62 (excluding expert for “selectively discuss[ing]” the

    data “and fail[ing] to account adequately for contrary evidence”); In re Bextra &

    Celebrex Mktg. Sales Practices & Prod. Liab. Litig., 524 F. Supp. 2d 1166, 1176

    (N.D. Cal. 2007) (an expert may not ignore “evidence that contradicts his

    conclusion”).

            For one thing, as just noted, there are numerous subtypes of ovarian cancer,

    and the notion that talc use would cause all of them is incoherent.199 Plaintiffs’

    theories are also incoherent because the one thing that all ovarian cancers have in

    common is that they arise as a result of genetic mutations,200 and there are no data

    ________________________
    (cont’d from previous page)

    Rep. at 65-66; Smith-Bindman Rep. at 41 (all essentially arguing that coherence is
    satisfied because biological plausibility is purportedly satisfied); see also
    Siemiatycki Rep. at 64-67 (appearing to consider coherence as part of biological
    plausibility analysis, but later separately stating that coherence cannot be evaluated
    under Hill’s rubric).)
    199
          (Neel Rep. at 28 (“Nor does it make logical sense that talc use would cause
    multiple subtypes of ovarian cancer, which have different cells of origin, different
    types of mutations and mutational effects, and therefore likely different oncogenic
    mechanisms.”).)
    200
          (See, e.g., Clarke-Pearson Rep. at 3 (“By definition, cancer results from gene
    mutations . . . .”); Neel Rep. at 5 (“Cancer . . . is a disease of the genome, caused
    by ‘mutations’ . . . .”).) See also Carl, 2016 WL 4580145, at *14 (it is “universally
    accepted that mutations in critical genes is the mechanism that causes cancer”).


                                              85
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 99 of 133 PageID: 37525




    to suggest that talc causes genetic mutations.201 As IARC put it, “[t]he limited

    number of studies available on the genetic toxicity of talc in vitro gave negative

    results.”202

           Plaintiffs’ experts’ theories are also incoherent because there are no animal

    studies showing that talc use causes ovarian cancer (or any type of cancer). Indeed,

    researchers have repeatedly attempted to induce ovarian cancer in laboratory

    animals with extremely high doses of talc and have failed to do so.203 Most

    notably, a 2009 study treated rats with intravaginal and perineal talc and observed

    no neoplastic change (i.e., no cancer), and a 1984 study injected talc directly into

    the rat ovarian bursa and similarly observed no malignancies.204 The fact that the


    201
           Although plaintiffs’ expert Dr. Saed claims to be the first to have induced
    genetic mutations in cells treated with talc, his work was highly unscientific and
    potentially fraudulent for all the reasons set forth in defendants’ motion to exclude
    his opinions.
    202
           IARC 2010 Monograph at 411.
    203
           See id. at 410 (summarizing results of animal studies, observing that only
    one study (NTP 1993) observed lung tumors, and only in a subset of rats). (See
    also Expert Report of Kelly Tuttle, Ph.D., C.I.H. at 17-18, Feb. 25, 2019 (attached
    as Ex. C26 to Tersigni Cert.) (summarizing studies; explaining that NTP 1993 has
    been criticized and interpreted as not having shown tumor development from talc,
    since the strain of rats at issue are prone to the observed tumors).)
    204
            Keskin et al., Does Long-Term Talc Exposure Have a Carcinogenic Effect
    on the Female Genital System of Rats? An experimental pilot study, 280 Archives
    Gynecol. Obstet. 925 (2009) (attached as Ex. A85 to Tersigni Cert.); Hamilton et
    al., Effects of Talc on the Rat Ovary, 65(1) Br. J. Exp. Pathol. 101, 106 (1984)
    (attached as Ex. A53 to Tersigni Cert.).


                                              86
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 100 of 133 PageID:
                                  37526



  talc-ovarian cancer theory has not been proven by the very scientific experiments

  that have attempted to test it further highlights the incoherence of plaintiffs’ theory.

        Plaintiffs’ experts also fail to reconcile their opinions with studies that have

  investigated use of talcum powder on diaphragms and condoms and have found no

  increased risk.205 It is illogical and incoherent to opine that talc applied to the

  outside of the genital tract (i.e., on the perineum or near the perineum on

  underwear or sanitary napkins) can cause ovarian cancer, when the only evidence

  on point suggests that there is no association when talc is placed directly into the

  genital tract.206 And the fact that high doses of talc are administered safely in

  pleurodesis207 – and that workers exposed occupationally to talc have not been



  205
         See, e.g., Penninkilampi 2018 at 42, 44 (“Talc use on diaphragms or on
  sanitary napkins was not individually associated with increased risk of ovarian
  cancer.”); Fiume 2015 at 122S (similar). While Dr. Singh attempts to dismiss
  these studies as supposedly “obsolete,” he does not identify any scientific source
  that agrees with this position or any evidence showing that talc use on condoms
  and diaphragms is associated with an increased risk. (See Singh Rep. at 16-17, 26-
  27.)
  206
         (Diette Rep. at 25 (“Studies pertaining to use of talcum powder on
  diaphragms and condoms have shown a consistent lack of risk.”); Holcomb Rep. at
  17 (“[S]ome analyses limited to modes of exposure that ensure internal deposition
  of the talc particles, like dusting of diaphragms or condoms show no increased risk
  of ovarian cancer with these behaviors.”) (footnotes omitted).)
  207
         (Holcomb Rep. at 18-19; Neel Rep. at 28 (“[H]umans given high doses of
  talc in other body cavities (e.g., via pleurodesis) or exposed occupationally do not
  have increased cancer risk.”).)


                                             87
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 101 of 133 PageID:
                                  37527



  shown to be at an increased risk of developing cancer208 – only adds to the

  incoherence of plaintiffs’ experts’ opinions.

        A final indication of incoherence is the lack of any increased risk of cancer

  in tissues that are much closer to the perineum than the fallopian tubes and ovaries.

  If talc were carcinogenic, it would likely cause vaginal, cervical and endometrial

  cancer, since those tissues are closer to the perineum and thus likely to be first

  exposed if talc enters the vaginal cavity.209 But it does not, as plaintiffs’ experts

  concede.210 This, too, shows that plaintiffs’ experts’ causation theory is not

  coherent with existing scientific knowledge.211

        Analogy. Plaintiffs’ experts generally opine that the putative causal

  relationship between talc and ovarian cancer can be analogized to asbestos causing




  208
        (Neel Rep. at 28.)
  209
         (See Smith Dep. 347:14-18 (agreeing that if talc migrates to the ovaries,
  tissues and organs along the genital tract would be exposed to talc).)
  210
         (See, e.g., Smith Dep. 375:1-24 (testifying that she is not aware of any
  evidence that genital talc use increases the risk of vulvar, vaginal, uterine or rectal
  cancer); Carson Dep. 200:9-14 (no studies that show inflammation or oxidative
  stress as a result of genital talc use in the rectal, vulvar, vaginal, cervical and
  uterine tissues); Clarke-Pearson Dep. 213:22-25 (same).)
  211
         The incoherence of plaintiffs’ experts’ opinions is further underscored by the
  fact that anti-inflammatories have not been shown to reduce the risk of ovarian
  cancer, as discussed more fully in defendants’ Biological Plausibility Brief.


                                            88
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 102 of 133 PageID:
                                  37528



  ovarian cancer, mesothelioma or lung cancer.212 As explained below, these

  opinions are scientifically unsubstantiated and unreliable.

        As an initial matter, plaintiffs’ experts are wrong that there is reliable

  evidence indicating that asbestos causes ovarian cancer. As set forth in defendants’

  briefing that addresses plaintiffs’ experts’ asbestos opinions, there are no data

  suggesting that exposure to asbestos at non-occupational levels is associated with

  ovarian cancer.213 And the occupational studies that do exist primarily examine

  exposure to crocidolite asbestos – a type of asbestos fiber that is not alleged to be a

  contaminant of talc.214

        In any event, the proposed asbestos analogy is unreliable for other reasons as

  well. For starters, asbestos and talc are distinct minerals with distinct chemical

  structures and morphology, and talc lacks the unique chemical and physical

  properties that make asbestos harmful – i.e., a fibrous shape, flexibility and


  212
        (E.g., Clarke-Pearson Rep. at 9; Kane Rep. at 13-14; Smith-Bindman Rep. at
  41.) This factor, too, does not appear to weigh heavily in plaintiffs’ experts’
  causation opinions. For example, Dr. Siemiatycki tepidly states that “there is an
  argument for an analogy between talc and asbestos” (Siemiatycki Rep. at 67) and
  Dr. Smith similarly “would suggest the analogy of asbestos causing ovarian cancer
  and mesothelioma” (Smith Rep. at 21). These “argu[able]” and “suggest[ed]”
  analogies reek of speculation and are not scientific evidence of causation.
  213
        (See Defs.’ Mem. in Supp. of Mot. To Exclude Pls.’ Experts’ Asbestos-
  Related Opinions at 83-87.)
  214
        (See id. at 89.)


                                            89
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 103 of 133 PageID:
                                  37529



  durability.215 For example, unlike amphibole asbestos, which can remain in the

  body for decades, talc has a “maximum residence time” of approximately eight

  years.216 Likewise, in contrast to asbestos, “talc particles are normally plate-like”

  and only rarely fibrous.217 These and other characteristics are critical components

  that allow asbestos to evade a body’s defense mechanisms and initiate disease

  causation.218 Plaintiffs’ experts’ conclusory opinions regarding the analogy factor

  fail to address these fundamental distinctions, or even to suggest what particular

  qualities of asbestos that make it dangerous are ostensibly shared by talc. These


  215
         (See Mossman Rep. at 16-17, 23.) See also Glastetter v. Novartis Pharm.
  Corp., 252 F.3d 986, 990 (8th Cir. 2001) (per curiam) (“Even minor deviations in
  molecular structure can radically change a particular substance’s properties and
  propensities.”); McClain, 401 F.3d at 1246 (agreeing that “even small differences
  in chemical structure can sometimes make very large differences in the type of
  toxic response that is produced”) (citation omitted).
  216
        See IARC 2010 Monograph at 281.
  217
         Int’l Agency for Research on Cancer, World Health Org., 100C Monographs
  on the Evaluation of Carcinogenic Risks to Humans: Arsenic, Metals, Fibres, and
  Dust 230 (2012) (“IARC 2012 Monograph”) (attached as Ex. A70 to Tersigni
  Cert.). (Contra Kane Rep. at 13 (noting only that talc and asbestos are “somewhat
  morphologically distinct”).)
  218
         See, e.g., IARC 2012 Monograph at 283-290 (explaining that the
  “pathogenic potential” of asbestos depends on its crystal structure, aspect ratio,
  fiber size, surface reactivity and biopersistence, among other factors); see also
  Gualtieri, Towards a quantitative model to predict the toxicity/pathogenicity
  potential of mineral fibers, 361 Toxicol. & Applied Pharmacol., 89 (2018)
  (attached as Ex. A52 to Tersigni Cert.) (explaining that the chemistry, molecular
  arrangement, size, biodurability and surface reactivity of a mineral could affect its
  toxicity and carcinogenic potential).


                                            90
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 104 of 133 PageID:
                                  37530



  failures render their “analogy” opinions unreliable and inadmissible. See McClain,

  401 F.3d at 1246 (reversing admission of expert who “failed to show that the PPA

  analogy is valid or that the differences in chemical structure between PPA and

  ephedrine make no difference”).

        Plaintiffs’ experts’ opinions analogizing talc to asbestos are unreliable for

  the additional reason that they cannot be reconciled with the available data

  regarding talc use and mesothelioma. If talc and asbestos were sufficiently similar

  to support a reliable analogy, it would be expected that individuals who inhale talc

  would develop mesothelioma, a disease known to be caused by asbestos. But

  plaintiffs’ experts have not pointed to any evidence showing that talc use increases

  the risk of mesothelioma. See McClain, 401 F.3d at 1245-46 (reversing admission

  of expert who did not support proposed analogy with “any scientific evidence”).

  Indeed, studies examining the incidence of diseases in talc miners and millers –

  who regularly inhale far more talc than perineal users – have not shown any

  association between talc and mesothelioma.219


  219
         See, e.g., Coggiola et al., An Update of a Mortality Study of Talc Miners and
  Millers in Italy, 44(1) Am J Ind Med. 63 (2003) (attached as Ex. A20 to Tersigni
  Cert.); Wild et al., A Cohort Mortality and Nested Case-Control Study of French
  and Austrian Talc Workers, 59(2) Occup Environ Med. 98 (2002) (attached as Ex.
  A152 to Tersigni Cert.); Wergeland et al., Morbidity and Mortality in Talc-
  Exposed Workers, 17(4) Am J Ind Med. 505 (1990) (attached as Ex. A151 to
  Tersigni Cert.).


                                           91
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 105 of 133 PageID:
                                  37531



        Finally, although Dr. Kane claims that the association between asbestos

  exposure and mesothelioma is analogous to talc exposure and ovarian cancer, this

  comparison falls short because mesothelioma and ovarian cancer are very different

  diseases. For example, Dr. Kane opines that epithelial ovarian cancer “has striking

  morphological similarities to mesothelioma”220 but generally supports this opinion

  only with misleading high-magnification photographs that obscure the diseases’

  differences.221 In fact, mesothelioma and ovarian cancer have significantly

  different morphologies, etiologies and pathological markers.222

        For all of these reasons, plaintiffs’ experts have “use[d] . . . an unreliable

  analogy,” and their opinion that the analogy factor supports causation is

  scientifically unsupported. See McClain, 401 F.3d at 1247.

        Experiment. This consideration likewise provides no reliable support for

  plaintiffs’ experts’ causation opinions. Plaintiffs’ experts agree that randomized

  clinical trials – the primary type of experimental evidence – have not been




  220
        (Kane Rep. at 14.)
  221
        (Expert Report of Robert J. Kurman, M.D. at 14, Feb. 25, 2019 (attached as
  Ex. C37 to Tersigni Cert.))
  222
       (See id. at 14-15 (explaining, for example, that the chemical calretinin is a
  marker for mesothelioma, but not HGSOC).)


                                            92
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 106 of 133 PageID:
                                  37532



  conducted on talc and ovarian cancer,223 or they ignore the “experiment”

  consideration altogether.224 To the extent plaintiffs’ experts argue that there is

  “compelling” experimental evidence supporting causation (i.e., animal and in vitro

  studies),225 they are wrong for all the reasons set forth in defendants’ Biological

  Plausibility Brief. Indeed, as noted above, animal studies have shown that even

  huge doses of talc do not cause ovarian cancer.

        Temporality. A number of plaintiffs’ experts place outsized importance on

  the observed temporal association between talc use and ovarian cancer.226 But the

  notion that talc use precedes the onset of ovarian cancer is unremarkable given that

  ovarian cancer typically develops late in life, whereas most women begin using

  talc by their mid-20s.227 For this reason, Dr. Moorman’s position that the absence


  223
         (E.g., McTiernan Rep. at 29; Singh Rep. at 66.) Perhaps for this reason,
  plaintiffs’ experts generally seek to minimize this factor. (E.g., Singh Rep. at 66
  (experiment “weighted as less important”).)
  224
        (See Siemiatycki Rep. at 62-67.)
  225
        (Smith-Bindman Rep. at 41; see also, e.g., Smith Rep. at 21; Kane Rep. at
  36-37.)
  226
        (E.g., McTiernan Rep. at 65 (placing “great weight” on this “important
  component in the causal analysis”); Smith-Bindman Rep. at 39; Kane Rep. at 34
  (“important factor in my analysis”); Singh Rep. at 64 (“significant weight”).)
  227
        (See, e.g., Wolf Dep. 320:16-321:1 (agreeing that 80% of talc users start by
  age 25).) It is notable that a temporal association is most likely to be shown by
  cohort studies, which, as plaintiffs’ experts explain, obtained exposure data “before
  any women were diagnosed with ovarian cancer.” (Kane Rep. at 34; see also
  Singh Rep. at 10 (cohort studies “establish[] temporality wherein the exposure
                                                                                   (cont’d)


                                            93
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 107 of 133 PageID:
                                  37533



  of temporality “would be fatal to a causal inference, [but] its presence is not

  particularly compelling support for causation”228 is correct, and the other witnesses’

  opinions to the contrary lack a scientific basis. See Guinn, 602 F.3d at 1254

  (“Temporal proximity is generally not a reliable indicator of a causal

  relationship.”); Buzzerd v. Flagship Carwash of Port St. Lucie, Inc., 669 F. Supp.

  2d 514, 530 (M.D. Pa. 2009) (“[T]emporal connection standing alone is entitled to

  little weight in determining causation.”) (citations omitted), aff’d, 397 F. App’x

  797 (3d Cir. 2010); Roche v. Lincoln Prop. Co., 278 F. Supp. 2d 744, 764 (E.D. Va.

  2003) (“An opinion based primarily, if not solely, on temporal proximity does not

  meet Daubert standards.”).

                                *      *     *      *     *

          In sum, plaintiffs’ experts’ Bradford Hill analyses lack scientific support and

  ignore substantial contrary science with respect to virtually every factor of the


  ________________________
  (cont’d from previous page)

  precedes the outcome”).) See also Epidemiology Reference Manual at 558 (“One
  advantage of the cohort study design is that the temporal relationship between
  exposure and disease can often be established more readily than in other study
  designs, especially a case-control design.”). Yet, the talc cohort studies have not
  observed an association between talc use and ovarian cancer. Moreover, if the
  latency of ovarian cancer is as long as some of plaintiffs’ experts hypothesize (up
  to 40 years), it cannot be ruled out that ovarian cancer initiates before talc use in
  some women.
  228
          (Moorman Rep. at 29.)


                                             94
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 108 of 133 PageID:
                                  37534



  analysis. Because these analyses lack scientific rigor, they should be excluded

  under Daubert.

  II.   DR. SMITH-BINDMAN’S META-ANALYSIS FLUNKS DAUBERT
        AND SHOULD BE EXCLUDED.

        One of plaintiffs’ epidemiologists, Dr. Smith-Bindman, purports to have

  conducted a “New Systematic Meta-Analytic Review” to further support her

  conclusion that talc use causes ovarian cancer.229 Even though the talc literature

  includes numerous meta-analyses, Dr. Smith-Bindman saw fit to conduct a new

  “review” to focus on “regular” talc users and women who developed HGSOC.230

  Dr. Smith-Bindman purports to show via her meta-analysis that “regular” talc use

  is associated with a 50% increase in the risk of developing HGSOC.231 This

  conclusion is unsupported, and the methodology used to reach it is unreliable

  because it was: (1) designed to reach a desired result; (2) based on subjective

  inclusion and exclusion criteria that were inconsistently applied and not

  reproducible; and (3) premised on inaccurate data.



  229
        (Smith-Bindman Rep. at 30-34.) There is actually no such thing as a
  “systematic meta-analytic review.” Dr. Smith-Bindman technically performed a
  meta-analysis since she generated quantitative estimates of the associations she
  studied. (Ballman Rep. at 43.)
  230
        (Smith-Bindman Rep. at 31.)
  231
        (Id. at 34.)


                                           95
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 109 of 133 PageID:
                                  37535



        First, Dr. Smith-Bindman conducted a conclusion-driven and scientifically

  unjustified “post-hoc subgroup analysis” – i.e., she analyzed particular subsets of

  data from prior cherry-picked studies after she reviewed the larger body of

  literature and formulated a thesis.

        “[R]esults-oriented, post-hoc re-analyses of existing epidemiological studies

  are disfavored by scientists and often deemed unreliable by courts . . . .” Zoloft II,

  2015 WL 7776911, at *14. As Dr. Merlo explains, these analyses are unreliable

  because they “allow[] the researcher to start with a conclusion and work backwards,

  which is exactly the opposite of the scientific method.”232 And as plaintiffs’ expert

  Dr. Siemiatycki has noted, it is difficult to justify post-hoc subgroup analyses

  because “the investigators of the original studies . . . chose which would be the

  ‘best’ result to represent the study, and this . . . is more reliable than outside

  authors making that decision.”233

        Post-hoc subgroup analyses are particularly problematic when an expert has

  “manipulated the data to achieve a desired result,” Snodgrass v. Ford Motor Co.,

  No. 96-1814(JBS), 2002 WL 485688, at *12 (D.N.J. Mar. 28, 2002), for example


  232
        (Merlo Rep. at 41.) In other words, “associations discovered in a subgroup
  analysis” may be large because they were “engineered to maximize that value.”
  (Ballman Rep. at 39 (quoting Stallone, The use and abuse of subgroup analysis in
  epidemiological research, 16(2) Prev. Med. 183 (1990)).)
  233
        (Siemiatycki Rep. at 41.)


                                             96
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 110 of 133 PageID:
                                  37536



  by “self-select[ing] [a] subset of supportive studies” and excluding others without

  providing a scientific basis for doing so, Zoloft I, 26 F. Supp. 3d at 461-62. As Dr.

  Siemiatycki additionally put it, “[i]n order to implement a meta-analysis it is

  necessary to find all relevant studies on a topic.”234

        For these reasons, courts (including this Court) routinely exclude unreliable

  post-hoc subgroup analyses. See, e.g., Bracco, 627 F. Supp. 2d at 452 (agreeing

  that expert’s post-hoc analysis “violate[d] the rules and underlying rationale for

  performing scientific analysis in a prospective, unbiased manner and that such

  testimony based on flawed methodology and flawed assumptions should be

  excluded”) (citation omitted); Zoloft I, 26 F. Supp. 3d at 461-62; Bextra, 524 F.

  Supp. 2d at 1176 (excluding testimony where expert “reache[d] his opinion by first

  identifying his conclusion . . . and then cherry-picking observational studies that

  support his conclusion and rejecting or ignoring the great weight of the evidence

  that contradicts his conclusion”). For example, in Zoloft III, the Third Circuit

  affirmed exclusion of an expert who performed a post-hoc subgroup analysis in

  which he, “without explanation . . . performed a meta-analysis on two studies but

  not on any of the other studies”; “inexplicably excluded another study” that met his

  criteria; and “reanalyzed two studies to control for” a certain confounder when


  234
        (Siemiatycki Rep. at 16 (emphasis added).)


                                            97
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 111 of 133 PageID:
                                  37537



  “[t]he need for [doing so] was unclear.” Zoloft III, 858 F.3d at 798. The Third

  Circuit concluded that the expert’s approach “seem[ed] conclusion-driven,”

  explaining that the fact that he “applied these techniques inconsistently, without

  explanation, to different subsets of the body of evidence raises real issues of

  reliability.” Id.

         Dr. Smith-Bindman took a similarly unreliable approach. She purports to

  have conducted her review in order to focus on particular subgroups, “regular” talc

  users and those who developed HGSOC.235 But prior to forming her hypothesis,

  Dr. Smith-Bindman had already reviewed the relevant studies and underlying

  data.236 And only with that knowledge in hand did Dr. Smith-Bindman choose to

  focus on “regular use” and HGSOC. Accordingly, her review was the very

  definition of “conclusion-driven.” Zoloft III, 858 F.3d at 798.

         Moreover, like the expert in Zoloft III, Dr. Smith-Bindman did not apply her

  contrived criteria faithfully. See also, e.g., Amorgianos v. Nat’l R.R. Passenger

  Corp., 303 F.3d 256, 268-69 (2d Cir. 2002) (affirming exclusion of expert who

  “failed to apply his own methodology reliably”). In particular, she admitted that

  235
         (Smith-Bindman Rep. at 31.)
  236
         (Dep. of Rebecca Smith-Bindman, M.D., Vol. I (“Smith-Bindman 2/7/19
  Dep.”) 52:14-21, Feb. 7, 2019 (attached as Ex. B40 to Tersigni Cert.) (testifying
  that her systematic review “grew out of [her] reading the literature”); id. 164:3-9
  (agreeing that she “generated the research questions after doing the initial literature
  review”).)


                                            98
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 112 of 133 PageID:
                                  37538



  she did not include every study that contained data that fit her definition of

  “regular” use.237 Indeed, she originally determined that one study – Rosenblatt

  2011, which reported a negative association for heavy lifetime use of talc – fit her

  selection criteria but eventually decided to omit it without explanation.238 Dr.

  Smith-Bindman later speculated that she omitted the study because it had “no

  impact” on her results.239 But her underlying data show that the omission

  increased her odds ratio from 1.38 to 1.52 for “regular use” and HGSOC.240 In

  other words, Dr. Smith-Bindman would not have achieved a 1.52 relative risk for

  HGSOC if she had included Rosenblatt 2011.

  237
         (See Smith-Bindman 2/7/19 Dep. 175:22-176:21 (“I do not know why
  [Cramer 1999] didn’t make it into the final database” even though it met her
  criteria).)
  238
         (Id. 177:23-25 (“Rosenblatt was included in the review” but “didn’t make it
  into the final graph or the final group of ten”).)
  239
        (Id. 178:14.)
  240
         (Diette Rep. at 17-18.) Dr. Smith-Bindman produced a spreadsheet of the
  data used in her analysis. (2-TalcDataResults-janehall.xlsx (attached as Ex. I1 to
  Tersigni Cert.).) It contains several tabs, one of which is labeled “All Papers” and
  another is labeled “ExcludingRosenblatt.” Comparing the data between these two
  tabs shows that omitting Rosenblatt 2011 increased her odds ratio for regular use
  and HGSOC from 1.38 to 1.52 and for regular use and all ovarian cancer from 1.32
  to 1.43. (Id.) That the spreadsheet contains separate tabs containing data analyses
  with and without Rosenblatt 2011 strongly indicates that the study’s omission was
  calculated to produce higher odds ratios (contrary to how Dr. Smith-Bindman
  attempted to portray it at her deposition). Moreover, as Dr. Diette explains, Dr.
  Smith-Bindman’s explanation that she omitted Rosenblatt 2011 because it did not
  affect her results makes no sense, since “all other things being equal, a more robust
  data set is obviously preferable.” (Diette Rep. at 17.)


                                            99
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 113 of 133 PageID:
                                  37539



        In addition, Dr. Smith-Bindman admittedly made no effort to assess the

  quality of the case-control studies in her review,241 which is a problem because, as

  plaintiffs’ experts acknowledge, a meta-analysis “should include a qualitative

  review of the individual studies,” including “a risk of bias assessment, of which

  cofounding is – is one risk.”242 This is not merely a theoretical problem because

  only two of the 10 studies ultimately included in Dr. Smith-Bindman’s analysis

  reported statistically significant findings.243

        In short, Dr. Smith-Bindman’s haphazard application of her own outcome-

  oriented selection criteria resulted in the inclusion only of studies supporting her

  hypothesis. Such a “conclusion-driven” approach, involving the “appli[cation of]

  [her] techniques inconsistently, without explanation, to different subsets of the

  body of evidence raises real issues of reliability.” Zoloft III, 858 F.3d at 798; see

  also, e.g., Eghnayem v. Bos. Sci. Corp., 57 F. Supp. 3d 658, 688 (S.D. W. Va.


  241
        (Smith-Bindman Rep. at 29.)
  242
         (Dep. of April Zambelli-Weiner, Ph.D. Vol. II 308:9-309:7, Feb. 7, 2019
  (attached as Ex. B4 to Tersigni Cert.); see also Singh Rep. at 8 (in conducting a
  meta-analysis, an epidemiologist must “carefully examine the individual studies
  for their limitations and susceptibility to bias and confounding”).)
  243
         (Smith-Bindman 2/7/19 Dep. 166:20-168:22.) Dr. Smith-Bindman’s
  unprincipled approach also led to exclusion of particularly relevant data, such as
  studies regarding talc use on condoms and diaphragms (which introduce talc
  directly into the vagina). (Smith-Bindman Rep. at 32-33.) These omitted studies
  report no association between talc exposure and ovarian cancer. (Diette Rep. at 17.)


                                             100
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 114 of 133 PageID:
                                  37540



  2014) (excluding experts who performed a “haphazard application of [their] tests”

  replete with “errors”; “Vigorous adherence to protocols and controls are the

  hallmarks of ‘good science.’”) (emphasis added) (citation omitted).

        Second, Dr. Smith-Bindman’s selection of studies that reported “regular talc

  use” was highly subjective and unrepeatable. See, e.g., In re TMI Litig., 193 F.3d

  at 703 n.144 (explaining that expert testimony based on a “subjective methodology”

  does not satisfy Daubert because “the only person capable of testing or falsifying

  the hypothesis is the creator of the methodology”); In re Diet Drugs (Phentermine,

  Fenfluramine, Dexfenfluramine) Prods. Liab. Litig., No. MDL 1203, 2001 WL

  454586, at *10, *13 (E.D. Pa. Feb. 1, 2001) (excluding experts in part because

  their methodologies were subjective and not capable of reproduction). As Dr.

  Smith-Bindman herself put it, she “tried to be consistent in defining exposure, but

  this factor was subjectively determined by the individual studies.”244

        Dr. Smith-Bindman arbitrarily chose to define “regular use” as “daily or at

  least more than 3 uses per week.”245 For unexplained reasons, she then vaguely

  broadened her definition of “regular use” so that she could also include studies

  that: (1) “defined use as ‘regular’ where the description made it clear that this was

  regular use”; (2) defined “regular use” “as at least once a month,” but only if they

  244
        (Smith-Bindman Rep. at 34.)
  245
        (Id. at 32.)


                                           101
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 115 of 133 PageID:
                                  37541



  “further characterized women into different categories of use,” in which case she

  “included data for women in the highest use category as long as this . . . group was

  large enough to be meaningful”; or (3) “asked about ever use” but reported data

  that “may have reflected daily use.”246 This step in and of itself cannot be tested or

  repeated, as Dr. Smith-Bindman fails to explain how she determined, for example,

  that a study’s “description made it clear” that it reported on (her arbitrary and

  evolving definition of) “regular use”; or that data from ever/never studies “may

  have reflected daily use”; or how large a subgroup had to be to be “meaningful.”

  See, e.g., Snodgrass, 2002 WL 485688, at *12-13 (excluding an expert whose

  “arbitrar[y]” “opinion d[id] not consist of a testable hypothesis,” leaving it

  “doubtful that another expert could ascertain the same conclusion”); see also Zoloft

  III, 858 F.3d at 797 (“[A]ny step that renders the analysis unreliable under the

  Daubert factors renders the expert’s testimony inadmissible . . . .”) (citation

  omitted).



  246
         (Id.) Dr. Smith-Bindman acknowledges that “[t]his measure of regular use
  is imprecise” but argues that it “is more accurate and meaningful than evaluating
  talcum powder exposure as any use.” (Id.) But as explained in the text, Dr. Smith-
  Bindman’s subjective and haphazard definition is the antithesis of “accurate.” And
  her claim that her definition is more “meaningful” contradicts the opinion of her
  fellow plaintiffs’ expert Dr. Siemiatycki, who explains that “[b]oth the qualitative
  metrics (ever/never) and quantitative metrics (a lot of use compared with a little
  use) are valid and useful.” (Siemiatycki Rep. at 15.)


                                           102
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 116 of 133 PageID:
                                  37542



        Moreover, Dr. Smith-Bindman’s arbitrary definition of “regular use”

  enabled her to exclude studies that did not support her preconceived conclusion,

  i.e., that “regular” talc use is associated with an increased risk of HGSOC. Most

  notably, this includes Gates 2010, which defined “regular genital talc use” as use

  more than once per week, and would have dramatically decreased the odds ratio

  for HGSOC, since it found that the modest association with HGSOC reported in

  Gertig 2000 disappeared with ten additional years of study.247 Gates 2010 would

  have met Dr. Smith-Bindman’s criterion of defining “regular use” “as at least once

  a month” had she not inexplicably refined that criterion to require “further

  characteriz[ing] women into different categories of use.”248 Accordingly, it

  appears that Dr. Smith-Bindman manipulated impermissibly subjective criteria to

  exclude unfavorable evidence, further supporting the exclusion of her testimony.

  See Snodgrass, 2002 WL 485688, at *12 (“The subjective inclusion and exclusion

  of data suggest that Dr. Moshman manipulated the data to achieve a desired result.

  This weighs against the reliability of Dr. Moshman’s methodology.”).

        Third, Dr. Smith-Bindman’s meta-analysis was all the more unreliable

  because she used inaccurate data and unreliably estimated other data. See Kim v.

  Crocs, Inc., No. 16-00460 JAO-KJM, 2019 WL 923879, at *8 (D. Haw. Feb. 25,

  247
        See Gates 2010 at 46, 50 & tbl. 40.
  248
        (See Smith-Bindman Rep. at 32.)


                                          103
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 117 of 133 PageID:
                                  37543



  2019) (excluding expert’s testimony because his opinion was based on inaccurate

  measurements; “it is unclear how sound and reliable opinions could be

  corroborated by data that [the expert] himself admits had a high rate of error”);

  Dart v. Kitchen Bros. Mfg. Co., 253 F. App’x 395, 398-99 (5th Cir. 2007)

  (excluding expert partially because he relied on a different expert’s

  miscalculations); Wagner v. ABW Legacy Corp., No. CV-13-2245-PHX-JZB, 2016

  WL 880371, at *8 (D. Ariz. Mar. 8, 2016) (excluding expert whose “calculations

  are admittedly based on numerous data entry errors”); Castellow v. Chevron USA,

  97 F. Supp. 2d 780, 793 (S.D. Tex. 2000) (excluding expert in part because “the

  mathematical errors which required multiple amendments to his reports call into

  question the validity of his opinions”); Robinson v. Sanctuary Record Grps., Ltd.,

  542 F. Supp. 2d 284, 292-93 (S.D.N.Y. 2008) (expert’s opinion was “insufficiently

  reliable” because, among other things, “his calculations contained material errors

  such as double-counting”), vacated on other grounds by Robinson v. Sanctuary

  Music, 383 F. App’x 54 (2d Cir. 2010).

        As Dr. Smith-Bindman was forced to concede at her deposition, her data

  abstraction was “not perfect” and contained numerous errors.249 This is an

  understatement. In fact, none of the confidence intervals set forth in her report


  249
        (Smith-Bindman 2/7/19 Dep. 104:22-105:21.)


                                           104
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 118 of 133 PageID:
                                  37544



  matched those reported in the corresponding studies.250 Moreover, Dr. Smith-

  Bindman also acknowledged that she may have double-counted individuals who

  were reported on by multiple studies251 and that Dr. Hall was forced to “estimate”

  necessary variables that were not directly reported in the studies (most notably, the

  number of women in various subcategories).252 These sorts of irregularities make


  250
         (Id. 182:13-183:24; see also, e.g., Ballman Rep. at 42 (tables setting forth
  the differences between Smith-Bindman’s data and that in the underlying studies).)
  Defendants agreed to Dr. Smith-Bindman’s request to conduct her deposition over
  two days because she was recovering from a concussion. Dr. Smith-Bindman
  provided an explanation for the inaccurate confidence intervals only after
  inappropriately calling Dr. Hall the evening between her two deposition sessions
  for assistance answering questions about data inaccuracies and her methodology.
  (See Smith-Bindman 2/8/19 Dep. 254:9-17.) Her explanation – that Dr. Hall
  herself calculated the confidence intervals instead of using the intervals the studies
  reported (id. 256:6-13) – only illustrates that Dr. Smith-Bindman’s entire analysis
  was an unverifiable “‘black box’ approach to” evaluating causation. See Mirena,
  341 F. Supp. 3d at 248-49.
  251
        (Smith-Bindman 2/8/19 Dep. 344:9-345:3.)
  252
         (Smith-Bindman 2/7/19 Dep. 186:16-187:4 (“I would have told her, when
  the raw numbers for those missing proportions were not available, to do her best to
  estimate those.”); see also Ballman Rep. at 41 (explaining that the “number of
  individuals in each group is needed to arrive at the weights that will be used when
  combining the reported risk ratios in the publications that are part of the meta-
  analysis”).) Dr. Smith-Bindman produced a series of emails between her and Dr.
  Hall, including an exchange in which Dr. Hall proposed “do[ing] my best to
  estimate” data “[w]here the raw numbers are not available.” (Email
  Correspondence between Rebecca Smith-Bindman, M.D., and Dr. Jane Hall, at 5
  (Sept. 2018) (Smith-Bindman 2/7/19 Dep. Ex. 24) (attached as Ex. B41 to Tersigni
  Cert.).) Dr. Smith-Bindman did not produce a written response to this and
  numerous other issues, but her overall correspondence indicates that she did
  provide them, perhaps as a separate document that was not produced. (See id. at 4
  (Dr. Hall writing: “Thanks for your responses!- they’re very helpful.”).) In any
                                                                                  (cont’d)


                                           105
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 119 of 133 PageID:
                                  37545



  it impossible to rely on Dr. Smith-Bindman’s work and further require exclusion of

  her opinions.253 See, e.g., In re TMI Litig. Cases Consol. II, 911 F. Supp. 775, 795-

  96 (M.D. Pa. 1996) (excluding expert because, among other things, “his use of

  speculation, assumptions and ‘eyeballing’ of figures, expose[d] [the expert’s]

  methodology to a potentially high rate of error”); Kim, 2019 WL 923879, at *8

  (excluding expert who admitted his data “had a high rate of error”); see also

  Bracco, 627 F. Supp. 2d at 451 (striking expert who used “incorrect” confidence

  intervals).

          Dr. Smith-Bindman also admittedly did not apply the same rigor that she

  would have applied for a published paper.254 Among other things, Dr. Smith-


  ________________________
  (cont’d from previous page)

  event, as noted in the text, Dr. Smith-Bindman confirmed in her deposition that she
  instructed Dr. Hall to go forward with estimating.
  253
         Other parts of Dr. Smith-Bindman’s report are replete with similar errors.
  For example, she suggests that a 2004 study failed to report an odds ratio (Smith-
  Bindman Rep. at 24, 30), even though the study clearly documents one, see Pike et
  al., Hormonal Factors and the Risk of Invasive Ovarian Cancer: A Population-
  Based Case-Control Study, 82(1) Fertility & Sterility 186 (2004) (attached as Ex.
  A114 to Tersigni Cert.) (reporting OR of 1.60 (95% CI 1.18-2.18)). In addition,
  she categorized Cramer’s 2016 study as a pooled analysis (see Smith-Bindman Rep.
  at 24), even though Cramer classified it as a case-control study (see Saenz Rep. at
  9-10 (documenting instances of incorrect information in Dr. Smith-Bindman’s
  report)).
  254
         (See, e.g., Smith-Bindman 2/7/19 Dep. 77:14-18 (agreeing that she wrote in
  her email soliciting Dr. Hall “I am doing a review for a legal case and don’t need
  quite the detail I would usually need for a paper”) (quoting Smith-Bindman 2/7/19
                                                                                   (cont’d)


                                          106
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 120 of 133 PageID:
                                  37546



  Bindman did not write down the protocol she followed in conducting her review;255

  nor did she document the assumptions she and Dr. Hall made in abstracting and

  analyzing data.256 As Dr. Smith-Bindman was forced to admit, she would “include

  greater details about the methodology so that other investigators could duplicate

  [her] work” if she published it.257 Dr. Smith-Bindman’s omission of critical

  information and concession that her analysis does not meet the standards for peer

  review likewise show that it was unreliable. See, e.g., Burst, 2015 WL 3755953, at

  *10, *14 (“The [c]ourt cannot credit Dr. Infante’s calculations which involve

  calculating different results from separate data sets from this study without, at the

  very least, evidence of his calculations, let alone some indication of why this

  calculation is appropriate . . . .”); cf., e.g., Zoloft III, 858 F.3d at 792 (factors

  guiding Daubert analyses include “the testability of the hypothesis, whether it has

  been peer reviewed or published, the error rate, [and] whether standards controlling

  the technique’s operation exist”).


  ________________________
  (cont’d from previous page)

  Dep. Ex. 16); id. 103:6-104:18 (Dr. Smith-Bindman omitted “certain details [in her
  report] that you would typically put in a journal article” because she did not think
  the reader “would be interested in some of those biostatistical nuances”).)
  255
          (Id. 154:20-155:2.)
  256
          (Id. 197:19-198:6.)
  257
          (Id. 103:1-5.)


                                              107
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 121 of 133 PageID:
                                  37547



         In short, Dr. Smith-Bindman’s meta-analysis was conclusion-driven,

  unreplicable, error-ridden and generally unreliable. For this reason, too, her

  opinions should be excluded under Daubert.

  III.   PLAINTIFFS’ EXPERTS’ OPINIONS ARE CONTRARY TO THE
         SCIENTIFIC CONSENSUS, AND DRS. SIEMIATYCKI AND
         MOORMAN’S OPINIONS ARE PARTICULARLY UNRELIABLE
         BECAUSE THEY CONTRADICT THEIR OWN PRE-LITIGATION
         PUBLICATIONS.

         Plaintiffs’ experts’ general causation opinions should also be excluded

  because they are generally inconsistent with the scientific consensus that a causal

  relationship between talc use and ovarian cancer has not been established and

  because two of the experts’ opinions contradict their own published writings.

         First, in light of the discussion in Section I, it should come as no surprise

  that plaintiffs’ experts’ opinions are contrary to the scientific consensus. This

  separately requires their exclusion under Daubert. See, e.g., Norris v. Baxter

  Healthcare Corp., 397 F.3d 878, 885-86 (10th Cir. 2005) (excluding experts’

  opinions that were “flatly contrary to all of the available epidemiological evidence”

  and thus were “scientifically unreliable because they assume what science has

  largely shown does not exist”); Rimbert v. Eli Lilly & Co., No. 06-0874 JCH/LFG,

  2009 WL 2208570, at *13-14 (D.N.M. July 21, 2009) (excluding expert who

  sought to opine that Prozac can cause suicide, contrary to overwhelming scientific

  consensus, including the FDA, “numerous peer-reviewed publications on


                                            108
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 122 of 133 PageID:
                                  37548



  controlled clinical trials, meta-analyses of controlled clinical trials, and other

  epidemiological studies,” and who failed to adequately “account[] for any of the

  many contrary epidemiological studies”), aff’d, 647 F.3d 1247 (10th Cir. 2011);

  Miller v. Pfizer, Inc., 196 F. Supp. 2d 1062, 1067, 1085 (D. Kan. 2002) (excluding

  expert whose “distinctly minority view” that Zoloft could cause suicide – which he

  attempted to support with a Bradford Hill-type analysis containing “glaring,

  overwhelming and unexplained” flaws – conflicted with the scientific consensus,

  including “[t]he American College of Neuropsychopharmacology, the FDA’s

  PDAC, and the Medicines Control Agency in his own United Kingdom,” all of

  which had “reached contrary conclusions”); McMunn v. Babcock & Wilcox Power

  Generation Grp., Inc., No. 10-143 et al., 2013 WL 3487560, at *22 (W.D. Pa. July

  12, 2013) (excluding expert whose opinion that uranium can cause cancer

  conflicted with public health conclusions, including by the UK Royal Society on

  the Health Hazards of Uranium and the UN Scientific Committee on the Effects of

  Atomic Radiation). As one court has explained, when a litigation expert brings a

  “distinct minority” view to the courtroom, it should “raise a red flag”; specifically,

  “[w]hen a scientist claims to rely on a method practiced by most scientists, yet

  presents conclusions that are shared by no other scientist, the [trial] court should be

  wary that the method has not been faithfully applied.” Motorola Inc. v. Murray,

  147 A.3d 751, 757-58 (D.C. 2016) (alterations in original) (citation omitted).


                                            109
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 123 of 133 PageID:
                                  37549



         This is such a case. Numerous public health authorities that have studied the

  issue have reached the exact opposite conclusion as to any connection between

  talc and ovarian cancer as that espoused by plaintiffs’ experts here. The FDA

  reviewed the relevant body of scientific literature in 2014 and “did not find that

  the data submitted presented conclusive evidence of a causal association between

  talc use in the perineal area and ovarian cancer.”258 Similarly, NCI has

  repeatedly reiterated its conclusion that the “weight of the evidence does not

  support an association” between talc use and increased ovarian cancer risk.259

  And IARC concluded that talc is only “possibly carcinogenic” to humans.260

  Finally, in March of this year, a review article in the New England Journal of

  Medicine identified risk factors for mucinous and serous ovarian cancer and did

  not list talc.261


  258
         FDA Denial Letter at 1 (emphasis added).
  259
         See, e.g., 2019 NCI PDQ (emphasis added).
  260
          IARC 2010 Monograph at 412. IARC classifies talc as a “Group 2B” agent
  that is “possibly carcinogenic” to humans, which means there is “limited”
  evidence of carcinogenicity. This is the same category into which it has placed
  pickled vegetables, ginkgo biloba, and aloe vera whole leaf extract. See IARC
  2010 Monograph at 412.
  261
         Morice 2019 at 1257 tbl. 1; see also World Cancer Res. Fund Int’l
  Continuous Update Project, Diet, Nutrition, Physical Activity and Ovarian Cancer
  (revised 2018) (attached as Ex. A154 to Tersigni Cert.) (review by Dr.
  McTiernan’s panel not listing talc use as a risk factor for ovarian cancer). As
  explained in Dr. Mossman’s report, The New England Journal of Medicine has the
                                                                                   (cont’d)


                                          110
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 124 of 133 PageID:
                                  37550



          Defendants anticipate that plaintiffs will point to the recent Health Canada

  Draft Screening Assessment as supportive of their views, but any such attempt

  would be self-defeating.262 For one thing, Health Canada stated in the draft

  screening assessment that the body of talc literature does not establish causation,

  classifying talc use as only a “potential concern for human health.”263 In reaching

  this conclusion, Health Canada observed that “the etiology of most ovarian tumors,

  in general, has not been well established.”264 Plaintiffs’ counsel have highlighted

  isolated statements in the Health Canada Draft Screening Assessment during

  depositions, including portions noting that “meta-analyses of the available human
  ________________________
  (cont’d from previous page)

  highest “impact factor” of any journal, which essentially means that it is the most
  prestigious journal. (Mossman Rep. at 5.)
  262
         The Health Canada Draft Screening Assessment post-dated plaintiffs’
  experts’ reports and is accordingly not cited, but plaintiffs’ experts have testified
  that they believe it supports their opinions (e.g., McTiernan Dep. 204:7-12 (it
  “substantiate[s] [her] opinion”); Clarke-Pearson Dep. 301:14-18 (it “only supports
  my opinion”); Siemiatycki Dep. 84:9-15 (“I would say that the Health Canada
  report reinforces the notion that this issue is becoming a front burner issue for
  public health agencies. But it -- since I didn’t explicitly address that I would say it
  doesn’t change anything that’s in my report.”); Singh Dep. 96:18-24 (stating that
  she did not “rely[] on” the Health Canada Assessment but “their methodology . . .
  and opinions are consistent with mine”); Carson Dep. 89:10-19 (stating the Health
  Canada draft screening assessment “support[ed his] conclusions”)), and defendants
  expect that they will rely on it extensively at the Daubert hearing.
  263
        Draft Screening Assessment at 28 (emphasis added); see also Taher 2018 at
  2 (concluding that “[p]erineal use of talc powder is a possible cause of human
  ovarian cancer”) (emphasis added).
  264
          Draft Screening Assessment at 18.


                                            111
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 125 of 133 PageID:
                                  37551



  studies in the peer-reviewed literature indicate a consistent and statistically

  significant positive association between perineal exposure to talc and ovarian

  cancer” and that “available data are indicative of a causal effect.”265 But the Health

  Canada Draft Screening Assessment ultimately declines to find a causal

  relationship between talcum powder exposure and ovarian cancer, consistent with

  the findings of various other governmental agencies.266

        It also deserves emphasis that the Health Canada Draft Screening

  Assessment is an example of a regulator taking a precautionary approach with

  respect to public health – not a scientific conclusion about causation. As courts

  have recognized, a regulatory agency’s “prevention-oriented” standards are

  “materially different” from the standard that must be applied under Daubert. In re

  Zicam Cold Remedy Mktg., Sales Practices, & Prods. Liab. Litig., No. 09-md-

  2096-PHX-FJM, 2011 WL 798898, at *10 (D. Ariz. Feb. 24, 2011); see also

  Glastetter, 252 F.3d at 991 (government agencies employ a preventative

  perspective that is aimed at reducing public exposure, which requires a lesser

  showing of harm than the preponderance-of-the-evidence standard); Rider v.

  Sandoz Pharm. Corp., 295 F.3d 1194, 1201 (11th Cir. 2002) (explaining that

  regulatory agencies employ a risk-utility analysis that is distinct from the scientific
  265
        Id. at iii.
  266
        See IARC 2010 Monograph at 412; 2019 NCI PDQ; FDA Denial Letter at 1.


                                            112
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 126 of 133 PageID:
                                  37552



  standard demanded by a court, which is “required by the Daubert trilogy to engage

  in objective review of evidence to determine whether it has sufficient scientific

  basis to be considered reliable”). Indeed, Health Canada has elsewhere explained

  that in performing risk assessments, it applies “[p]recaution . . . to avoid the

  potential underestimation of risk due to a lack of information, thus erring on the

  side of being protective of human health and the environment.”267 It is all the

  more telling that as a regulatory agency explicitly erring on the side of caution,

  Health Canada nevertheless stopped short of embracing a causal connection

  between talc and ovarian cancer.

        Second, Drs. Siemiatycki and Moorman’s causation opinions contradict the

  views they published about talc and ovarian cancer prior to becoming plaintiffs’

  experts. This two-faced approach to causation is a strong indication that these

  experts have not “employ[ed] in the courtroom the same level of intellectual rigor

  that characterizes the practice of an expert in the relevant field.” Kumho Tire Co. v.

  Carmichael, 526 U.S. 137, 152 (1999); see also, e.g., Schepise, 1997 WL 897676,

  at *17 (excluding expert who had “not tested her theory . . . anywhere outside of


  267
         Health Canada, Application of Weight of Evidence and Precaution in Risk
  Assessment (last updated June 15, 2017) (emphasis added),
  https://www.canada.ca/en/health-canada/services/chemical-substances/fact-
  sheets/application-weight-of-evidence-precaution-risk-assessments.html (attached
  as Ex. A57 to Tersigni Cert.).


                                            113
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 127 of 133 PageID:
                                  37553



  the judicial arena”); Lust ex rel. Lust v. Merrell Dow Pharm., Inc., 89 F.3d 594,

  597 (9th Cir. 1996) (rejecting expert testimony as unreliable where the expert

  “published the 1984 article . . . [when] he was at that time already a professional

  plaintiff’s witness” because “[i]t [wa]s not unreasonable to presume that [the

  expert]’s opinion . . . was influenced by a litigation-driven financial incentive”);

  Johnson v. Manitowoc Boom Trucks, Inc., 484 F.3d 426, 435 (6th Cir. 2007)

  (explaining that a high degree of scrutiny should be applied to experts whose

  “opinions were conceived, executed, and invented solely in the context of . . .

  litigation”) (citation omitted). Indeed, courts are especially skeptical of experts

  who adopt litigation opinions that contradict their prior published views. See, e.g.,

  In re Fosamax Prods. Liab. Litig., No. 1:06-md-1789 (JFK), 2009 WL 2878439, at

  *5 (S.D.N.Y., Sept. 9, 2009) (excluding opinion of general causation expert that

  was contrary to his academic publications; reversal of expert’s opinion “raises a

  question as to whether it was made independent of litigation concerns”); Zoloft I,

  26 F. Supp. 3d at 460 (excluding opinion that SSRIs as a class have teratogenic

  effects because it “is directly contrary to the findings of her own peer-reviewed,

  published research”); Fireman’s Fund Ins. Co., 394 F.3d at 1059 (noting that a

  “sudden reversal of opinion . . . seriously undermines the reliability of” an expert’s

  opinion).




                                           114
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 128 of 133 PageID:
                                  37554



        Here, Dr. Siemiatycki chaired the IARC working group that found only

  “limited evidence” of an association between talc and ovarian cancer268 and wrote

  in 2008 that the “current body of experimental and epidemiological evidence is

  insufficient to establish a causal association between perineal use of talc and

  ovarian cancer risk.”269 Moreover, although Dr. Moorman has researched ovarian

  cancer for decades, she has rarely, if ever, listed perineal talc use as a risk factor.270

  And both times Dr. Moorman investigated whether talc use is associated with

  ovarian cancer prior to becoming a plaintiffs’ expert in 2016, she found no

  statistically significant association and wrote that neither ovarian cancer nor

  peritoneal cancer “was found to be associated with talc use.”271 In addition, to the


  268
        (Siemiatycki Dep. 136:14-19, 144:6-15.)
  269
        Langseth 2008 at 359 (emphasis added).
  270
         See Terry et al., Supplemental Selenium May Decrease Ovarian Cancer Risk
  in African-American Women, 147 J. Nutrition 621, 623-24 (2017) (attached as Ex.
  A140 to Tersigni Cert.); Peres et al., Analgesic Medication Use and Risk of
  Epithelial Ovarian Cancer in African - American Women, 114 Br J Cancer 819,
  823 (2016) (attached as Ex. A110 to Tersigni Cert.); Qin et al., Dietary Quality
  and Ovarian Cancer Risk in African-American Women, 185 J. Epidemiology 1281,
  1286-87 (2017) (attached as Ex. A115 to Tersigni Cert.); Alberg et al.,
  Socioeconomic Status in Relation to the Risk of Ovarian Cancer in African-
  American Women: A Population-Based Case-Control Study, 184 J. Epidemiology
  274, 278-79 (2016) (attached as Ex. A6 to Tersigni Cert.); see also Moorman
  Ingham Dep. 148:9-18, 149:14-150:24, 153:6-22, 154:18-155:24, 156:5-13,
  181:10-25.
  271
       See Grant et al., Primary Peritoneal and Ovarian Cancers: An
  Epidemiological Comparative Analysis, 21 Cancer Causes Control 991, 996 (2010)
                                                                                      (cont’d)


                                             115
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 129 of 133 PageID:
                                  37555



  extent Dr. Moorman has found that talc use is (weakly) associated with ovarian

  cancer in the studies she has published since becoming a plaintiffs’ expert, she has

  made clear that her current position that talc use causes ovarian cancer is a

  litigation opinion that she would not espouse in her scientific work.272 In any event,

  those studies cannot support her methodology here because she may have been

  “influenced by a litigation-driven financial incentive” when publishing them – a

  conflict of interest she failed to disclose to one of the journals until after her

  deposition as a plaintiffs’ expert. See Lust, 89 F.3d at 597 (rejecting expert

  testimony as unreliable where expert “published the 1984 article . . . [when] he was

  at that time already a professional plaintiff’s witness”).273


  ________________________
  (cont’d from previous page)

  (attached as Ex. A50 to Tersigni Cert.); Moorman 2009 at 601-02. (See Moorman
  Dep. 126:12-137:10, 138:13-15 (admitting that in her 2009 study she found “little
  evidence of an association [between talc and ovarian cancer]”); id. 138:21-140:18
  (reporting a “not statistically significant association” for talc and ovarian cancer in
  the 2010 study she co-authored).)
  272
        (See Moorman Dep. 166:9-167:6 (stating “that epidemiologists are
  frequently loath[] – or don’t often use the word ‘causal’”), 182:9-16 (stating it is
  “epi 101[] that everything that is associated is not necessarily a cause”); Moorman
  Ingham Dep. 122:14-124:9, 127:2-8, 208:18-209:4 (testifying that she never
  espoused causation opinion outside the litigation context).)
  273
        (See also Moorman Dep. 21:2-17, 22:3-25.) Dr. McTiernan’s work as a
  WCRF panelist is similarly contrary to her litigation views. As noted above, her
  WCRF panel did not include talcum powder as an established cause of ovarian
  cancer in its 2014 report. (McTiernan Dep. 78:16-80:12.) Further, the WCRF has
  published on its website that “there is not enough evidence to be certain” of the
                                                                                       (cont’d)


                                             116
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 130 of 133 PageID:
                                  37556



          Neither Dr. Siemiatycki nor Dr. Moorman has adequately explained these

  changes of heart. Dr. Siemiatycki claims that, since the IARC evaluation in 2006

  there has been new research on epidemiology and possible mechanisms,274 but he

  ultimately conceded that he has no idea whether a new review of the available

  evidence would lead to a different result.275 In fact, the epidemiological evidence

  has weakened over recent years, making it even less likely that IARC would

  embrace Dr. Siemiatycki’s litigation opinions. Most notably, since 2006, there

  have been three large-scale cohort studies that failed to find an association between

  ________________________
  (cont’d from previous page)

  “link between talcum powder, talc, and ovarian cancer,” and that “[e]ven if there
  were an increased risk, scientists estimate it would be small.” (Id. 101:5-14
  (emphasis added).) Dr. McTiernan recently provided essentially the same
  causation opinion that she offers here in testimony before Congress. However, Dr.
  McTiernan’s testimony occurred after she was retained as a plaintiffs’ expert and
  merely parroted her expert report in this matter. Thus, Dr. McTiernan’s
  unpublished testimony was also clearly “influenced by a litigation-driven financial
  incentive.” Lust, 89 F.3d at 597. The same goes for correspondence she and Dr.
  Siemiatycki wrote to Health Canada after they completed their depositions,
  essentially summarizing their litigation opinions. (See Email Submission of Anne
  McTiernan, M.D., Ph.D. to Health Canada, Feb. 5, 2019 (attached as Ex. F1 to
  Tersigni Cert.); Email Exchange between Anne McTiernan, M.D., Ph.D. and Scott
  Hancock, Health Canada, Feb. 21, 2019 (attached as Ex. F3 to Tersigni Cert.);
  Letter from Jack Siemiatycki, M.Sc., Ph.D. to Health Canada, Feb. 6, 2019
  (attached as Ex. F2 to Tersigni Cert.); Email Exchange between Jack Siemiatycki,
  M.Sc., Ph.D. and Scott Hancock, Health Canada, Mar. 2019 (attached as Ex. F5 to
  Tersigni Cert.).)
  274
          (See Siemiatycki Dep. 142:15-143:16.)
  275
          (See id. 143:1-2.)


                                          117
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 131 of 133 PageID:
                                  37557



  perineal talc use and ovarian cancer.276 And Dr. Siemiatycki conceded at his

  deposition that the overall magnitude of the association has decreased as more

  evidence has accumulated.277 While Dr. Siemiatycki claims that new evidence of

  dose-response between talc and ovarian cancer supports his opinions, the “primary”

  new evidence he cites is Terry (2013), which, as discussed above, did not find a

  dose response.278

        Dr. Moorman, for her part, cannot point to any particular studies that

  prompted her to change her mind on causation, instead evasively referring to “a

  growing body of evidence” and admitting that she “would be hard-pressed to say”

  when she decided “there [was] enough evidence” to support her current causation

  opinions.279



  276
        See Gates 2010; Houghton 2014; Gonzalez 2016.
  277
         (Siemiatycki Dep. 149:14-150:3 (admitting that the collective 1.28 odds
  ratio he calculates in his report is lower than the 1.35 relative risk published in the
  2008 Langseth article); Berge 2018 at 6 (“in our cumulative meta-analysis we
  confirmed the trend toward lower overall risk estimates as more evidence
  accumulated”).) This is also further evidence that plaintiffs’ witnesses employed a
  “flawed methodology” by placing significant weight on the purported strength of
  any association between talc and ovarian cancer. J.M. v. Sec’y of Health & Human
  Servs., No. 02-10V, 2018 WL 1514433, at *9 (Fed. Cl. Feb. 13, 2018) (reducing
  expert rate where his “flawed methodology” was “contradict[ed] [by] the most
  current epidemiology studies and other established medical science”).
  278
        (See Siemiatycki Dep. 266:8-12.)
  279
        (Moorman Dep. 178:12-20.)


                                           118
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 132 of 133 PageID:
                                  37558



        In short, Drs. Siemiatycki and Moorman’s opinions are particularly suspect

  because they contradict opinions that these experts have subjected to peer review.

  This makes clear that “what’s going on here is not science at all, but litigation.”

  Rutigliano v. Valley Bus. Forms, 929 F. Supp. 779, 786 (D.N.J. 1996) (citation

  omitted).

                                *     *      *      *      *

        Plaintiffs’ experts’ opinions boil down to the notion that they know better

  than science – and that the Court should embrace hypotheses that are not supported

  by the current scientific literature. But as courts have repeatedly recognized, “[t]he

  courtroom is not the place for scientific guesswork, even of the inspired sort. Law

  lags science; it does not lead it.” E.g., Perry, 564 F. Supp. 2d at 468-69 (quoting

  Rosen v. Ciba-Geigy Corp., 78 F.3d 316, 319 (7th Cir. 1996)) (rejecting causation

  opinion where, “[b]ased on the data that exist today . . . any link that plaintiffs’

  experts draw between [the agent and disease at issue] is mere guesswork—

  educated guesswork, but guesswork nonetheless”; “While such speculation is

  appropriate in the laboratory where a hypothesis can be tested by experiment, it has

  no place in the courtroom where no such testing is possible.”). As such, “where no

  adequate study shows the link between a substance and a disease, expert testimony

  will generally be inadmissible, even if there are hints in the data that some link

  might exist.” Id. at 468. Because plaintiffs’ experts’ causation opinions amount to


                                            119
Case 3:16-md-02738-FLW-LHG Document 9736 Filed 05/07/19 Page 133 of 133 PageID:
                                  37559



  nothing more than “guesswork,” they should be excluded from the courtroom to

  avoid “crippling verdicts on the basis of slender scientific evidence.” Id at 468-69.

                                    CONCLUSION

        For the reasons set forth above, the Court should exclude: (1) the entire

  opinions of Drs. Carson, Clarke-Pearson, Kane, McTiernan, Moorman,

  Siemiatycki, Singh, Smith-Bindman, Smith and Wolf; and (2) the portions of the

  opinions of Dr. Plunkett identified in footnote 1, supra.


  Dated: May 7, 2019                       Respectfully submitted,

                                           /s/ Susan M. Sharko
                                           Susan M. Sharko
                                           DRINKER BIDDLE & REATH LLP
                                           600 Campus Drive
                                           Florham Park, New Jersey 07932
                                           Telephone: 973-549-7000
                                           Facsimile: 973-360-9831
                                           E-mail:      susan.sharko@dbr.com

                                           John H. Beisner
                                           Jessica D. Miller
                                           SKADDEN, ARPS, SLATE,
                                           MEAGHER & FLOM LLP
                                           1440 New York Avenue, N.W.
                                           Washington, D.C. 20005
                                           202-371-7000

                                           Attorneys for Defendants Johnson &
                                           Johnson and Johnson & Johnson
                                           Consumer Inc.




                                           120
